Exhibit 10.1

EXECUTION COPY

 

 

 

$350,000,000

CREDIT AGREEMENT

Dated as of August 22, 2011

among

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P.

as the Borrower,

SUNOCO LOGISTICS PARTNERS L.P.

as the Guarantor

CITIBANK, N.A.,

as Administrative Agent,

Swing Line Lender, and

as a Lender and L/C Issuer,

BARCLAYS BANK PLC,

as a Lender and L/C Issuer,

and

The Other Lenders Party Hereto

 

 

BARCLAYS CAPITAL,

Syndication Agent

TD BANK, N.A.

and

WELLS FARGO BANK, N.A.,

Co-Documentation Agents

CITIGROUP GLOBAL MARKETS INC.

and

BARCLAYS CAPITAL,

Joint Lead Arrangers and Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS      1   

1.01

  

Defined Terms

     1   

1.02

  

Other Interpretive Provisions

     24   

1.03

  

Accounting Terms

     25   

1.04

  

Rounding

     25   

1.05

  

References to Agreements and Laws

     25    ARTICLE II. THE COMMITMENTS AND BORROWINGS      26   

2.01

  

Committed Loans

     26   

2.02

  

Letters of Credit

     26   

2.03

  

Borrowings, Conversions and Continuations of Committed Loans

     33   

2.04

  

Prepayments

     34   

2.05

  

Reduction or Termination of Commitments

     35   

2.06

  

Repayment of Loans

     36   

2.07

  

Interest

     36   

2.08

  

Fees

     36   

2.09

  

Computation of Interest and Fees

     37   

2.10

  

Evidence of Debt

     37   

2.11

  

Payments Generally

     38   

2.12

  

Sharing of Payments

     40   

2.13

  

Increase in Aggregate Committed Sum

     40   

2.14

  

Extension of Stated Maturity Date

     41   

2.15

  

Swing Line Loans

     43   

2.16

  

Defaulting Lenders

     45    ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY      48   

3.01

  

Taxes

     48   

3.02

  

Illegality

     51   

3.03

  

Inability to Determine Rates

     51   

3.04

  

Increased Cost; Reserves on Eurodollar Rate Loans

     52   

3.05

  

Funding Losses

     53   

3.06

  

Matters Applicable to all Requests for Compensation

     53   

3.07

  

Mitigation Obligations; Replacement of Lenders

     53   

3.08

  

Survival

     54    ARTICLE IV. CONDITIONS PRECEDENT      55   

4.01

  

Conditions to Closing

     55   

4.02

  

Conditions to all Loans and L/C Credit Extensions

     56    ARTICLE V. REPRESENTATIONS AND WARRANTIES      57   

5.01

  

Existence; Qualification and Power; Compliance with Laws

     57   

5.02

  

Authorization; No Contravention

     57   

5.03

  

Governmental Authorization

     57   

5.04

  

Binding Effect

     58   

5.05

  

Financial Statements; No Material Adverse Effect

     58   

5.06

  

Litigation

     58   

 

i



--------------------------------------------------------------------------------

5.07

 

Ownership of Property; Liens

     58   

5.08

 

Environmental Compliance

     58   

5.09

 

Insurance

     59   

5.10

 

Taxes

     59   

5.11

 

ERISA Compliance

     59   

5.12

 

Subsidiaries and other Investments

     60   

5.13

 

Margin Regulations; Investment Company Act; Use of Proceeds

     60   

5.14

 

Disclosure

     60   

5.15

 

Labor Matters

     60   

5.16

 

Compliance with Laws

     60   

5.17

 

Third Party Approvals

     60   

5.18

 

Solvency

     61    ARTICLE VI. AFFIRMATIVE COVENANTS      61   

6.01

 

Financial Statements

     61   

6.02

 

Certificates; Other Information

     61   

6.03

 

Notices

     62   

6.04

 

Payment of Obligations

     62   

6.05

 

Preservation of Existence, Etc.

     63   

6.06

 

Maintenance of Assets and Business

     63   

6.07

 

Maintenance of Insurance

     63   

6.08

 

Compliance with Laws

     63   

6.09

 

Books and Records

     63   

6.10

 

Inspection Rights

     63   

6.11

 

Compliance with ERISA

     63   

6.12

 

Use of Proceeds

     64   

6.13

 

Material Agreements

     64   

6.14

 

Maintenance of Separateness

     64    ARTICLE VII. NEGATIVE COVENANTS      65   

7.01

 

Liens

     65   

7.02

 

Investments

     66   

7.03

 

Hedging Agreements

     67   

7.04

 

Indebtedness of Subsidiaries

     67   

7.05

 

Fundamental Changes

     67   

7.06

 

Sale-Leaseback

     67   

7.07

 

Restricted Payments; Distributions and Redemptions; Payments on Excluded
Affiliate Debt

     68   

7.08

 

ERISA

     68   

7.09

 

Nature of Business

     68   

7.10

 

Transactions with Affiliates

     69   

7.11

 

Burdensome Agreements

     69   

7.12

 

Use of Proceeds

     69   

7.13

 

Organizational Documents; Material Agreements

     69   

7.14

 

Leverage Ratio

     69    ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES      69   

8.01

 

Events of Default

     69   

8.02

 

Remedies Upon Event of Default

     71   

8.03

 

Application of Funds

     72   

 

ii



--------------------------------------------------------------------------------

ARTICLE IX. ADMINISTRATIVE AGENT

     73   

9.01

 

Appointment and Authority

     73   

9.02

 

Rights as a Lender

     73   

9.03

 

Exculpatory Provisions

     73   

9.04

 

Reliance by Administrative Agent

     74   

9.05

 

Delegation of Duties

     74   

9.06

 

Resignation of Administrative Agent

     75   

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     76   

9.08

 

Indemnification of Administrative Agent, the L/C Issuer and the Swing Line
Lender

     76   

9.09

 

Other Agents; Lead Managers

     76   

9.10

 

Administrative Agent May File Proofs of Claim

     76   

9.11

 

Release of Lien on Cash Collateral Upon Expiration of Letters of Credit

     77   

ARTICLE X. MISCELLANEOUS

     77   

10.01

 

Amendments, Etc.

     77   

10.02

 

Notices and Other Communications; Facsimile Copies

     79   

10.03

 

No Waiver; Cumulative Remedies

     81   

10.04

 

Attorney Costs; Expenses

     81   

10.05

 

Indemnification

     81   

10.06

 

Payments Set Aside

     82   

10.07

 

Successors and Assigns

     83   

10.08

 

Confidentiality

     87   

10.09

 

Set-off

     88   

10.10

 

Interest Rate Limitation

     88   

10.11

 

Counterparts; Effectiveness

     89   

10.12

 

Integration; Electronic Execution of Assignments and Certain Other Documents

     89   

10.13

 

Survival of Representations and Warranties

     89   

10.14

 

Severability

     90   

10.15

 

Governing Law

     90   

10.16

 

Waiver of Right to Trial by Jury, Etc.

     91   

10.17

 

USA PATRIOT Act Notice

     91   

10.18

 

Termination of Commitments Under Existing Credit Agreement

     91   

10.19

 

No Advisory or Fiduciary Responsibility

     91   

10.20

 

ENTIRE AGREEMENT

     92   

SIGNATURES

     S-1   

 

iii



--------------------------------------------------------------------------------

SCHEDULES   

  2.01

   Commitments

  5.12

   Subsidiaries and other Equity Investments

  7.01

   Existing Liens

10.02

   Addresses for Notices EXHIBITS       Form of:

A-1

   Borrowing Notice for Committed Loans

A-2

   Conversion/Continuation Notice

A-3

   Borrowing Notice for Swing Line Loans

B

   Note

C

   Compliance Certificate

D

   Assignment and Assumption

E

   Guaranty (MLP)

F

   Intercompany Subordination Agreement

G-1

   U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships)

G-2

   U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships)

G-3

   U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships)

G-4

   U.S. Tax Compliance Certificate (For Foreign Lenders That Are Partnerships)

 

i



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of August 22, 2011, among
SUNOCO LOGISTICS PARTNERS OPERATIONS L.P., a Delaware limited partnership (the
“Borrower”), SUNOCO LOGISTICS PARTNERS L.P., a Delaware limited partnership (the
“MLP”), each lender from time to time party hereto (collectively, the “Lenders”
and individually, a “Lender”), and CITIBANK, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.

The Borrower has requested that the Lenders provide a revolving credit facility
with a letter of credit sub-facility, and the Lenders are willing to do so on
the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

364-Day Credit Agreement means that certain 364-Day Revolving Credit Agreement,
among Sunoco Marketing, Citibank, N.A. as administrative agent and those other
lenders party thereto, dated as of even date herewith.

Acquisition means any transaction or series of related transactions for the
purpose of, or resulting in, directly or indirectly, (a) the acquisition by a
Company of all or substantially all of the assets of a Person or of any business
or division of a Person; (b) the acquisition by a Company of more than 50% of
any class of Voting Stock (or similar ownership interests) of any Person; or
(c) a merger, consolidation, amalgamation, or other combination by a Company
with another Person if a Company is the surviving entity, provided that, (i) in
any merger involving the Borrower, the Borrower must be the surviving entity;
and (ii) in any merger involving a Wholly-Owned Subsidiary and another
Subsidiary, a Wholly-Owned Subsidiary shall be the survivor.

Acquisition Period means the fiscal quarter in which the payment of all or a
portion of the purchase price for a Specified Acquisition occurs and the next
succeeding two fiscal quarters. “Specified Acquisition” means an Acquisition or
an Investment in a Permitted Joint Venture (a) for which the aggregate purchase
price, when added to the aggregate purchase price for other Acquisitions and
Investments in Permitted Joint Ventures closed during the twelve (12) calendar
month period ending on the date of the payment of all or a portion of the
purchase price of such Acquisition or Investment, exceeds $50,000,000, and
(b) which is designated by the Borrower (by written notice to the Administrative
Agent) as a “Specified Acquisition”.

Additional Commitment Lender has the meaning set forth in Section 2.14(d).

Administrative Agent means Citibank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

Administrative Agent’s Office means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

1



--------------------------------------------------------------------------------

Administrative Details Form means the Administrative Details Form furnished by a
Lender to the Administrative Agent in connection with this Agreement.

Affiliate means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

Aggregate Commitments has the meaning set forth in the definition of
“Commitment.”

Aggregate Committed Sum means, on any date of determination, the sum of all
Committed Sums then in effect for all Lenders (as the same may have been
reduced, increased or canceled as provided in the Loan Documents).

Agreement means this Credit Agreement.

Anniversary Date has the meaning set forth in Section 2.14(a).

Applicable Rate means the following percentages per annum (stated in terms of
basis points) set forth in the table below, on any date of determination, with
respect to the Type of Borrowing, Letter of Credit Fee or Facility Fee that
corresponds to the Pricing Level, as determined based upon the Borrower’s Debt
Rating.

 

Pricing Level

   Debt Rating    Facility
Fee      Applicable Rate for
Eurodollar Rate Loans,
Swing Line Loans,  and
Letters of Credit      Applicable
Rate for Base
Rate Loans  

1

   ³ A-/A3      15.0         85.0         0.0   

2

   BBB+/Baa1      17.5         107.5         7.5   

3

   BBB/Baa2      20.0         130.0         30.0   

4

   BBB-/Baa3      25.0         150.0         50.0   

5

   < BBB-/Baa3 or
unrated      35.0         165.0         65.0   

Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by the Borrower to the Administrative Agent
of notice thereof pursuant to Section 6.03(c) and ending on the date immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.

Approved Fund means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Arranger means each of Citigroup Global Markets Inc. and Barclays Capital (the
investment banking division of Barclays Bank PLC), in their respective
capacities as joint lead arrangers and bookrunners.

Assignment and Assumption means an Assignment and Assumption substantially in
the form of Exhibit D or any other form approved by the Administrative Agent.

 

2



--------------------------------------------------------------------------------

Attorney Costs means and includes all reasonable fees and reasonable
disbursements of any law firm or other external counsel.

Attributable Indebtedness means, on any date, in respect of any Capital Lease of
any Person, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP.

Attributable Principal means, on any date, in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
capital lease.

Audited Financial Statement means the audited consolidated balance sheet of the
MLP and its Subsidiaries for the fiscal year ended December 31, 2010 and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the MLP and its Subsidiaries, including
the notes thereto.

Authorizations means all filings, recordings, and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates, and permits from, any Governmental
Authority.

Bank Guaranties means guaranties or other agreements or instruments serving a
similar function issued by a bank or other financial institution.

Barclays means Barclays Bank PLC.

Base Rate means for any day a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1.00% (b) the rate of interest in effect
for such day as publicly announced from time to time by Citibank as its “prime
rate” and (c) the Eurodollar Rate for a one month Interest Period that begins on
such day (and if such day is not a Business Day, the immediately preceding
Business Day) plus (i) 1.00% or (ii) 0.85% during any period in which the
Applicable Rate is determined by reference to Pricing Level 1. The “prime rate”
is a rate set by Citibank based upon various factors including Citibank’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such prime rate announced by Citibank
shall take effect at the opening of business on the day specified in the public
announcement of such change.

Base Rate Loan means a Committed Loan that bears interest based on the Base
Rate.

Board means the Board of Governors of the Federal Reserve System of the United
States of America.

Borrower has the meaning set forth in the introductory paragraph hereto.

Borrower Affiliate means each Subsidiary of the Borrower, the General Partner,
the MLP, the general partner of the MLP, and their respective Subsidiaries.

Borrower Operating Agreements means the following: (a) Borrower’s and its
Subsidiaries’ Organization Documents, (b) the Omnibus Agreement, (c) the
Contribution Agreement, (d) the Throughput Agreement, (e) the Interrefinery
Lease Agreement, (f) the Treasury Services Agreement, and (g) the Intellectual
Property Agreement.

 

3



--------------------------------------------------------------------------------

Borrowing means (a) in the case of Committed Loans, a borrowing consisting of
simultaneous Committed Loans of the same Type and having the same Interest
Period made by each of the Lenders pursuant to Section 2.01, and (b) in the case
of Swing Line Loans, a borrowing of a Swing Line Loan pursuant to Section 2.15.

Borrowing Notice means (1) with respect to Committed Loans, a notice of (a) a
Borrowing of Committed Loans, (b) a conversion of Committed Loans from one Type
to the other, or (c) a continuation of Committed Loans as the same Type,
pursuant to Section 2.03(a), which, if in writing, shall be substantially in the
form of Exhibit A-1 or A-2, as applicable, and (2) with respect to a Borrowing
of Swing Line Loans, a notice of a Borrowing of Swing Line Loans, which, if in
writing, shall be substantially in the form of Exhibit A-3.

Business Day means any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York or the state where the Administrative Agent’s Office is
located and, if such day relates to any Eurodollar Rate Loan, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

Capital Expenditure by a Person means an expenditure (determined in accordance
with GAAP) for any fixed asset owned by such Person for use in the operations of
such Person having a useful life of more than one year, or any improvements or
additions thereto.

Capital Lease means any capital lease or sublease which should be capitalized on
a balance sheet in accordance with GAAP; provided that any lease that was
treated as an operating lease under GAAP at the time it was entered into that
later becomes a capital lease as a result of a change in GAAP during the life of
such lease, including any renewals, shall be treated as an operating lease for
all purposes under this Agreement.

Cash Collateralize means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

Change in Law means the occurrence, after the date of this Agreement, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

4



--------------------------------------------------------------------------------

Change of Control means any of the following shall occur (a) the failure of
Sunoco to own, directly or indirectly, 51% of the equity interests of the
general partner of the MLP which are entitled to vote for the board of directors
or equivalent governing body of such general partner, (b) the failure of the MLP
to own, free of all Liens, directly or indirectly, 100% of the general partner
interests in the Borrower and 100% of the limited partner interests in the
Borrower, (c) the failure of Sunoco to control the management of both the MLP
and the Borrower, or (d) the first day on which a majority of the members of the
board of directors of the general partner of the MLP are not Continuing
Directors.

Citibank means Citibank, N.A.

Closing Date means the date upon which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01 (or, in
the case of Sections 4.01(b) and 4.01(c), waived by the Person entitled to
receive the applicable payment).

Code means the Internal Revenue Code of 1986, as amended.

Commercial Operation Date means the date on which a Material Project is
substantially complete and commercially operable.

Commitment means, as to each Lender, its obligation to (a) make Committed Loans
to the Borrower pursuant to Section 2.01, (b) purchase participations in L/C
Obligations pursuant to Section 2.02, and (c) purchase participations in Swing
Line Loans, in an aggregate principal amount at any one time outstanding not to
exceed its Committed Sum, in each case as such amount may be reduced or adjusted
from time to time in accordance with this Agreement (the aggregate Commitments
of all the Lenders, collectively, the “Aggregate Commitments”).

Committed Loan has the meaning specified in Section 2.01.

Committed Sum means for any Lender, at any date of determination occurring prior
to such Lender’s Maturity Date, the amount stated beside such Lender’s name on
the most-recently amended Schedule 2.01 to this Agreement, or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable (in each case, which amount is subject to increase, reduction, or
cancellation in accordance with the Loan Documents).

Company and Companies means, on any date of determination thereof, the MLP, the
Borrower and each of their respective Subsidiaries.

Compensation Period has the meaning set forth in Section 2.11(e)(ii).

Compliance Certificate means a certificate substantially in the form of Exhibit
C.

Consolidated EBITDA means, for any period, for the MLP and its Subsidiaries on a
consolidated basis, an amount equal to the sum of (a) Consolidated Net Income
for such period, (b) Consolidated Interest Charges for such period, (c) the
amount of taxes, based on or measured by income, used or included in the
determination of such Consolidated Net Income, and (d) the amount of
depreciation and amortization expense deducted in determining such Consolidated
Net Income. Consolidated EBITDA for a Rolling Period shall be calculated after
giving effect, on a pro forma basis, to Acquisitions occurring during such
period and through the date of calculation as if such Acquisitions occurred on
the first day of the period; and, at Borrower’s option, Consolidated EBITDA
shall be calculated by giving effect to Material Project EBITDA Adjustments.

 

5



--------------------------------------------------------------------------------

Consolidated Interest Charges means, for any period, for the MLP and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, fees, charges and related expenses of the MLP and its Subsidiaries in
connection with Indebtedness (including capitalized interest) other than
Excluded Affiliate Debt, in each case to the extent treated as interest in
accordance with GAAP, and (b) the portion of rent expense of the MLP and its
Subsidiaries with respect to such period under Capital Leases that is treated as
interest in accordance with GAAP.

Consolidated Net Income means, for any period, for the MLP and its Subsidiaries
on a consolidated basis, the net income or net loss of the MLP and its
Subsidiaries from continuing operations, provided that there shall be excluded
from such net income (to the extent otherwise included therein): (a) the income
(or loss) of any entity other than a Subsidiary in which the MLP or any
Subsidiary has an ownership interest, except to the extent that any such income
has been actually received by the MLP or such Subsidiary in the form of cash
dividends or similar cash distributions; (b) net extraordinary gains and losses,
and (c) any gains or losses attributable to non-cash write-ups or write-downs of
assets, In addition, Consolidated Net Income shall not include the cost or
proceeds of purchasing or selling options which are used to hedge future
activity, until the period in which such hedged future activity occurs. Further,
when determining Consolidated Net Income for any fiscal quarter, Consolidated
Net Income shall not include any undistributed net income of a Subsidiary that
is subject to a Contractual Obligation governing Indebtedness permitted under
Section 7.04(c) which restricts the ability of such Subsidiary to make
Restricted Payments if it is determined as of the last day of such fiscal
quarter that such Contractual Obligation would prohibit a Restricted Payment at
such time.

Consolidated Net Worth means the sum of (i) the amount of partners’ capital of
the MLP determined as of such date in accordance with GAAP, and (ii) Designated
Hybrid Securities.

Consolidated Total Debt means, as of any date of determination, Indebtedness of
the MLP and its Subsidiaries on a consolidated basis as of such date, other than
Indebtedness described in clause (b) of the definition thereof; provided,
however, that for purposes of calculating the Leverage Ratio pursuant to
Section 7.14, the following shall be excluded from Consolidated Total Debt:
(i) Designated Hybrid Securities, and (ii) principal loan repayment obligations
under the 364-Day Credit Agreement, in an amount not to exceed $300,000,000 used
to finance purchases of Hedged Eligible Inventory (as defined in the 364-Day
Credit Agreement).

Continuing Directors means, as of any date of determination, any member of the
board of directors of the general partner of the MLP who:

(a) was a member of such board of directors on the Closing Date; or

(b) was nominated for election or elected to such board of directors with the
approval of a majority of the Continuing Directors who were members of such
board of directors at the time of such nomination or election.

Contractual Obligation means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

Contribution Agreement means the Contribution, Conveyance and Assumption
Agreement dated as of February 8, 2002 among Sunoco Partners LLC, the MLP, the
Borrower, and certain Affiliates of Sunoco.

 

6



--------------------------------------------------------------------------------

Control means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

Credit Extension means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

Customary Coverage means insurance coverage in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or its Subsidiaries operate.

Debt Rating of the Borrower means, as of any date of determination, the rating
as determined by either S&P or Moody’s (collectively, the “Debt Ratings”) of the
Borrower’s non-credit-enhanced, senior unsecured long-term debt; provided that
if a Debt Rating is issued by each of the foregoing rating agencies, then the
higher of such Debt Ratings shall apply, unless there is a split in Debt Ratings
of more than one level, in which case the level that is one level lower than the
higher Debt Rating shall apply.

Debtor Relief Laws means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

Default means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

Default Rate means (i) for a Loan, an interest rate equal to (a) the Base Rate
plus (b) the Applicable Rate, if any, applicable to Base Rate Loans plus
(c) 2% per annum; provided, however, that with respect to a Eurodollar Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum and (ii) for a Letter of Credit, the Letter of Credit Fee otherwise
applicable to such Letter of Credit plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

Defaulting Lender means, at any time, subject to Section 2.16, a Lender as to
which the Administrative Agent has notified the Borrower that (i) such Lender
has failed for three or more Business Days to comply with its obligations under
this Agreement to make a Loan (unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied), make a payment
to the L/C Issuer in respect of a L/C Advance and/or make a payment to the Swing
Line Lender in respect of a Swing Line Loan or make any other payment due
hereunder (each a “funding obligation”), (ii) such Lender has notified the
Administrative Agent in writing, or has stated publicly, that it will not comply
with a funding obligation hereunder (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (iii) such Lender has, for three or more Business Days, failed to
confirm in writing to the Administrative Agent and the Borrower, in response to
a written request of the Administrative Agent or the Borrower, that it will
comply with its funding obligations hereunder (provided that such Lender will
cease to be a Defaulting Lender pursuant to this clause (iii) upon the
Administrative Agent’s and the Borrower’s receipt of such written confirmation)
or (iv) a Lender Insolvency Event has occurred and is continuing with respect to
such Lender or its Parent Company (provided, in each case, that neither the

 

7



--------------------------------------------------------------------------------

reallocation of funding obligations provided for in Section 2.16(a) as a result
of a Lender’s being a Defaulting Lender nor the performance by Non-Defaulting
Lenders of such reallocated funding obligations will by themselves cause the
relevant Defaulting Lender to become a Non-Defaulting Lender). Any determination
that a Lender is a Defaulting Lender under clauses (i) through (iv) above will
be conclusive and binding absent manifest error, and such Lender will be deemed
to be a Defaulting Lender (subject to Section 2.16) upon notification of such
determination by the Administrative Agent to the Borrower, the L/C Issuer, the
Swing Line Lender and the Lenders.

Designated Hybrid Securities means at the end of any fiscal quarter, the
outstanding Hybrid Securities at such time in a face amount that does not exceed
15% of Total Capitalization at such time.

Disposition or Dispose means the sale, transfer, license or other disposition
(including any sale and leaseback transaction) of any property (including stock,
partnership and other equity interests) by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

Dollar and $ means lawful money of the United States of America.

EDGAR means the Electronic Data Gathering and Retrieval System of the United
States Securities and Exchange Commission.

Eligible Assignee means any Person that meets the requirements to be an assignee
under Section 10.07(b)(iii), and (v), (vi) and (vii) (subject to such consents,
if any, as may be required under Section 10.07(b)(iii)).

Environmental Law means any applicable Law that relates to (a) the condition or
protection of air, groundwater, surface water, soil, or other environmental
media, (b) the environment, including natural resources or any activity which
affects the environment, (c) the regulation of any pollutants, contaminants,
wastes, substances, and Hazardous Substances, including, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9601 et seq.) (“CERCLA”), the Clean Air Act (42 U.S.C. § 7401 et seq.), the
Federal Water Pollution Control Act, as amended by the Clean Water Act (33
U.S.C. § 1251 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. § 136 et seq.), the Emergency Planning and Community Right to Know Act
of 1986 (42 U.S.C. § 11001 et seq.), the Hazardous Materials Transportation Act
(49 U.S.C. § 1801 et seq.), the National Environmental Policy Act of 1969 (42
U.S.C. § 4321 et seq.), the Oil Pollution Act (33 U.S.C. § 2701 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Rivers
and Harbors Act (33 U.S.C. § 401 et seq.), the Safe Drinking Water Act (42
U.S.C. § 201 and § 300f et seq.), the Solid Waste Disposal Act, as amended by
the Resource Conservation and Recovery Act of 1976 and the Hazardous and Solid
Waste Amendments of 1984 (42 U.S.C. § 6901 et seq.), the Toxic Substances
Control Act (15 U.S.C. § 2601 et seq.), and analogous state and local Laws, as
any of the foregoing may have been and may be amended or supplemented from time
to time, and any analogous enacted or adopted Law, or (d) the Release or
threatened Release of Hazardous Substances.

ERISA means the Employee Retirement Income Security Act of 1974. Where
applicable, a reference to the requirements of ERISA shall also incorporate the
requirements of any regulations issued thereunder.

ERISA Affiliate means any trade or business (whether or not incorporated) under
common control with the Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions of
this Agreement relating to obligations imposed under Section 412 of the Code).

 

8



--------------------------------------------------------------------------------

ERISA Event means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Borrower or any
ERISA Affiliate.

Eurodollar Rate means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or, (ii) if such rate is not available at such time for any reason, then
the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Citibank and with a term equivalent to such Interest Period would
be offered by Citibank’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Citibank’s London Branch
to major banks in the London interbank Eurodollar market at their request at the
date and time of determination.

Eurodollar Rate Loan means a Committed Loan that bears interest at a rate based
on clause (a) of the definition of the Eurodollar Rate.

Event of Default means any of the events or circumstances specified in Article
VIII.

Evergreen Letter of Credit has the meaning specified in Section 2.02(b)(iii).

Excluded Affiliate Debt means Indebtedness that is included in the definition of
Consolidated Total Debt, owed by the Borrower to a Sunoco, Inc. Affiliate in an
amount not to exceed $100,000,000 in the aggregate that (a) requires no payment
of principal at any time prior to the date that is six (6) months after the
later to occur of (i) the last occurring Stated Maturity Date of any Lender or
(ii) the maturity date of the 364-Day Credit Agreement, (b) requires no payment
of interest during the existence of (i) a Default

 

9



--------------------------------------------------------------------------------

or Event of Default under this Agreement or (ii) a default or event of default
under the 364-Day Credit Agreement, (c) contains terms no less favorable to the
Borrower and its Subsidiaries than could be obtained on an arm’s length basis
from third parties, and (d) is subordinated to the full payment of the
Obligations and the obligations under the 364-Day Credit Agreement pursuant to a
subordination agreement substantially in the form attached as Exhibit F with
such changes as may be approved by the Administrative Agent.

Excluded Taxes means any of the following Taxes imposed on or with respect to
the Administrative Agent, any Lender, the L/C Issuer or any other recipient, or
required to be withheld or deducted from a payment to the Administrative Agent,
any Lender, the L/C Issuer or other recipient, by or on account of any
obligation of the Borrower hereunder, (a) Taxes imposed on or measured by its
net income (however denominated), franchise Taxes, and branch profits Taxes, in
each case (i) imposed as a result of such recipient being organized under the
laws of, or having its principal office or, in the case of any Lender, its
applicable Lending Office located in the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, any withholding Tax that is imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 3.07(b)), or (ii) such
Lender changes its Lending Office, except in each case to the extent that,
pursuant to Section 3.01(a), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Lender’s failure to comply with Section 3.01(e),
and (d) any U.S. federal withholding Taxes imposed under FATCA.

Existing Credit Agreement means the Credit Agreement dated as of August 8, 2007
among the Borrower, the Guarantor, Citibank, N.A. as Administrative Agent and
L/C Issuer, and the lenders therein named, as amended.

Existing Letters of Credit means the letters of credit, if any, issued pursuant
to the Existing Credit Agreement and outstanding on the Closing Date.

Existing Stated Maturity Date has the meaning set forth in Section 2.14(a).

Extending Lender has the meaning set forth in Section 2.14(b).

Facility Fee has the meaning specified in Section 2.08(a).

FATCA means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

Federal Funds Rate means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upwards, if necessary, to the nearest
1/100 of 1%) charged to Citibank on such day on such transactions as determined
by the Administrative Agent.

 

10



--------------------------------------------------------------------------------

Fee Letters means (i) the letter agreement, dated July 20, 2011, between the
Borrower and Citigroup Global Markets Inc. and (ii) the letter agreement, dated
July 20, 2011, among the Borrower and Barclays Bank PLC; and Fee Letter means
any one of them.

First Purchase Crude Payables means the unpaid amount of any payable obligation
related to the purchase of petroleum products secured by a valid statutory Lien,
including but not limited to valid statutory Liens, if any, created under the
laws of Texas, New Mexico, Wyoming, Kansas, Oklahoma or any other state.

Foreign Lender means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
as of the date of this Agreement. For purposes of this definition, the United
States of America, each State thereof and the District of Columbia shall be
deemed to constitute a single jurisdiction.

Fund means any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

GAAP means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession, that are applicable to
the circumstances as of the date of determination, consistently applied. If at
any time any change in GAAP would affect the computation of any financial ratio
or requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (a) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (b) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

General Partner means Sunoco Logistics Partners GP LLC, a Delaware limited
liability company, the general partner of the Borrower.

Governmental Authority means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

Granting Lender has the meaning specified in Section 10.07(h).

Guarantor means the MLP.

Guaranty means that certain Guaranty, substantially in the form of Exhibit E
hereto, dated as of even date herewith made by Guarantor in favor of the
Administrative Agent on behalf of the Lenders guaranteeing the Obligations.

 

11



--------------------------------------------------------------------------------

Guaranty Obligation means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other payment obligation of another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other payment obligation, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or other payment obligation of the payment of such Indebtedness or other payment
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other payment obligation,
or (iv) entered into for the purpose of assuring in any other manner the
obligees in respect of such Indebtedness or other payment obligation of the
payment thereof or to protect such obligees against loss in respect thereof (in
whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other payment obligation of any other Person, whether or not
such Indebtedness or other payment obligation is assumed by such Person;
provided, however, that the term “Guaranty Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be the lesser
of (a) an amount equal to the stated or determinable outstanding amount of the
related primary obligation and (b) the maximum amount for which such guarantying
Person may be liable pursuant to the terms of the instrument embodying such
Guaranty Obligation, unless the outstanding amount of such primary obligation
and the maximum amount for which such guarantying Person may be liable are not
stated or determinable, in which case the amount of such Guaranty Obligation
shall be the maximum reasonably anticipated liability in respect thereof as
determined by the guarantying Person in good faith.

Hazardous Substance means (a) any substance that is designated, defined, or
classified as a hazardous waste, hazardous material, pollutant, contaminant, or
toxic or hazardous substance, or that is otherwise regulated, under any
Environmental Law, including without limitation any hazardous substance within
the meaning of Section 101(14) of CERCLA, and (b) petroleum, oil, gasoline,
natural gas, fuel oil, motor oil, waste oil, diesel fuel, jet fuel, and other
refined petroleum hydrocarbons.

Honor Date has the meaning set forth in Section 2.02(c)(i).

Hybrid Securities means any trust preferred securities or deferrable interest
subordinated debt issued by the Borrower, the MLP or a Financing Vehicle with a
maturity of at least 20 years, which provides for the optional or mandatory
deferral of interest or distributions at the option of the issuer thereof.
“Financing Vehicle” means a business trust, limited liability company, limited
partnership or similar entity (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more Wholly-Owned Subsidiaries) at all times by the
Borrower or the MLP, (ii) that has been formed for the sole purpose of issuing
trust preferred securities or deferrable interest subordinated debt, and
(iii) substantially all the assets of which consist of (A) subordinated debt of
the Borrower or the MLP and (B) payments made from time to time on such
subordinated debt.

Increase Effective Date has the meaning set forth in Section 2.13(b).

Indebtedness means, as to any Person at a particular time, all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, including all reimbursement obligations of such Person in
respect of Indebtedness described in clause (b) below;

 

12



--------------------------------------------------------------------------------

(b) the face amount of all letters of credit (including standby and commercial),
banker’s acceptances, Bank Guaranties, surety bonds, and similar instruments
issued for the account of such Person, and, without duplication, all drafts
drawn and unpaid thereunder;

(c) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services, other than trade accounts payable in the ordinary course of business,
and indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(d) Capital Leases;

(e) Off-Balance Sheet Liabilities; and

(f) all Guaranty Obligations of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner, unless such Indebtedness is expressly made non-recourse to such
Person except for customary exceptions acceptable to the Required Lenders. The
amount of any Capital Lease as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

Indemnified Liabilities has the meaning set forth in Section 10.05.

Indemnified Taxes means Taxes other than Excluded Taxes.

Indemnitees has the meaning set forth in Section 10.05.

Independent Insurers means sound and reputable insurance companies not
Affiliates of the Borrower.

Intellectual Property Agreement means the Intellectual Property and Trademark
License Agreement dated as of February 8, 2002, among the Borrower, Sunoco,
Sunoco R&M, the MLP and certain other Affiliates of Sunoco.

Interest Payment Date means, (a) as to any Eurodollar Rate Loan, the last day of
each Interest Period applicable to such Loan and as to any Lender, its Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan and any Swing Line Loan, the last Business Day of
each March, June, September and December and as to any Lender, its Maturity
Date.

Interest Period means, as to each Eurodollar Rate Loan, the period commencing on
the date such Eurodollar Rate Loan is disbursed or converted to or continued as
a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Borrowing Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate

 

13



--------------------------------------------------------------------------------

Loan, such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period applicable to any Loan of any Lender shall extend
beyond the then effective Maturity Date of such Lender.

Interrefinery Lease Agreement means the Interrefinery Lease Agreement between
Sunoco Pipeline L.P. and Sunoco R&M dated as of February 8, 2002.

Investment means, as to any Person, any acquisition or investment by such
Person, whether directly or through a Subsidiary of such Person, by means of
(a) the purchase or other acquisition of capital stock or other securities of
another Person, (b) a loan, advance or capital contribution to, guaranty of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

Investment Grade Rating means, with respect to any Person, ratings of BBB- and
Baa3 or better by S&P and Moody’s, respectively, of such Person’s long-term
non-enhanced senior unsecured debt.

IRS means the United States Internal Revenue Service.

Issuer Documents means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C Issuer
and relating to any such Letter of Credit.

Laws means, collectively, all applicable international, foreign, federal, state
and local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, licenses, authorizations and permits of, any
Governmental Authority.

L/C Advance means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

L/C Borrowing means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Committed Loans.

L/C Credit Extension means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

L/C Exposure means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all L/C Borrowings that have

 

14



--------------------------------------------------------------------------------

not yet been reimbursed by or on behalf of the Borrower at such time. The L/C
Exposure of any Lender at any time shall be its Pro Rata Share of the total L/C
Exposure at such time.

L/C Issuer means each of Citibank, Barclays and any other Lender that has, at
the request of Borrower, agreed to issue Letters of Credit hereunder and that is
reasonably acceptable to the Administrative Agent, in its capacity as an issuer
of Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder. As used herein, the term “the L/C Issuer” shall mean “each L/C
Issuer” or “the applicable L/C Issuer,” as the context may require.

L/C Issuer Commitment means (a) with respect to each of Citibank and Barclays,
$50,000,000, or such other amount as shall be agreed in writing by Citibank or
Barclays, as applicable, and the Borrower (with prompt notice to the
Administrative Agent), and (b) with respect to any Lender which agrees to be an
L/C Issuer after the Closing Date, the aggregate face amount of Letters of
Credit that such L/C Issuer has agreed in writing to issue as of the date such
Lender became an L/C Issuer, or such other amount as shall be agreed in writing
by such L/C Issuer and the Borrower (with prompt notice to the Administrative
Agent).

L/C Obligations means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP or applicable Law, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

Lender has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swing Line Lender.

Lender Insolvency Event means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company or such Lender or its Parent Company has taken any action in furtherance
of or indicating its consent to or acquiescence in any such proceeding or
appointment; provided, that a Lender shall not become a Defaulting Lender solely
as the result of the acquisition or maintenance of an ownership interest in such
Lender or its Parent Company or the exercise of control over such Lender or its
Parent Company by a Governmental Authority or an instrumentality thereof.

Lending Office means, as to any Lender, the office or offices of such Lender set
forth on its Administrative Details Form, or such other office or offices as a
Lender may from time to time notify the Borrower and the Administrative Agent.

Letter of Credit means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

Letter of Credit Application means an application and agreement for the issuance
or amendment of a letter of credit in the form from time to time in use by the
L/C Issuer.

Letter of Credit Expiration Date means, with respect to each L/C Issuer and each
Letter of Credit issued by such L/C Issuer, the day that is seven days prior to
such L/C Issuer’s Stated Maturity Date (or, if such day is not a Business Day,
the next preceding Business Day).

 

15



--------------------------------------------------------------------------------

“Letter of Credit Fee” has the meaning specified in Section 2.02(i).

“Letter of Credit Sublimit” means, at any time, an amount equal to the lesser of
(a) $100,000,000 or (b) the Aggregate Commitments at such time. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

Leverage Ratio means, as of any date of determination, the ratio of (a) (i)
Consolidated Total Debt as of such date minus (ii) Excluded Affiliate Debt as of
such date to (b) (i) Consolidated EBITDA for the Rolling Period ending on such
date, or if such date is not the last day of a fiscal quarter, ending on the
last day of the fiscal quarter most recently ended.

Lien means any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever
to secure or provide for payment of any obligation of any Person, (including any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the Uniform Commercial Code or comparable Laws
of any jurisdiction), including the interest of a purchaser of accounts
receivable.

Loan means an extension of credit by a Lender to the Borrower pursuant to
Article II of this Agreement, in the form of a Committed Loan or a Swing Line
Loan.

Loan Documents means, collectively, this Agreement, each Note, each Issuer
Document, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.02(g), the Fee Letters, each Borrowing
Notice, each Compliance Certificate, the Guaranty, and any other document
executed by the Borrower or the Guarantor which contains a provision stating
that it is a “Loan Document” as herein defined.

Loan Parties means, collectively, the Borrower and the Guarantor.

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Borrower and its Subsidiaries taken as a whole or of the MLP and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Borrower and the MLP, collectively, to perform their obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Borrower or against the MLP of any Loan
Documents to which it is a party.

Material Agreement means (a) each Borrower Operating Agreement, and (b) any
other contract material to the business of the Borrower and its Subsidiaries,
taken as a whole.

Material Project means any capital construction or expansion project of the
Borrower or its Subsidiaries, the aggregate capital cost or budgeted capital
cost of which, in each case, including capital costs expended prior to the
Acquisition of any such project by the Borrower or its Subsidiaries, as the case
may be, exceeds $25,000,000.00.

Material Project EBITDA Adjustments means, with respect to each Material Project

(a) for any Rolling Period ending on or prior to the last day of the fiscal
quarter in which the Commercial Operation Date of such Material Project occurs,
a percentage (based on the then-current completion percentage of such Material
Project) of an amount determined by the Borrower and approved by the
Administrative Agent as the projected Consolidated EBITDA attributable to such
Material Project

 

16



--------------------------------------------------------------------------------

for the first 12-month period following the scheduled Commercial Operation Date
of such Material Project (such amount to be determined by the Borrower in good
faith and in a commercially reasonable manner based on customer contracts or
tariff-based customers relating to such Material Project, the creditworthiness
of the other parties to such contracts or such tariff-based customers, projected
revenues from such contracts, tariffs, capital costs and expenses, scheduled
Commercial Operation Date, oil and gas reserve and production estimates,
commodity price assumptions and other similar factors deemed appropriate by the
Borrower) which may, at the Borrower’s option, for purposes of calculating the
Leverage Ratio, be added to Consolidated EBITDA for the fiscal quarter in which
construction or expansion of such Material Project commences and for each fiscal
quarter thereafter until the Commercial Operation Date of such Material Project
(including the fiscal quarter in which such Commercial Operation Date occurs,
but without duplication of any actual Consolidated EBITDA attributable to such
Material Project following such Commercial Operation Date); provided that if the
actual Commercial Operation Date does not occur by the scheduled Commercial
Operation Date as reflected in the Responsible Officer’s Certificate delivered
pursuant to clause (c)(i) of this definition then the foregoing amount shall be
reduced, for quarters ending after the scheduled Commercial Operation Date to
(but excluding) the first full quarter after the actual Commercial Operation
Date, by the following percentage amounts depending on the period of delay
(based on the actual period of delay or then-estimated delay, whichever is
longer): (i) 90 days or less, 0%, (ii) longer than 90 days, but not more than
180 days, 25%, (iii) longer than 180 days but not more than 270 days, 50%,
(iv) longer than 270 days, 100%; and

(b) for each Rolling Period ending on the last day of the first, second and
third fiscal quarters, respectively, immediately following the fiscal quarter
during which the Commercial Operation Date occurs, an amount equal to the
projected Consolidated EBITDA attributable to the Material Project, determined
in accordance with clause (a) above, for the period from but excluding the end
of such Rolling Period through and including the last day of the fourth fiscal
quarter following the fiscal quarter during which the Commercial Operation Date
occurs, may, at the Borrower’s option, for purposes of calculating the Leverage
Ratio, be added to Consolidated EBITDA for such Rolling Period (net of any
actual Consolidated EBITDA attributable to the Material Project) through and
including the last day of the fiscal quarter during which the Commercial
Operation Date occurs.

(c) Notwithstanding the foregoing:

(i) no such additions shall be allowed with respect to any Material Project
unless at least 20 days prior to the delivery of any Compliance Certificate on
which Material Project EBITDA Adjustments will be reflected for a Material
Project (or such shorter time period as may be agreed by the Administrative
Agent), the Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer of the Borrower certifying as to the
scheduled Commercial Operation Date of such Material Project and as to the
amount determined by the Borrower as the projected Consolidated EBITDA
attributable to such Material Project, together with a reasonably detailed
explanation of the basis therefor and such other information and documentation
as the Administrative Agent or any Lender may reasonably request; and

(ii) the aggregate amount of all Material Project EBITDA Adjustments during any
period shall be limited to 20% of the total actual Consolidated EBITDA for such
period (which total actual Consolidated EBITDA shall be determined without
including any Material Project EBITDA Adjustments or any adjustments for
Acquisitions pursuant to the definition of Consolidated EBITDA).

Maturity Date means for each Lender (including the Swing Line Lender) (a) such
Lender’s Stated Maturity Date, or (b) such earlier effective date of any other
termination, cancellation, or acceleration of all Commitments under this
Agreement.

 

17



--------------------------------------------------------------------------------

Maximum Amount and Maximum Rate respectively mean, for each Lender, the maximum
non-usurious amount and the maximum non-usurious rate of interest which, under
applicable Law, such Lender is permitted to contract for, charge, take, reserve,
or receive on the Obligations.

MLP has the meaning set forth in the introductory paragraph hereto.

Moody’s means Moody’s Investors Service, Inc.

Multiemployer Plan means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or has made or been obligated to make
contributions during the current calendar year or preceding five calendar years.

Non-Consenting Lender means any Lender that does not approve any consent, waiver
or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 10.01 and (ii) has been approved by the
Required Lenders.

Non-Defaulting Lender means, at any time, a Lender that is not a Defaulting
Lender.

Non-Extending Lender has the meaning set forth in Section 2.14(b).

Nonrenewal Notice Date has the meaning specified in Section 2.02(b)(iii).

Notes means promissory notes of the Borrower, substantially in the form of
Exhibit B hereto, evidencing the obligation of Borrower to repay the Loans, and
“Note” means any one of such promissory notes issued hereunder.

Notice Date has the meaning set forth in Section 2.14(b).

Obligations means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

Off-Balance Sheet Liabilities means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) Synthetic Lease Obligations; (c) the monetary obligations under any sale and
leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (d) any other monetary
obligation arising with respect to any other transaction which (i) upon the
application of any Debtor Relief Law to such Person or any of its Subsidiaries,
would be characterized as indebtedness or (ii) is the functional equivalent of
or takes the

 

18



--------------------------------------------------------------------------------

place of borrowing but which does not constitute a liability on the consolidated
balance sheet of such Person and its Subsidiaries.

Omnibus Agreement means the Omnibus Agreement dated as of February 8, 2002,
among the MLP, General Partner, the Borrower, Sunoco, Sunoco R&M and certain
other Affiliates of Sunoco.

Organization Documents means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.

Other Connection Taxes means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient, Taxes imposed as a result of a
present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

Other Taxes means all present or future stamp, documentary, intangible,
recording, or filing taxes or any other excise or property taxes, charges or
similar levies arising from any payment made hereunder or under any other Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document.

Outstanding Amount means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate principal amount thereof after giving effect to
any Borrowings and prepayments or repayments of Committed Loans and Swing Line
Loans occurring on such date; and (ii) with respect to any L/C Obligations on
any date, the amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

Parent Company means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

Participant has the meaning specified in Section 10.07(d).

Partnership Agreement (Borrower) means the Amended and Restated Agreement of
Limited Partnership of Sunoco Logistics Partners Operations L.P., dated as of
February 8, 2002.

Partnership Agreement (MLP) means the Second Amended and Restated Agreement of
Limited Partnership of the MLP, dated as of July 20, 2004.

Participant Register has the meaning specified in Section 10.07(d).

PBGC means the Pension Benefit Guaranty Corporation.

 

19



--------------------------------------------------------------------------------

Pension Act means the Pension Protection Act of 2006.

Pension Funding Rules means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

Pension Plan means any “employee pension benefit plan” (as such term is defined
in Section 3(2)(A) of ERISA), other than a Multiemployer Plan, that is subject
to Title IV of ERISA and is sponsored or maintained by the Borrower or any ERISA
Affiliate or to which the Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

Permitted Investments means:

(a) United States Dollars;

(b) direct general obligations, or obligations of, or obligations fully and
unconditionally guaranteed as to the timely payment of principal and interest
by, the United States or any agency or instrumentality thereof having remaining
maturities of not more than thirteen (13) months, but excluding any such
securities whose terms do not provide for payment of a fixed dollar amount upon
maturity or call for redemptions;

(c) certificates of deposit and eurodollar time deposits with maturities of
thirteen (13) months or less, bankers acceptances with maturities not exceeding
one hundred eighty (180) days, overnight bank deposits and other similar short
term instruments, in each case with any domestic commercial bank having capital
and surplus in excess of $500,000,000 and having a rating of at least “A2” by
Moody’s and at least “A” by S&P;

(d) repurchase obligations with a term of not more than thirteen (13) months for
underlying securities of the types described in (b) and (c) above entered into
with any financial institution meeting the qualifications in (c) above;

(e) commercial paper (having original maturities of not more than two hundred
seventy (270) days) of any person rated “P-1” or better by Moody’s or “A-1” or
the equivalent by S&P; and

(f) money market mutual or similar funds having assets in excess of
$100,000,000, at least 95% of the assets of which are comprised of assets
specified in clause (a) through (e) above.

Permitted Joint Venture means any Person (other than a Subsidiary) in which the
Borrower owns (including ownership through its Subsidiaries) equity interests
representing less than 100% of the total outstanding equity interests of such
Person, provided that such Person is engaged only in the businesses that are
permitted for the Borrower and its Subsidiaries pursuant to Section 7.09.

Permitted Liens means Liens permitted under Section 7.01 as described in such
Section.

 

20



--------------------------------------------------------------------------------

Person means any individual, trustee, corporation, general partnership, limited
partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.

Plan means any “employee benefit plan” (as such term is defined in Section 3(3)
of ERISA) established or sponsored by the Borrower or any ERISA Affiliate or to
which the Borrower or any ERISA Affiliate maintains or is required to make
contributions.

Present and Related Businesses means all businesses engaged in by the Borrower
or any Borrower Affiliate as of the Closing Date, including the storage,
marketing, blending, gathering, transportation and distribution of hydrocarbons,
and businesses related thereto.

Pro Rata Share means, at any date of determination, for any Lender, the
percentage (carried out to the ninth decimal place) that its Committed Sum at
such time bears to the Aggregate Committed Sum at such time; provided that if
the commitment of each Lender to make Loans and the obligation of the L/C Issuer
to make L/C Credit Extensions have been terminated pursuant to Section 8.02 or
has otherwise expired, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof. The initial Pro Rata Share of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

Quarterly Distributions means with respect to the Borrower, the distributions by
the Borrower of Available Cash (as defined in the Partnership Agreement
(Borrower)) or with respect to MLP, the distributions by the MLP of Available
Cash (as defined in the Partnership Agreement (MLP)).

Register has the meaning set forth in Section 10.07(c).

Related Parties means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

Release means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposal, deposit,
dispersal, migrating, or other movement into the air, ground, or surface water,
or soil in violation of any Environmental Law.

Removal Effective Date has the meaning set forth in Section 9.06(b).

Reportable Event means any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.

Request for Credit Extension means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Borrowing Notice, and (b) with respect to a L/C
Credit Extension, a Letter of Credit Application.

Required Lenders means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Outstanding Amounts of all Loans and L/C Obligations (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition);

 

21



--------------------------------------------------------------------------------

provided that the Commitment of, and the portion of the Outstanding Amounts of
all Loans and L/C Obligations held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

Resignation Effective Date has the meaning set forth in Section 9.06(a).

Responsible Officer means the president, chief executive officer, chief
financial officer, treasurer or assistant treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

Restricted Payment by a Person means any dividend or other distribution (whether
in cash, securities or other property) with respect to any equity interest in
such Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
equity interest or of any option, warrant or other right to acquire any such
equity interest.

Rolling Period means any period of four consecutive fiscal quarters.

S&P means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.

Servicing Employees has the meaning set forth in Section 5.15.

SPC has the meaning specified in Section 10.07(h).

Specified Acquisition has the meaning set forth in the definition of
“Acquisition Period”.

Stated Maturity Date means for each Lender, the later of (a) August 22, 2016,
and (b) if such date is extended for such Lender pursuant to Section 2.14, such
extended date as determined pursuant to such Section.

Subsidiary of a Person means a corporation, partnership, joint venture, limited
liability company or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

Sunoco means Sunoco, Inc., a Pennsylvania corporation.

Sunoco Contract Party means any Sunoco, Inc. Affiliate that is a party to a
Material Agreement with the MLP, the Borrower or a Subsidiary of Borrower, and
any permitted assignee.

Sunoco, Inc. Affiliate means Sunoco and each Affiliate of Sunoco other than the
Companies.

Sunoco Marketing means Sunoco Partners Marketing & Terminals L.P., a Texas
limited partnership, any successor entity or any entity to which all or
substantially all of its assets are transferred.

 

22



--------------------------------------------------------------------------------

Sunoco Pipeline L.P. means Sunoco Pipeline L.P., a Texas limited partnership,
any successor entity or any entity to which all or substantially all of its
assets are transferred.

Sunoco R&M means Sunoco, Inc. (R&M), a Pennsylvania corporation.

Swap Contract means (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

Swap Termination Value means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender).

Swing Line Exposure means, at any time, the Outstanding Amount of all Swing Line
Loans at such time. The Swing Line Exposure of any Lender at any time shall be
its Pro Rata Share of the total Swing Line Exposure at such time.

Swing Line Lender means Citibank, N.A., in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

Swing Line Loan has the meaning specified in Section 2.15.

Swing Line Sublimit means, at any time, an amount equal to the lesser of
(a) $50,000,000 and (b) the Aggregate Commitments at such time. The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Commitments.

Synthetic Lease Obligation means the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment). The amount of any Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Principal in respect thereof as of such date.

Taxes means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

23



--------------------------------------------------------------------------------

Throughput Agreement means the Pipelines and Terminals Storage and Throughput
Agreement between the Borrower, Sunoco R&M, and certain other Affiliates of
Sunoco dated as of February 8, 2002.

Total Capitalization means, as of any date of determination, the total of
(i) Consolidated Total Debt plus (ii) Consolidated Net Worth.

Treasury Services Agreement means the Amended and Restated Treasury Services
Agreement between the Borrower, the MLP, and Sunoco, dated as of November 26,
2003, pursuant to which the Borrower and the MLP participate in Sunoco’s
centralized cash management program.

Type means, with respect to a Committed Loan, its character as a Base Rate Loan
or a Eurodollar Rate Loan.

Unauthorized Assignment means an assignment by a Sunoco Contract Party of any of
its obligations under a Borrower Operating Agreement other than an assignment to
a Person who (a) has either (i) an Investment Grade Rating or (ii) ratings by
S&P and Moody’s of such Person’s long-term non-enhanced senior unsecured debt
that are equal to or higher than such debt ratings of Sunoco, and (b) fully
assumes the obligations of such Sunoco Contract Party under such Borrower
Operating Agreement.

Unfunded Pension Liability means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the actuarial assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.

Unreimbursed Amount has the meaning set forth in Section 2.02(c)(i).

U.S. Person means any person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

U.S. Tax Compliance Certificate has the meaning assigned to such term in
Section 3.01(e).

Voting Stock means the capital stock (or equivalent thereof) of any class or
kind, of a Person, the holders of which are entitled to vote for the election of
directors, managers, or other voting members of the governing body of such
Person.

Wholly-Owned when used in connection with a Person means any Subsidiary of such
Person of which all of the issued and outstanding shares of stock (except shares
required as directors’ qualifying shares) shall be owned by such Person or one
or more of its Wholly-Owned Subsidiaries.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein” and “hereunder” and words of similar import when used
in any Loan Document shall refer to such Loan Document as a whole and not to any
particular provision thereof.

(ii) Unless otherwise specified, Article, Section, Exhibit and Schedule
references are to the Loan Document in which such reference appears.

 

24



--------------------------------------------------------------------------------

(iii) The words “include”, “includes” and “including” is by way of example and
not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.

(v) The words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) Any reference herein to any Person shall be construed to include such
Person’s successors and assigns.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data required to
be submitted pursuant to this Agreement shall be prepared in conformity with,
GAAP applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance by the MLP and its
Subsidiaries with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness shall be deemed to be carried at 100%
of the outstanding principal amount thereof, and the effects of FASB ASC 825 and
FASB ASC 470-20 on financial liabilities shall be disregarded.

(b) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the MLP and its Subsidiaries or to the
determination of any amount for the MLP and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that the MLP is required to consolidate pursuant to
FASB ASC 810 as if such variable interest entity were a Subsidiary as defined
herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 References to Agreements and Law. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 

25



--------------------------------------------------------------------------------

ARTICLE II.

THE COMMITMENTS AND BORROWINGS

2.01 Committed Loans.

(a) Subject to the terms and conditions set forth herein, each Lender severally,
but not jointly, agrees to make loans (each such loan, a “Committed Loan”) to
the Borrower from time to time on any Business Day during the period from the
Closing Date to such Lender’s Maturity Date, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Commitment. Such
Borrowings may be prepaid and reborrowed from time to time in accordance with
the terms and provisions of the Loan Documents; provided that, each such
Borrowing must occur on a Business Day and no later than the Business Day
immediately preceding such Lender’s Maturity Date, and provided, further, that
after giving effect to any Borrowing of Committed Loans, (i) the aggregate
Outstanding Amount of all Loans and L/C Obligations shall not exceed the
Aggregate Commitments, and (ii) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans, shall not exceed such Lender’s
Commitment.

(b) Loans shall be available to the Borrower for the purposes set forth in
Section 6.12.

2.02 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.02, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Subsidiaries, and to amend or
renew Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drafts under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower and its Subsidiaries; provided that the L/C Issuer shall
not be obligated to make any L/C Credit Extension with respect to any Letter of
Credit, and no Lender shall be obligated to participate in, any Letter of Credit
if as of the date of such L/C Credit Extension, (w) the Outstanding Amount of
all L/C Obligations and all Loans would exceed the Aggregate Commitments,
(x) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans, would exceed such Lender’s Commitment, (y) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit, or (z) the
Outstanding Amount of the L/C Obligations under Letters of Credit issued by such
L/C Issuer would exceed the L/C Issuer Commitment of such L/C Issuer. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. All Existing Letters of Credit, if any, shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

(ii) L/C Issuer shall be under no obligation to issue any Letter of Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such

 

26



--------------------------------------------------------------------------------

Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer;

(C) such Letter of Credit is in a face amount less than $100,000, or is to be
used for a purpose other than as described in Section 6.12 or is denominated in
a currency other than Dollars; or

(D) any Lender is at that time a Defaulting Lender, unless the L/C Issuer is
satisfied that any exposure that would result therefrom is eliminated or fully
covered by the Commitments of the Non-Defaulting Lenders or by Cash
Collateralization or a combination thereof satisfactory to the L/C Issuer.

(iii) The L/C Issuer shall not issue a Letter of Credit if:

(A) subject to Section 2.02(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur

(1) after the Letter of Credit Expiration Date, unless the L/C Issuer and all
Lenders (other than any Non-Extending Lender(s) who shall no longer be a
party(ies) to this Agreement after such expiry date) have approved such expiry
date, or

(2) after any Stated Maturity Date applicable to any Non-Extending Lender,
unless (x) the amount of such Letter of Credit together with all other L/C
Obligations and Loans outstanding on the date of issuance of such Letter of
Credit is equal to or less than the Aggregate Commitments of all Lenders who
shall remain parties to this Agreement subsequent to such Stated Maturity Date,
and (y) the Borrower obtains prior approval from the L/C Issuer and all Lenders
who shall remain parties to this Agreement subsequent to such Stated Maturity
Date;

(iv) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(v) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of

 

27



--------------------------------------------------------------------------------

the benefits and immunities (A) provided to the Administrative Agent in Article
IX with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Evergreen
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m., New York time, at least two
Business Days (or such later date and time as the L/C Issuer may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Upon receipt by the L/C Issuer of confirmation from
the Administrative Agent that the requested issuance or amendment is permitted
in accordance with the terms hereof, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a participation in such
Letter of Credit in an amount equal to the product of such Lender’s Pro Rata
Share times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in it sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Evergreen Letter of Credit”); provided that any such Evergreen Letter of Credit
must permit the L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific

 

28



--------------------------------------------------------------------------------

request to the L/C Issuer for any such renewal. Once an Evergreen Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the L/C Issuer to permit the renewal of such Letter of Credit at
any time to a date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such renewal if it
has received notice on or before the Business Day immediately preceding the
Nonrenewal Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such renewal or (2) from any Lender stating
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied and directing the L/C Issuer not to permit such renewal.
Notwithstanding anything to the contrary contained herein, the L/C Issuer shall
have no obligation to permit the renewal of any Evergreen Letter of Credit at
any time.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon any drawing under any Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m., New
York time, on the date of any payment by the L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and such
Lender’s Pro Rata Share thereof. In such event, the Borrower shall be deemed to
have requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.03 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a
Borrowing Notice). Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.02(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.02(c)(i) make funds available (and the
Administrative Agent may apply Cash Collateral provided for this purpose
pursuant to Section 2.02(g) as a result of a Defaulting Lender) for the account
of the L/C Issuer at the Administrative Agent’s Office in an amount equal to its
Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m., New York
time, on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.02(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the

 

29



--------------------------------------------------------------------------------

account of the L/C Issuer pursuant to Section 2.02(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.02.

(iv) Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.02(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Loans or L/C Advances to reimburse the L/C
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.02(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the L/C Issuer, the
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default or Event of Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing. Any such
reimbursement shall not relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.02(c) by the time specified in
Section 2.02(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the Federal Funds Rate from time to time in effect. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.02(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), or any payment of
interest thereon, the Administrative Agent will distribute to such Lender its
Pro Rata Share thereof in the same funds as those received by the Administrative
Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.02(c)(i) is required to be returned, each
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit, and to repay each L/C
Borrowing and each drawing under a Letter of Credit that is refinanced by a
Borrowing of Loans, shall be absolute, unconditional and

 

30



--------------------------------------------------------------------------------

irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, that might otherwise constitute a defense available to, or
a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any of the
correspondents, participants or assignees of the L/C Issuer shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any of the respective Affiliates, correspondents, participants or
assignees of the L/C

 

31



--------------------------------------------------------------------------------

Issuer, shall be liable or responsible for any of the matters described in
clauses (e)(i) through (e)(v) of Section 2.02(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral.

(i) Upon the request of the Administrative Agent, (i) if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit
Expiration Date, any Letter of Credit may for any reason remain outstanding and
partially or wholly undrawn, the Borrower shall immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount). In addition, Sections 2.04(b), 2.16 and 8.02 set forth
certain requirements to Cash Collateralize under the circumstances therein
described. The Borrower, and to the extent provided by any Defaulting Lender,
such Defaulting Lender hereby grants to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, a first priority security interest in
all such cash, deposit accounts and all balances therein and in all other
property so provided as collateral pursuant to this Agreement, and in all
proceeds of the foregoing, all as security for the obligations to which Cash
Collateral may be applied. Cash Collateral shall be maintained in blocked
interest bearing deposit accounts at the Administrative Agent.

(ii) If at any time the Administrative Agent reasonably determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the L/C Issuers as herein provided, or that the total
amount of such Cash Collateral is less than the amount required to be provided
hereunder, the Borrower will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

(iii) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under Section 2.16 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of L/C Obligations or
Swing Line Loans (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(iv) Cash Collateral (or the appropriate portion thereof) provided to reduce any
L/C Exposure or other obligations shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.02 following (i) the elimination of the
applicable L/C Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and each L/C Issuer that there exists excess Cash
Collateral; provided that,

 

32



--------------------------------------------------------------------------------

subject to Section 2.16 the Person providing Cash Collateral and each L/C Issuer
may agree that Cash Collateral shall be held to support future anticipated L/C
Exposure or other obligations.

(h) Applicability of ISP98. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each Letter of Credit.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit issued equal
to the Applicable Rate times the actual daily undrawn amount under each Letter
of Credit, subject to adjustment as provided in Section 2.16. The Letter of
Credit Fee shall be due and payable on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, and on the Letter of Credit Expiration
Date. If there is any change in the Applicable Rate during any quarter, the
actual daily undrawn amount of each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary herein, while any Event of Default exists pursuant to Sections 8.01(a)
or 8.01(f), all Letter of Credit Fees shall accrue at the Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit issued by it at the rate or rates per
annum separately agreed upon by the Borrower and such L/C Issuer in the
applicable Fee Letter or otherwise. Such fronting fee shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, and on the Letter of Credit Expiration Date. In addition,
the Borrower shall pay directly to the L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect. Such fees and charges are due and payable on demand
and are nonrefundable.

(k) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

2.03 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Borrowing of Committed Loans, each conversion of Committed Loans from
one Type to the other, and each continuation of Committed Loans as the same Type
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m., New York time, (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans, (ii) one Business Day prior to the
conversion of Eurodollar Rate Loans to Base Rate Loans, and (iii) on the
requested date of any Borrowing of Base Rate Loans. Each such telephonic notice
must be confirmed promptly by delivery to the Administrative Agent of a written
Borrowing Notice, appropriately completed and signed by an authorized officer of
the Borrower. Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$500,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Borrowing Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Borrowing, a conversion of
Committed Loans from one Type to the other, or a continuation of Loans as the
same Type,

 

33



--------------------------------------------------------------------------------

(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Committed Loan in a Borrowing Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made or continued as,
or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Borrowing Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month.

(b) Following receipt of a Borrowing Notice with respect to Committed Loans, the
Administrative Agent shall promptly notify each Lender of its Pro Rata Share of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Borrowing of Committed
Loans, each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m., New York time, on the Business Day
specified in the applicable Borrowing Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02, the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrower
on the books of Citibank with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrower; provided, however, that if, on the date of
the Borrowing there are L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, and second, to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of the Interest Period for such Eurodollar
Rate Loan. During the existence of a Default or Event of Default, no Committed
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the then outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Eurodollar Rate Loan upon determination
of such interest rate. The determination of the Eurodollar Rate by the
Administrative Agent shall be conclusive in the absence of manifest error.

(e) After giving effect to all Borrowings, all conversions of Committed Loans
from one Type to the other, and all continuations of Committed Loans as the same
Type, there shall not be more than ten (10) Interest Periods in effect at any
given time with respect to Committed Loans.

2.04 Prepayments.

(a) Optional Prepayments.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay in whole or in part the Committed Loans
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than

 

34



--------------------------------------------------------------------------------

11:00 a.m., New York time, (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans, and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $500,000 in excess thereof; and
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of such Lender’s Pro Rata
Share of such prepayment. If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Each such prepayment shall be
applied to the Committed Loans of the Lenders in accordance with their
respective Pro Rata Shares.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(iii) Unless a Default or Event of Default has occurred and is continuing or
would arise as a result thereof, any payment or prepayment of the Loans may be
reborrowed by Borrower, subject to the terms and conditions hereof.

(b) Mandatory Payments/Reductions. If for any reason the Outstanding Amount of
all Loans and L/C Obligations at any time exceeds the Aggregate Commitments then
in effect, the Borrower shall immediately prepay Loans in an aggregate amount
equal to such excess, and if, after prepayment of all Loans, any such excess
remains, the Borrower shall immediately Cash Collateralize the L/C Obligations
in an aggregate amount equal to such remaining excess.

(c) Prepayments: Interest/Consequential Loss. All prepayments under this
Section 2.04 shall be made together with accrued interest to the date of such
prepayment on the principal amount prepaid. The Borrower shall pay any amounts
due under Section 3.05 with respect to such prepayments.

2.05 Reduction or Termination of Commitments.

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or permanently reduce the Aggregate Commitments to an
amount not less than the then Outstanding Amount of all Loans and L/C
Obligations; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m., five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof. The Administrative Agent shall promptly notify the Lenders of any such
notice of reduction or termination. Once reduced in accordance with this
Section, the Commitments may not be increased. Any reduction of the Aggregate
Commitments shall be applied to the Aggregate Commitments of each Lender
according to its Pro Rata Share. All Facility Fees on the portion of the
Commitment so terminated which have accrued to the effective date of any
termination of Commitments shall be paid on the effective date of such
termination.

 

35



--------------------------------------------------------------------------------

2.06 Repayment of Loans.

(a) The Borrower shall repay to each Lender on such Lender’s Maturity Date the
aggregate principal amount of such Lender’s Committed Loans outstanding on such
date.

(b) The Borrower shall repay to the Swing Line Lender on such Lender’s Maturity
Date the aggregate principal amount of Swing Line Loans outstanding on such
date.

2.07 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Federal Funds Rate plus the Applicable Rate.

(b) While any Event of Default exists pursuant to Sections 8.01(a) or 8.01(f)
the Borrower shall pay interest on the principal amount of all outstanding Loans
and L/C Borrowings at a fluctuating interest rate per annum at all times equal
to the Default Rate to the fullest extent permitted by applicable Law. Accrued
and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) If the designated rate applicable to any Borrowing exceeds the Maximum Rate,
the rate of interest on such Borrowing shall be limited to the Maximum Rate, but
any subsequent reductions in such designated rate shall not reduce the rate of
interest thereon below the Maximum Rate until the total amount of interest
accrued thereon equals the amount of interest which would have accrued thereon
if such designated rate had at all times been in effect. In the event that at
maturity (stated or by acceleration), or at final payment of the Outstanding
Amount of any Loans or L/C Obligations, the total amount of interest paid or
accrued is less than the amount of interest which would have accrued if such
designated rates had at all times been in effect, then, at such time and to the
extent permitted by Law, the Borrower shall pay an amount equal to the
difference between (a) the lesser of the amount of interest which would have
accrued if such designated rates had at all times been in effect and the amount
of interest which would have accrued if the Maximum Rate had at all times been
in effect, and (b) the amount of interest actually paid or accrued on such
Outstanding Amount.

2.08 Fees.

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share, a facility fee
(the “Facility Fee”) equal to the Applicable Rate times the actual daily amount
of the Aggregate Commitments, regardless of usage, subject to adjustment as
provided in Section 2.16. The Facility Fee payable to each Lender shall accrue
at all times from the Closing Date until the Maturity Date for such Lender and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date for such Lender. The
Facility

 

36



--------------------------------------------------------------------------------

Fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. The Facility Fee shall accrue
at all times from and after the Closing Date, including at any time during which
one or more of the conditions in Article IV is not met.

(b) Arranger’s and Agency Fees. The Borrower shall pay certain fees to each
Arranger for such Arranger’s own account, and shall pay an agency fee to the
Administrative Agent for the Administrative Agent’s own account, in the amounts
and at the times specified in the Fee Letters. Such fees shall be fully earned
when paid and shall be nonrefundable for any reason whatsoever.

(c) Lenders’ Upfront Fee. On the Closing Date, the Borrower shall pay to the
Administrative Agent, for the account of the Lenders in accordance with their
respective Pro Rata Shares, an upfront fee in the agreed amount in accordance
with the applicable Fee Letter. Such upfront fees are for the credit facilities
by the Lenders under this Agreement and are fully earned on the date paid. The
upfront fee paid to each Lender is solely for its own account and is
nonrefundable for any reason whatsoever.

2.09 Computation of Interest and Fees. Computation of interest on Loans whose
interest rate is determined by reference to the prime rate shall be calculated
on the basis of a year of 365 or 366 days, as the case may be, and the actual
number of days elapsed. Computation of all other types of interest and all fees
shall be calculated on the basis of a year of 360 days and the actual number of
days elapsed, which results in a higher yield to the payee thereof than a method
based on a year of 365 or 366 days. Interest shall accrue on each Loan for the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made shall bear interest
for one day.

2.10 Evidence of Debt.

(a) The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure so to record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Loans or the L/C Obligations. In the
event of any conflict between the accounts and records maintained by any Lender
and the accounts and records of the Administrative Agent in respect of such
matters, the accounts and records of such Lender shall control. Upon the request
of any Lender made through the Administrative Agent, such Lender’s Loans may be
evidenced by one or more Notes. Each Lender may attach schedules to its Note(s)
and endorse thereon the date, Type (if applicable), amount and maturity of the
applicable Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control.

 

37



--------------------------------------------------------------------------------

2.11 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 12:00 noon, New York
time, on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 12:00 noon, New York time, shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.

(b) Subject to the definition of “Interest Period,” if any payment to be made by
the Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(c) If no Default or Event of Default exists and if no order of application is
otherwise specified in the Loan Documents, payments and prepayments of the
Obligations shall be applied first to fees, second to accrued interest then due
and payable on the Outstanding Amount of Loans and L/C Obligations, and then to
the remaining Obligations in the order and manner as Borrower may direct.

(d) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully the Obligations, or if a Default or Event of
Default exists, any payment or prepayment shall be applied in the following
order: (i) to the payment of enforcement expenses incurred by the Administrative
Agent, including Attorney Costs; (ii) to the ratable payment of all other fees,
expenses, and indemnities for which the Administrative Agent or Lenders have not
been paid or reimbursed in accordance with the Loan Documents (as used in this
Section 2.11(d)(ii), a “ratable payment” for any Lender or the Administrative
Agent shall be, on any date of determination, that proportion which the portion
of the total fees, expenses, and indemnities owed to such Lender or the
Administrative Agent bears to the total aggregate fees and indemnities owed to
all Lenders and the Administrative Agent on such date of determination);
(iii) to the ratable payment of accrued and unpaid interest on the Outstanding
Amount of Loans and L/C Borrowings (as used in this Section 2.11(d)(iii),
“ratable payment” means, for any Lender, on any date of determination, that
proportion which the accrued and unpaid interest on the Outstanding Amount of
Loans and L/C Borrowings owed to such Lender bears to the total accrued and
unpaid interest on the Outstanding Amount of Loans and L/C Borrowings owed to
all Lenders); (iv) to the ratable payment of the Outstanding Amount of Loans and
L/C Borrowings (as used in this Section 2.11(d)(iv), “ratable payment” means for
any Lender, on any date of determination, that proportion which the Outstanding
Amount of Loans and L/C Borrowings owed to such Lender bears to the Outstanding
Amount of Loans and L/C Borrowings owed to all Lenders); (v) to Cash
Collateralize Letters of Credit; and (vi) to the payment of the remaining
Obligations, if any, in the order and manner Required Lenders deem appropriate.

(e) Unless the Borrower or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder (or, in the case of a Lender’s notice associated with a Base
Rate Loan, prior to 1:00 p.m., New York time, on the date of the funding of such
Loan) that the Borrower or such Lender, as the case may be, will not make such
payment, the Administrative Agent may assume that the Borrower or such Lender,
as the case may be, has timely made such payment and may (but shall not be so
required to), in reliance thereon, make available a

 

38



--------------------------------------------------------------------------------

corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available
funds, at the greater of the Federal Funds Rate from time to time in effect and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the greater of the Federal Funds Rate from
time to time in effect and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Committed Loan, included in the applicable Borrowing. If such
Lender does not pay such amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor upon the Borrower,
and the Borrower shall pay such amount to the Administrative Agent, together
with interest thereon for the Compensation Period at a rate per annum equal to
the rate of interest applicable to the applicable Borrowing. Nothing herein
shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

A notice of the Administrative Agent to any Lender with respect to any amount
owing under this subsection (e) shall be conclusive, absent manifest error.

(f) If any Lender makes available to the Administrative Agent funds for any
Committed Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and the conditions to the applicable Borrowing set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(g) The obligations of the Lenders hereunder to make Committed Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 9.08 are several and not joint. The failure of any Lender to
make any Committed Loan, fund any participation or make any payment pursuant to
Section 9.08 on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan,
purchase its participation or to make its payment pursuant to Section 9.08.

(h) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

39



--------------------------------------------------------------------------------

2.12 Sharing of Payments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any Committed Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of its Committed Loans
or participations and accrued interest thereon or other such obligations greater
than its Pro Rata Share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), or (y) the application of Cash
Collateral provided for in Section 2.16, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations and Swing Line Loans to
any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this paragraph shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party.

2.13 Increase in Aggregate Committed Sum.

(a) Provided there exists no Event of Default, the Borrower may from time to
time provide notice to the Administrative Agent (who shall promptly notify the
Lenders) that (i) one or more Lenders has or have agreed to increase its (or
their) Committed Sum under the Credit Agreement, or (ii) one or more Eligible
Assignees (other than a Lender) has or have agreed to become Lender(s) pursuant
a joinder agreement in form and substance satisfactory to the Administrative
Agent; provided, that (A) the Borrower shall be required to obtain the prior
written consent of (1) each L/C Issuer, the Swing Line Lender and the
Administrative Agent to the addition of any new Lender, and (2) each L/C Issuer
and the Swing Line Lender to the increase in the Committed Sum of any existing
Lender, (B) the minimum Committed Sum of any new Lender shall be $5,000,000, and
(C) the Aggregate Committed Sum may at no time exceed $600,000,000. No Lender is
obligated to increase its Committed Sum at any time pursuant to this
Section 2.13.

(b) If the Aggregate Committed Sum is increased in accordance with this
Section 2.13, the Administrative Agent and the Borrower shall determine the
effective date (the “Increase Effective Date”) of such increase. The
Administrative Agent shall promptly notify the Borrower and the Lenders of such
increase and the Increase Effective Date. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower and of the Guarantor dated as of the Increase Effective Date
signed by a Responsible Officer of each such Loan Party (i) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such increase, and (ii) in

 

40



--------------------------------------------------------------------------------

the case of the Borrower, certifying that, before and after giving effect to
such increase, (A) the representations and warranties contained in Article V of
the Credit Agreement and the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.13, the
representations and warranties contained in Sections 5.05(a) and 5.05(b) shall
be deemed to refer to the most recent financial statements furnished pursuant to
subsections (a) and (b), respectively, of Section 6.01, and (B) no Event of
Default exists. The Borrower shall prepay any Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Pro Rata Shares arising from any nonratable increase in the
Aggregate Committed Sum under this Section 2.13.

(c) This Section 2.13 shall supersede any provisions in Sections 2.12 or 10.01
to the contrary.

2.14 Extension of Stated Maturity Date.

(a) Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 60 days and not
later than 30 days prior to each anniversary of the date of this Agreement
(each, an “Anniversary Date”), request that each Lender extend such Lender’s
Stated Maturity Date to the date that is one year after the last occurring
Stated Maturity Date then in effect for such Lender (the “Existing Stated
Maturity Date”); provided, however, after giving effect to an extension, the new
Stated Maturity Date which takes effect on an Anniversary Date may not be more
than five years after such Anniversary Date. The Borrower may request such an
extension no more than two times.

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not earlier than
30 days prior to the applicable Anniversary Date and not later than the date
that is 20 days prior to the applicable Anniversary Date (the “Notice Date”),
advise the Administrative Agent whether or not such Lender agrees to such
extension (each Lender that determines to so extend its Stated Maturity Date, an
“Extending Lender”). Each Lender that determines not to so extend its Stated
Maturity Date (a “Non-Extending Lender”) shall notify the Administrative Agent
of such fact promptly after such determination (but in any event no later than
the Notice Date), and any Lender that does not so advise the Administrative
Agent on or before the Notice Date shall be deemed to be a Non-Extending Lender.
The election of any Lender to agree to such extension shall not obligate any
other Lender to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Lender’s determination under this Section.

(d) Replacement of Non-Extending Lenders. On or before the applicable
Anniversary Date the Borrower may require a Non-Extending Lender to assign,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.07, and pursuant to an Assignment and
Assumption or other form satisfactory to the Administrative Agent), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee (each, an “Additional Commitment Lender”) that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment) effective as of the applicable Anniversary Date,
provided that: (i) the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.07(b); (ii) such Non-Extending Lender
shall have received payment of an amount equal to

 

41



--------------------------------------------------------------------------------

the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee or the Borrower; and (iii) such assignment does not conflict with
applicable Laws.

(e) Minimum Extension Requirement. If (and only if) the total of the Commitments
of the Lenders that have agreed so to extend their Stated Maturity Date (without
regard to the new or increased Commitment of any Additional Commitment Lender)
shall be more than 50% of the aggregate amount of the Commitments in effect
immediately prior to the applicable Anniversary Date, then, effective as of the
applicable Anniversary Date, the Stated Maturity Date of each Extending Lender
and of each Additional Commitment Lender shall be extended to the date that is
one year after the Existing Stated Maturity Date (except that, if such date is
not a Business Day, such Stated Maturity Date as so extended shall be the next
preceding Business Day) and each Additional Commitment Lender shall thereupon
become a “Lender” for all purposes of this Agreement.

(f) Conditions to Effectiveness of Extension. Notwithstanding the foregoing, any
extension of any Stated Maturity Date pursuant to this Section 2.14 shall not be
effective with respect to any Lender unless:

(i) no Default or Event of Default shall have occurred and be continuing on the
applicable Anniversary Date and after giving effect thereto;

(ii) the representations and warranties contained in Article V are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the
applicable Anniversary Date and after giving effect thereto, as though made on
and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of an earlier date, as of such earlier date);

(iii) a Responsible Officer of the Borrower and a Responsible Officer of the MLP
deliver to the Administrative Agent a certificate certifying as the matters set
forth in the foregoing clauses (i) and (ii);

(iv) on the Stated Maturity Date applicable to each Non-Extending Lender, the
Borrower shall prepay any Committed Loans outstanding on such date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
satisfy in full the Obligations due to such Non-Extending Lender under the Loan
Documents as of such date;

(v) on the Stated Maturity Date applicable to each Non-Extending Lender, all or
any part of such Non-Extending Lenders’ Pro Rata Share of the Outstanding Amount
of L/C Obligations shall be reallocated among the Extending Lenders and the
Additional Commitment Lenders in accordance with their respective Pro Rata
Shares (calculated without regard to the Non-Extending Lenders’ Commitments) but
only to the extent that such reallocation does not cause, with respect to any
Extending Lender or Additional Commitment Lender, the aggregate Outstanding
Amount of the Committed Loans of such Lender, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans to exceed such Lender’s
Commitments as in effect at such time; and

(vi) if the reallocation described in the preceding clause (v) cannot, or can
only partially, be effected, the Borrower shall Cash Collateralize the L/C
Obligations to the extent that,

 

42



--------------------------------------------------------------------------------

after giving effect to the reallocation pursuant to the preceding clause (v) and
the payment required by the preceding clause (iv), the Outstanding Amounts of
all Loans and L/C Obligations exceed the Commitments of the Extending Lenders
and the Additional Commitment Lenders. The amount of Cash Collateral provided by
the Borrower pursuant to this clause (vi) shall reduce the Non-Extending
Lenders’ Pro Rata Share of the Outstanding Amount of L/C Obligations (after
giving effect to any partial reallocation pursuant to the preceding clause (v))
on a pro rata basis; and each Non-Extending Lender’s Commitment to make
Committed Loans, purchase participations in Swing Line Loans, and purchase
participations in L/C Obligations with respect to Letters of Credit issued after
such Stated Maturity Date shall terminate.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.12 or 10.01 to the contrary.

2.15 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.15, to make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the period
from the Closing Date to the Swing Line Lender’s Maturity Date in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Pro Rata Share of the Outstanding Amount of Committed Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Committed Sum; provided, however, that after giving effect to any
Swing Line Loan, (i) the Outstanding Amount of all L/C Obligations and all Loans
shall not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans shall not exceed such
Lender’s Committed Sum, and provided, further, that the Borrower shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan, and provided, further that, if any Lender becomes, and during the period
it remains, a Defaulting Lender, the Swing Line Lender will not be required to
make any Swing Line Loan, unless the Swing Line Lender is satisfied that any
exposure that would result therefrom is eliminated or fully covered by the
Commitments of the Non-Defaulting Lenders or by Cash Collateralization or a
combination thereof satisfactory to the Swing Line Lender. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow under this Section 2.15, prepay under Section 2.04, and reborrow under
this Section 2.15. Each Swing Line Loan shall bear interest at the Federal Funds
Rate plus the Applicable Rate. Immediately upon the making of a Swing Line Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Pro Rata
Share times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent in the form of Exhibit A-3, which may be given by telephone. Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 3:00 p.m., New York time, on the requested borrowing date, and
shall specify (i) the amount to be borrowed, which shall be a minimum of
$500,000, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Borrowing Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by the Swing Line Lender of any telephonic Borrowing
Notice, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Borrowing Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone

 

43



--------------------------------------------------------------------------------

or in writing) of the contents thereof. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 4:00 p.m., New York time, on
the date of the proposed Swing Line Borrowing that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 4:00
p.m., New York time, on the borrowing date specified in such Borrowing Notice,
make the amount of its Swing Line Loan available to the Borrower at its office
by crediting the account of the Borrower on the books of the Swing Line Lender
in immediately available funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Pro Rata Share of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Borrowing Notice with respect to
Committed Loans for purposes hereof) and in accordance with the requirements of
Section 2.03, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Aggregate Commitments and the conditions set forth in Section 4.02. The
Swing Line Lender shall furnish the Borrower with a copy of the applicable
Borrowing Notice promptly after delivering such notice to the Administrative
Agent. Each Lender shall make an amount equal to its Pro Rata Share of the
amount specified in such Borrowing Notice available to the Administrative Agent
in immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Borrowing Notice, whereupon, subject to Section 2.15(c)(ii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Committed Loans in accordance with Section 2.15(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.15(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.15(c) by the time
specified in Section 2.15(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

 

44



--------------------------------------------------------------------------------

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.15(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a Default
or an Event of Default, or (C) any other occurrence, event or condition, whether
or not similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Committed Loans pursuant to this Section 2.15(c) is subject
to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Pro Rata Share thereof in the same funds as those received by the Swing Line
Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lender. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.15 to refinance such Lender’s Pro Rata Share of any Swing Line
Loan, interest in respect of such Pro Rata Share shall be solely for the account
of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.16 Defaulting Lenders.

(a) Reallocation of Defaulting Lender Commitment, Etc. If a Lender becomes, and
during the period it remains, a Defaulting Lender, the following provisions
shall apply with respect to the L/C Exposure and the Swing Line Exposure of such
Defaulting Lender:

(i) the L/C Exposure and the Swing Line Exposure of such Defaulting Lender will,
subject to the limitations in the first proviso below, automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders pro rata in accordance with their respective
Commitments; provided that (A) the aggregate Outstanding Amount of the Committed
Loans of each Non-Defaulting Lender, plus such Non-Defaulting Lender’s L/C
Exposure, plus such Non-Defaulting Lender’s Swing Line Exposure may not in any
event exceed the Commitment of such Non-Defaulting Lender as in effect at the
time of such reallocation, and (B) neither such reallocation nor any payment by
a Non-Defaulting Lender

 

45



--------------------------------------------------------------------------------

pursuant thereto will constitute a waiver or release of any claim that the
Borrower, the Administrative Agent, the L/C Issuers, the Swing Line Lender or
any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender; and

(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s L/C Exposure and Swing Line Exposure cannot be so
reallocated, whether by reason of the first proviso in clause (i) above or
otherwise, the Borrower will, not later than five Business Days after demand by
the Administrative Agent (at the direction of the applicable L/C Issuers and/or
the Swing Line Lender, as applicable), (A) Cash Collateralize the obligations of
the Borrower to the applicable L/C Issuers and the Swing Line Lender in respect
of such L/C Exposure or Swing Line Exposure, as the case may be, in an amount at
least equal to the aggregate amount of the unreallocated portion of such L/C
Exposure or Swing Line Exposure, or (B) in the case of such Swing Line Exposure,
prepay (subject to clause (b) below) and/or Cash Collateralize in full the
unreallocated portion thereof, or (C) make other arrangements satisfactory to
the Administrative Agent, and to the applicable L/C Issuers and the Swing Line
Lender, as the case may be, to protect them against the risk of non-payment by
such Defaulting Lender.

(b) Defaulting Lender Waterfall. Any amount paid by the Borrower or otherwise
received by the Administrative Agent for the account of a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by the Administrative Agent in a segregated
account and (subject to Section 2.16(h)) will be applied by the Administrative
Agent, to the fullest extent permitted by law, to the making of payments from
time to time in the following order of priority: first to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent under this
Agreement, second to the payment of any amounts owing by such Defaulting Lender
to the L/C Issuers or the Swing Line Lender (pro rata as to the respective
amounts owing to each of them) under this Agreement, third to the payment of
post-default interest and then current interest due and payable to the Lenders
hereunder other than Defaulting Lenders, ratably among them in accordance with
the amounts of such interest then due and payable to them, fourth to the payment
of fees then due and payable to the Non-Defaulting Lenders hereunder, ratably
among them in accordance with the amounts of such fees then due and payable to
them, fifth to pay principal and unreimbursed L/C Advances then due and payable
to the Non-Defaulting Lenders hereunder ratably in accordance with the amounts
thereof then due and payable to them, sixth to the ratable payment of other
amounts then due and payable to the Non-Defaulting Lenders, and seventh to pay
amounts owing under this Agreement to such Defaulting Lender or as a court of
competent jurisdiction may otherwise direct.

(c) Cash Collateral Call. If any Lender becomes, and during the period it
remains, a Defaulting Lender, if any Letter of Credit or Swing Line Loan is at
the time outstanding, the applicable L/C Issuer and the Swing Line Lender, as
the case may be, may (except, in the case of a Defaulting Lender, to the extent
the Commitments have been fully reallocated pursuant to Section 2.16(a)(i)), by
notice to the Borrower and such Defaulting Lender through the Administrative
Agent, require the Borrower to Cash Collateralize the obligations of the
Borrower to such L/C Issuer and the Swing Line Lender in respect of such Letter
of Credit or Swing Line Loan in amount at least equal to the aggregate amount of
the unreallocated obligations (contingent or otherwise) of such Defaulting
Lender to be applied pro rata in respect thereof, or to make other arrangements
satisfactory to the Administrative Agent, and to such L/C Issuer and the Swing
Line Lender, as the case may be, to protect them against the risk of non-payment
by such Defaulting Lender.

(d) Right to Give Drawdown Notices. In furtherance of the foregoing, if any
Lender becomes, and during the period it remains, a Defaulting Lender, each L/C
Issuer and the Swing Line

 

46



--------------------------------------------------------------------------------

Lender is hereby authorized by the Borrower (which authorization is irrevocable
and coupled with an interest) to give, in its discretion, through the
Administrative Agent, Notices of Borrowing pursuant to Section 2.03 in such
amounts and in such times as may be required to (i) reimburse an outstanding L/C
Advance, (ii) repay an outstanding Swing Line Loan, and/or (iii) Cash
Collateralize the obligations of the Borrower in respect of outstanding Letters
of Credit or Swing Line Loans in an amount at least equal to the aggregate
amount of the obligations (contingent or otherwise) of such Defaulting Lender in
respect of such Letter of Credit or Swing Line Loan, in each case after taking
into account any reallocation of such obligations pursuant to Section 2.16(a)
hereof.

(e) Certain Fees. Anything herein to the contrary notwithstanding, during any
period which a Lender is a Defaulting Lender, such Defaulting Lender (i) shall
not be entitled to receive any Facility Fee pursuant to Section 2.08(a) (without
prejudice to the rights of the Non-Defaulting Lenders in respect of such fees)
except to extent allocable to the sum of (A) the Outstanding Amount of the Loans
funded by it and (B) its Pro Rata Share of the stated amount of Letters of
Credit and Swing Line Loans for which it has provided Cash Collateral hereunder
(and the Borrower shall not be required to pay the remaining amount of such
Facility Fee that otherwise would have been required to have been paid to that
Defaulting Lender), and (ii) shall not be entitled to receive Letter of Credit
Fees pursuant to Section 2.02(i) except to the extent allocable to its Pro Rata
Share of the stated amount of Letters of Credit for which it has provided Cash
Collateral hereunder. With respect to any Letter of Credit Fee not required to
be paid to any Defaulting Lender pursuant to clause (ii) of the preceding
sentence, the Borrower shall (x) pay to each Non-Defaulting Lender that portion
of any such Letter of Credit Fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations that
has been reallocated to such Non-Defaulting Lender pursuant to Section 2.16(a),
(y) pay to each L/C Issuer, as applicable, the amount of any such Letter of
Credit Fee otherwise payable to such Defaulting Lender to the extent allocable
to such L/C Issuer’s Fronting Exposure to such Defaulting Lender (other than
with respect to Letters of Credit which have been Cash Collateralized by the
Borrower to the extent of such Cash Collateralization), and (z) not be required
to pay the remaining amount of any such Letter of Credit Fee that otherwise
would have been required to have been paid to that Defaulting Lender. The pro
rata payment provisions of Section 2.12 will automatically be deemed adjusted to
reflect the provisions of this Section.

(f) Termination of Defaulting Lender Commitment. The Borrower may terminate the
unused amount of any Defaulting Lender’s Commitment upon not less than three
Business Days’ prior notice to the Administrative Agent (which will promptly
notify the Lenders thereof), and in such event the provisions of Section 2.16(b)
will apply to all amounts thereafter paid by the Borrower for the account of
such Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that, unless otherwise
specifically agreed in writing by the Borrower, neither such termination nor any
other provision, or act taken by the Borrower, hereunder will be deemed to be a
waiver or release of any claim that the Borrower, the Administrative Agent, the
L/C Issuer, the Swing Line Lender or any Lender may have against such Defaulting
Lender.

(g) Replacement of Defaulting Lender. The Borrower may require a Defaulting
Lender to assign and delegate its interests, rights and obligations under this
Agreement in accordance with Section 3.07(b).

(h) Cure. If the Borrower, the Administrative Agent, the L/C Issuers and the
Swing Line Lender agree in writing in their discretion that a Lender that is a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the segregated account referred to in Section 2.16(b)), such Lender will, to the
extent applicable, purchase such portion of outstanding

 

47



--------------------------------------------------------------------------------

Committed Loans of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the participations
in Committed Loans, L/C Exposure and Swing Line Exposure of the Lenders to be on
a pro rata basis in accordance with their respective Commitments, whereupon such
Lender will cease to be a Defaulting Lender and will be a Non-Defaulting Lender
(and the participations in Committed Loans, L/C Obligations and Swing Line Loans
of each Lender will automatically be adjusted on a prospective basis to reflect
the foregoing); provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes,
except as required by Law. If any applicable Law requires the deduction or
withholding of any Tax from any such payment, then the Borrower, Administrative
Agent, or Guarantor, as applicable, shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Law and, if such
Tax is an Indemnified Tax, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions of
Indemnified Taxes applicable to additional sums payable under this Section) the
Administrative Agent, Lender(s) or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower (or the Guarantor, as
applicable) to a Governmental Authority, the Borrower (or the Guarantor, as
applicable) shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

48



--------------------------------------------------------------------------------

(e) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification

 

49



--------------------------------------------------------------------------------

documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to any Lender, L/C Issuer or the Administrative Agent
under any Loan Document would be subject to U.S. federal withholding Tax imposed
by FATCA if such Lender, L/C Issuer or the Administrative Agent, as the case may
be, were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender, L/C Issuer or the Administrative Agent, as applicable,
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender, L/C Issuer or the Administrative Agent, as applicable, has complied with
its obligations under FATCA or to determine the amount to deduct and withhold
from such payment. Solely for purposes of this clause (D), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

(f) Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower (or
the Guarantor, as applicable) or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower (or
the Guarantor, as applicable) an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
(or the Guarantor, as applicable) under this Section with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower (or the
Guarantor, as applicable), upon the request of the Administrative Agent, such
Lender or the L/C Issuer, agrees to repay the amount paid over to the Borrower
(or the Guarantor, as applicable) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the

 

50



--------------------------------------------------------------------------------

Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or materially restricts the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank eurodollar market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the reasonable judgment of such Lender, otherwise be
materially disadvantageous to such Lender.

3.03 Inability to Determine Rates. If the Administrative Agent or the Required
Lenders determine in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to the Lenders of
funding such Loan, then the Administrative Agent will promptly notify the
Borrower and all Lenders. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the

 

51



--------------------------------------------------------------------------------

utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent revokes such notice.
Upon receipt of such notice, the Borrower may revoke any pending request for a
Borrowing, conversion or continuation of Eurodollar Rate Loans or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein.

3.04 Increased Cost; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(d)) or L/C Issuer;

(ii) subject any Lender or L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or L/C
Issuer); or

(iii) impose on any Lender or L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or L/C Issuer, the Borrower will pay
to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or L/C Issuer or any Lending Office of such Lender
or such Lender’s or L/C Issuer’s holding company, if any, regarding capital
requirements, has or would have the effect of reducing the rate of return on
such Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Line Loans held by, such Lender, or the Letters of Credit issued
by such L/C Issuer, to a level below that which such Lender or L/C Issuer or
such Lender’s or L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or L/C Issuer’s policies
and the policies of such Lender’s or L/C Issuer’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender or L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or L/C Issuer or such Lender’s or L/C Issuer’s
holding company for any such reduction suffered.

(c) Delay in Requests. Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or L/C Issuer’s right

 

52



--------------------------------------------------------------------------------

to demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or L/C Issuer pursuant to this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender or L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender’s or L/C Issuer’s intention to claim compensation therefor (except that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

(d) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required under regulations of the Board to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional costs on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least 15
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice 15 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 15 days from receipt of such notice.

3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss (excluding loss of
anticipated profits), cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Committed Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Committed Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Matters Applicable to all Requests for Compensation. A certificate of the
Administrative Agent or any Lender claiming compensation under this Article III
and setting forth the additional amount or amounts to be paid to it hereunder
shall be conclusive in the absence of manifest error. In determining such
amount, the Administrative Agent or such Lender may use any reasonable averaging
and attribution methods. The Borrower shall pay the Administrative Agent or such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

3.07 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its

 

53



--------------------------------------------------------------------------------

offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, or eliminate the need for the
notice pursuant to Section 3.02, as applicable and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, and, in each case, such Lender has declined or is unable to
eliminate the requirement to pay any such additional amounts by designating a
different Lending Office in accordance with Section 3.07(a), or if any Lender is
a Defaulting Lender or Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.07), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.07(b);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

3.08 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Commitments and payment in full of all the other
Obligations.

 

54



--------------------------------------------------------------------------------

ARTICLE IV.

CONDITIONS PRECEDENT

4.01 Conditions to Closing. The obligations of the Lenders to make Loans and of
the L/C Issuers to issue Letters of Credit hereunder shall not become effective
until the Closing Date which is scheduled to occur upon the satisfaction of the
following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) and unless otherwise
specified, each properly executed by an authorized officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Lenders:

(i) executed counterparts of this Agreement and the Guaranty, each dated as of
the Closing Date;

(ii) Notes executed by the Borrower in favor of each Lender requesting such
Notes, each dated as of the Closing Date;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of officers of each Loan Party as the Administrative
Agent may require to establish the identities of and verify the authority and
capacity of each officer thereof authorized to act in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party;

(iv) such evidence as the Administrative Agent may reasonably require to verify
that each Loan Party and the General Partner is duly organized or formed,
validly existing, in good standing in the jurisdiction of its organization;

(v) a certificate signed by an a Responsible Officer of the Borrower certifying
(A) that the representations and warranties contained in Article V are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations or warranties that are already
qualified as to materiality in the text thereof) on and as of such date, (B) no
Default or Event of Default has occurred and is continuing as of such date,
(C) since December 31, 2010 there has occurred no event or condition that has
had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect, (D) there is no litigation, investigation
or proceeding known to and affecting the Borrower or any Borrower Affiliate for
which the Borrower is required to give notice pursuant to Section 6.03(c) (or,
if there is any such litigation, investigation or proceeding, then a notice
containing the information required by Section 6.03(c) shall be given
concurrently with the delivery of the certificate given pursuant to this
clause (v)), and (E) no action, suit, investigation or proceeding is pending or
threatened in any court or before any arbitrator or Governmental Authority by or
against the Borrower or any Borrower Affiliate, or any of their respective
properties, that could reasonably be expected to have a Material Adverse Effect;

(vi) receipt of audited financial statements of the MLP as of December 31, 2010,
unaudited financial statements of the MLP as of June 30, 2011, and such other
financial information as the Administrative Agent may reasonably request;

(vii) opinions from (i) Vinson & Elkins LLP, counsel to each Loan Party and the
General Partner, and (ii) Kathleen Shea-Ballay, counsel to each Loan Party and
the General

 

55



--------------------------------------------------------------------------------

Partner, in each case, addressed to the Administrative Agent and each Lender, as
to the matters concerning the Loan Parties and the Loan Documents as the
Administrative Agent may reasonably request;

(viii) evidence of termination of the Commitments as defined in Existing Credit
Agreement and repayment or refinancing of all loans thereunder simultaneously
with the Closing Date;

(ix) evidence of the simultaneous closing and effectiveness of the 364-Day
Credit Agreement; and

(x) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender, or the Required
Lenders reasonably may require.

(b) Any fees due and payable at the Closing Date shall have been paid.

(c) The Borrower shall have paid Attorney Costs of the Administrative Agent to
the extent invoiced prior to, or on, the Closing Date.

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

4.02 Conditions to all Loans and L/C Credit Extensions. The obligation of each
Lender to honor any Borrowing Notice with respect to Committed Loans (other than
a Borrowing Notice requesting only a conversion of Committed Loans to the other
Type, or a continuation of Committed Loans as the same Type) and the obligation
of the L/C Issuer to issue any Letter of Credit and the obligation of the Swing
Line Lender to honor any Borrowing Notice with respect to Swing Line Loans is
subject to the following conditions precedent:

(a) The representations and warranties of the Loan Parties contained in Article
V (other than Section 5.05(c)), or which are contained in any document furnished
at any time under or in connection herewith, shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
Request for Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(b) No Default or Event of Default shall exist or would result from such
proposed Request for Credit Extension.

 

56



--------------------------------------------------------------------------------

(c) The Administrative Agent, and, if applicable, the L/C Issuer or the Swing
Line Lender, shall have received a Request for Credit Extension and, if
applicable, a Letter of Credit Application in accordance with the requirements
hereof.

Each Request for Credit Extension (other than a Borrowing Notice requesting only
a conversion of Committed Loans to the other Type or a continuation of Committed
Loans as the same Type) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

In addition to the other conditions precedent herein set forth, if any Lender
becomes, and during the period it remains, a Defaulting Lender, the L/C Issuer
will not be required to issue any Letter of Credit or to amend any outstanding
Letter of Credit, to increase the face amount thereof, alter the drawing terms
thereunder or extend the expiry date thereof, and the Swing Line Lender will not
be required to make any Swing Line Loan, unless the L/C Issuer or the Swing Line
Lender, as the case may be, is satisfied that any exposure that would result
therefrom is eliminated or fully covered by the Commitments of the
Non-Defaulting Lenders or by Cash Collateralization or a combination thereof
satisfactory to the L/C Issuer or Swing Line Lender.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each of the Borrower and the MLP represents and warrants to the Administrative
Agent and the Lenders that:

5.01 Existence; Qualification and Power; Compliance with Laws. As of the Closing
Date, the General Partner shall be the sole general partner of the Borrower. All
of the limited partner interests in the Borrower, which shall constitute 99.99%
of the partner interests of the Borrower, are owned by the MLP. The General
Partner, the general partner of the MLP and each Loan Party and the respective
Subsidiaries of the foregoing (a) is a corporation, partnership or limited
liability company duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all governmental
licenses, authorizations, consents and approvals to (i) own its assets, carry on
its business and (ii) execute, deliver, and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws, except in each
case referred to in clauses (b)(i), (c) or (d) of this Section 5.01 to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any material breach or
contravention of, or the creation of any Lien under, any Contractual Obligation
to which such Person is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Person or its property is subject; or
(c) violate any Law.

5.03 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by any Loan Party of this Agreement or any other Loan Document.

 

57



--------------------------------------------------------------------------------

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms except to the extent that such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally from time to time in effect and may be subject to the discretion of
courts with respect to the granting of equitable remedies.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein. The Audited Financial Statements (i) fairly present the
financial condition of the MLP and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance in all
material respects with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; and (ii) show all material
indebtedness and other liabilities, direct or contingent, of the MLP and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness in accordance with GAAP consistently applied
throughout the period covered thereby.

(b) The unaudited consolidated financial statements of the MLP and its
Subsidiaries dated June 30, 2011 (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present the financial condition of the MLP
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance in all material respects with GAAP
consistently applied throughout the period covered thereby, and (iii) show all
material indebtedness and other liabilities, direct or contingent, of the MLP
and its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness in accordance with GAAP consistently
applied throughout the period covered thereby.

(c) Since December 31, 2010, there has been no event or circumstance that has or
could reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, investigations,
claims or disputes pending or, to the knowledge of the MLP or the Borrower
threatened or contemplated in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Company or against any of
their properties or revenues which (a) seek to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) could reasonably be expected to have a Material Adverse Effect.

5.07 Ownership of Property; Liens. Each Company has good title to, or valid
leasehold interests in, all its real and personal property necessary or used in
the ordinary conduct of its business, except for such defects in title as would
not, individually or in the aggregate, have a Material Adverse Effect, and the
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Permitted Liens.

5.08 Environmental Compliance. The MLP and the Borrower have reasonably
concluded that (a) there are no claims alleging potential liability under or
responsibility for violation of any Environmental Law except any such claims
that could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect, (b) there is no environmental condition or
circumstance, such as the presence or Release of any Hazardous Substance, on any
property owned, operated or used by any

 

58



--------------------------------------------------------------------------------

Company that could reasonably be expected to have a Material Adverse Effect, and
(c) there is no violation of or by any Company of any Environmental Law, except
for such violations as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

5.09 Insurance. The Companies maintain insurance providing Customary Coverage
provided by Independent Insurers, or the Companies and their properties are
covered by coverage provided by Independent Insurers to Sunoco and its
Affiliates, and Sunoco provides such contractual coverage to the Companies with
respect to paying or otherwise satisfying deductible requirements such that the
Required Lenders are satisfied that the effect of such arrangement is to provide
the Companies with the equivalent of Customary Coverage.

5.10 Taxes. The MLP, the Borrower and their respective Subsidiaries have filed
all federal, state and other material tax returns and reports required to be
filed, and have paid all federal, state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Company that would, if made, have a Material Adverse
Effect.

5.11 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws except to the
extent that noncompliance could not reasonably be expected to have a Material
Adverse Effect. Each Plan that is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the MLP and the Borrower, nothing
has occurred which would prevent, or cause the loss of, such qualification,
except to the extent that nonqualification could not reasonably be expected to
have a Material Adverse Effect. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to the Pension Funding Rules,
and no application for a funding waiver under the Pension Funding Rules or an
extension of any amortization period pursuant to the Pension Funding Rules has
been made with respect to any Plan, except to the extent that nonpayment or such
application for a funding waiver could not reasonably be expected to have a
Material Adverse Effect.

(b) There are no pending or, to the best knowledge of the MLP or the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. Neither the MLP nor the Borrower nor any ERISA Affiliate has
engaged in or knowingly permitted to occur and, to the Borrower’s and the MLP’s
knowledge, no other party has engaged in or permitted to occur any prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur that
could reasonably be expected to have a Material Adverse Effect; (ii) no Pension
Plan has any Unfunded Pension Liability that (when aggregated with any other
Unfunded Pension Liability) has resulted or could reasonably be expected to
result in a Material Adverse Effect; (iii) neither the Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA) that could reasonably be expected to
have a Material Adverse Effect; (iv) neither the Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or

 

59



--------------------------------------------------------------------------------

4243 of ERISA with respect to a Multiemployer Plan ERISA that could reasonably
be expected to have a Material Adverse Effect; and (v) neither the Borrower nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA that could reasonably be expected to have a
Material Adverse Effect.

5.12 Subsidiaries and other Investments. As of the Closing Date the Borrower has
no Subsidiaries other than those specifically disclosed in part (a) of
Schedule 5.12, has no equity investment in any other corporation or other entity
other than those specifically disclosed in part (b) of Schedule 5.12, and such
investments described in part (b) of Schedule 5.12 are in compliance with
Section 7.02(c). From and after the Closing Date the MLP will have no
Subsidiaries other than the General Partner, the Borrower, and the Borrower’s
Subsidiaries.

5.13 Margin Regulations; Investment Company Act; Use of Proceeds.

(a) No Loan Party is engaged and no Loan Party will engage, principally or as
one of their important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Board), or
extending credit for the purpose of purchasing or carrying margin stock. Margin
stock constitutes less than 25% of those assets of each Loan Party which are
subject to any limitation on a sale, pledge, or other restrictions hereunder.

(b) No Loan Party, no Person controlling any Loan Party, or any Subsidiary of
any Loan Party is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

(c) The Borrower will use all proceeds of Credit Extensions in the manner set
forth in Section 6.12.

5.14 Disclosure. No written statement, information, report, representation or
warranty (other than projections and general economic or specific industry
information developed by, and obtained from, third party sources) made by any
Loan Party in any Loan Document or furnished to the Administrative Agent or any
Lender by or on behalf of any Loan Party in connection with any Loan Document
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements contained therein not materially
misleading in light of the circumstances under which such statements were made.

5.15 Labor Matters. To the Borrower’s and the MLP’s knowledge, there are no
actual or threatened strikes, labor disputes, slowdowns, walkouts, or other
concerted interruptions of operations by the Servicing Employees that could
reasonably be expected to have a Material Adverse Effect. As used in this
Section, “Servicing Employees” means employees of the General Partner or other
Affiliate of Sunoco who perform services in connection with Borrower’s and its
Subsidiaries’ business.

5.16 Compliance with Laws. No Company is in violation of any Laws, other than
such violations which could not, individually or collectively, reasonably be
expected to have a Material Adverse Effect. No Company has received notice
alleging any noncompliance with any Laws, except for such noncompliance which no
longer exists, or which non-compliance could not reasonably be expected to have
a Material Adverse Effect.

5.17 Third Party Approvals. No approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any party that is not a party to
this Agreement is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, any Loan Party of this
Agreement or any other Loan Document except where obtained or where the failure
to receive such

 

60



--------------------------------------------------------------------------------

approval, consent, exemption, authorization, or the failure to do such other
action by, or provide such notice could not reasonably be expected to have a
Material Adverse Effect.

5.18 Solvency. Neither the Borrower and its Subsidiaries on a consolidated basis
nor the MLP and its Subsidiaries on a consolidated basis are “insolvent” as such
term is used and defined in (i) the United States Bankruptcy Code or (ii) the
New York Fraudulent Conveyance Act, N.Y. Debt. & Cred. Law §§ 270-281.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, each of the Borrower and the MLP shall, and shall (except in
the case of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.12) cause
each of their Subsidiaries to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the MLP, consolidated balance sheets of the MLP and its
Subsidiaries as at the end of such fiscal year, and the related statements of
income and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail, audited and accompanied by a report and opinion of Ernst & Young LLP or
other independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with GAAP and shall not be subject to any qualifications
or exceptions as to the scope of the audit nor to any qualifications and
exceptions not reasonably acceptable to the Required Lenders; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the MLP, a
consolidated balance sheet of the MLP and its Subsidiaries as at the end of such
fiscal quarter, and the related statements of income and cash flows for such
fiscal quarter and for the portion of the MLP’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the MLP as fairly presenting the financial condition, results of
operations and cash flows of the MLP and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

provided that, if any financial statement referred to in Section 6.01(a) or
(b) is readily available on-line through EDGAR, in lieu of furnishing copies of
such financial statement, the Borrower may notify the Administrative Agent of
the availability of such financial statements on EDGAR, and the Administrative
Agent shall make such notice available to the Lenders.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and 6.01(b) (or, if the Borrower’s obligation to deliver such
financial statements is fulfilled by making them available on-line through
EDGAR, then at the time or promptly after the time that such financial
statements are made available on-line through EDGAR, but in any event not later
than the 90-day and

 

61



--------------------------------------------------------------------------------

45-day time periods set forth in Sections 6.01(a) and 6.01(b)), a duly completed
Compliance Certificate in form of Exhibit C signed by a Responsible Officer of
the Borrower and a Responsible Officer of the MLP;

(b) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or written communication sent to the
equity owners of the MLP, and copies of all annual, regular, periodic and
special reports and registration statements which the MLP may file or be
required to file with the Securities and Exchange Commission under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(c) promptly after execution thereof, copies of Material Agreements and any
material amendment thereto; provided that if any such agreement or amendment is
available on-line through EDGAR, the Borrower shall not be obligated to furnish
copies thereof; and

(d) promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party as the Administrative Agent, at the request
of any Lender, may from time to time reasonably request.

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default or Event of Default, as soon as possible
but in any event within five Business Days after a Responsible Officer of a Loan
Party obtains actual knowledge of the occurrence thereof;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including any of the following events if such has
resulted or could reasonably be expected to result in a Material Adverse Effect:
(i) breach or non-performance of, or any default under, a Contractual Obligation
of any Loan Party; (ii) any litigation, investigation by or required by a
Governmental Authority or proceeding between any Loan Party and any Governmental
Authority; or (iii) any litigation, investigation or proceeding involving any
Loan Party related to any Environmental Law; and

(c) of any announcement by Moody’s or S&P of any change or possible change in a
Debt Rating of the Borrower.

In addition, the Borrower and the MLP shall exercise reasonable efforts to
promptly notify the Administrative Agent of any material change in accounting
policies or financial reporting practices by the Borrower or the MLP.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement or other
Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets and (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property, except, in the case of clause (a) or (b), where (x) the
validity thereof is being contested in good faith by appropriate proceedings,
(y) adequate reserves in accordance with GAAP are

 

62



--------------------------------------------------------------------------------

being maintained by the appropriate Loan Party, and (z) the failure to make such
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.

6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization, except
in a transaction permitted by Sections 7.05 and 7.06, and (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises material to the conduct of its business, except in a transaction
permitted by Sections 7.05 and 7.06.

6.06 Maintenance of Assets and Business.

(a) Maintain all material licenses, permits, and franchises necessary for the
normal business; (b) keep all of its assets which are useful in and necessary to
its business in good working order and condition (ordinary wear and tear
excepted) and make all necessary repairs thereto and replacements thereof; and
(c) do all things necessary to obtain, renew, extend, and continue in effect all
Authorizations which may at any time and from time to time be necessary for the
Borrower and its Subsidiaries to operate their businesses in compliance with
applicable Law; except where the failure to so maintain, renew, extend, or
continue in effect could not reasonably be expected to have a Material Adverse
Effect.

6.07 Maintenance of Insurance. Maintain insurance with respect to its properties
and business as described in Section 5.09.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws (including Environmental Laws) applicable to it or to its business
or property, except in such instances in which (i) such requirement of Law is
being contested in good faith or a bona fide dispute exists with respect
thereto; or (ii) the failure to comply therewith could not be reasonably
expected to have a Material Adverse Effect.

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving its assets and
business; and maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over it.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.

6.11 Compliance with ERISA. With respect to each Plan maintained by a Company,
do each of the following: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state Laws, (b) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification, and (c) make all required contributions

 

63



--------------------------------------------------------------------------------

to any Plan subject to the Pension Funding Rules, except to the extent that
noncompliance, with respect to each event listed above, could not be reasonably
expected to have a Material Adverse Effect.

6.12 Use of Proceeds. Use the proceeds of the Credit Extensions only (a) to
refinance loans under the Existing Credit Agreement, (b) for working capital
requirements of the Borrower and its Subsidiaries, (c) to finance Acquisitions
by the Borrower and its Subsidiaries and to finance Investments in Permitted
Joint Ventures subject in each case to compliance with this Agreement, including
Sections 7.02 and 7.09, (d) to fund Quarterly Distributions to the extent
permitted by Section 7.07, (e) to finance Capital Expenditures including
Material Projects, and (f) for other general company purposes.

6.13 Material Agreements. Perform its obligations under the Material Agreements
except where failure to do so could not reasonably be expected to have a
Material Adverse Effect; enforce the obligations of Sunoco contained in the
indemnification provisions of the Omnibus Agreement, and enforce the other
obligations of the Sunoco Contract Parties under the Borrower Operating
Agreements to the same extent as they would enforce similar obligations of
unrelated third parties.

6.14 Maintenance of Separateness.

(a) (i) Maintain books and records separate from those of any other Person,
including any Sunoco, Inc. Affiliate;

(ii) maintain its assets in such a manner that it is not more costly or
difficult to segregate, identify or ascertain such assets;

(iii) observe all organizational formalities;

(b) (i) hold itself out to creditors and the public as separate and distinct
from any other Person, including Sunoco, Inc. Affiliates;

(ii) conduct its business in its name or in business names or trade names of the
Companies, and use stationary, invoices and checks separate from those of
Sunoco, Inc. Affiliates;

(iii) not hold itself out as being available to satisfy the obligations of any
other Person, including any Sunoco, Inc. Affiliate;

(c) To the extent that any Company shares the same officers or other employees
as any of its Affiliates (other than another Company), the salaries of and
expenses relating to providing benefits to such officers and employees shall be
fairly allocated among such entities, and each such entity shall bear its fair
share of the salary and benefit costs associated with all such common officers
and employees;

(d) To the extent that any Company jointly contracts with any of its Affiliates
(other than another Company) to do business with vendors or service providers or
to share overhead expenses, the costs incurred in doing so shall be allocated
fairly among such entities and each such entity shall bear its fair share of
such costs. To the extent that any Company contracts or does business with
vendors or service providers where the goods and services are partially for the
benefit of an Affiliate (other than another Company), the costs incurred in
doing so shall be fairly allocated to or among such entities for whose benefit
the goods and services are provided, and each such entity shall bear its fair
share of such costs; and

 

64



--------------------------------------------------------------------------------

(e) To the extent that any Company has officers in the same location as any of
its Affiliates (other than another Company), there shall be a fair and
appropriate allocation of overhead costs among them, and each such entity shall
bear its fair share of such expenses.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligations shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, each of the MLP and the Borrower agree that they shall not,
nor shall they permit any of their respective Subsidiaries to, directly or
indirectly:

7.01 Liens. Create, incur, assume or suffer to exist, any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased, the amount of the Indebtedness secured thereby is not increased,
and any renewal or extension of the obligations secured or benefited thereby is
permitted under this Agreement;

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case incurred
in the ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

(h) judgment Liens not giving rise to an Event of Default;

(i) statutory Liens in respect of First Purchase Crude Payables;

(j) Liens on cash and cash equivalents in favor of a brokers or other
counterparties securing only obligations owed by the Borrower or its
Subsidiaries to such brokers or other counterparties pursuant to Swap Contracts,
provided that the aggregate amount of cash and cash equivalents encumbered by
Liens permitted pursuant to this clause (j) does not exceed $200,000,000;

 

65



--------------------------------------------------------------------------------

(k) any Lien existing on any property or asset of any Person that becomes a
Subsidiary of the Borrower after the Closing Date prior to the time such Person
becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such Person becoming a Subsidiary,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any other Subsidiary, and (iii) such Lien shall secure only those obligations
which it secures on the date such Person becomes a Subsidiary and any renewals,
extensions and modifications (but not increases) thereof (which, for the
avoidance of doubt, shall include any renewal, extension or modification which
occurs substantially concurrently with such Person becoming a Subsidiary of the
Borrower); and

(l) other Liens on assets of the Borrower or its Subsidiaries securing
Indebtedness of the Borrower or its Subsidiaries, provided that the aggregate
outstanding principal amount of such Indebtedness shall not exceed at any time
$30,000,000.

7.02 Investments. Make or own any Investments, except:

(a) Permitted Investments;

(b) Investments by the Borrower and any Subsidiary of the Borrower in any
Wholly-Owned Subsidiary and in any entity which becomes a Wholly-Owned
Subsidiary as a result of such Investment;

(c) Investments in the dollar amount outstanding on the Closing Date in the
entities listed in Section (c) of Schedule 5.12 provided that such entities
satisfy the requirements set forth in the definition of Permitted Joint
Ventures;

(d) (i) Investments in Permitted Joint Ventures by the Borrower or a Subsidiary
of the Borrower made during the 90-day period prior the issuance of equity by
the MLP, in an amount equal to the net proceeds of such equity issuance, to the
extent that the stated purpose of such equity issuance in the relevant
prospectus is the making of such specifically identified Investments in such
amounts, provided that until such equity is issued and such net proceeds are
received, such Investments shall not be permitted Investments under this clause
(d(i)) (but may be permitted under clause (e) below), and

(ii) Investments in Permitted Joint Ventures by the Borrower or a Subsidiary of
the Borrower made during the 120-day period after the issuance of equity by the
MLP, in an amount equal to the net proceeds of such equity issuance, to the
extent that the stated purpose of such equity issuance in the relevant
prospectus is the making of such specifically identified Investments in such
amounts,

provided that in the case of clauses (d)(i) and (ii), such issuance of equity is
done after the Closing Date;

(e) Investments made after the Closing Date by the Borrower or a Subsidiary of
the Borrower in Permitted Joint Ventures and in Subsidiaries that are not
Wholly-Owned Subsidiaries, provided that the aggregate Investments made pursuant
to this clause (e) shall not exceed $250,000,000;

(f) Investments by the MLP in the Borrower and the General Partner;

(g) Trade accounts receivable which are for goods furnished or services rendered
in the ordinary course of business; and

(h) Deposits of net cash receipts and cash disbursements pursuant to the
Treasury Services Agreement;

 

66



--------------------------------------------------------------------------------

provided that at the time of any Investment permitted by clauses (d) or (e) of
this Section 7.02, prior to and after giving effect to the making of such
Investment (A) no Default or Event of Default shall have occurred and be
continuing, (B) all representations and warranties set forth in Article V of
this Agreement (excluding Section 5.05(c)) shall be true and correct, and
(C) the Borrower shall be in pro forma compliance with this Section 7.02 and
Sections 7.01, 7.04 and 7.14.

7.03 Hedging Agreements. Enter into any Swap Contracts other than in the
ordinary course of business for the purpose of directly mitigating risks to
which the Borrower or its Subsidiaries are exposed in the conduct of their
business.

7.04 Indebtedness of Subsidiaries. Permit any Subsidiary of the Borrower to
create, incur or assume any Indebtedness except:

(a) Indebtedness owed to the Borrower, the MLP or a Wholly-Owned Subsidiary;

(b) Indebtedness of Sunoco Marketing owed under the 364-Day Credit Agreement;

(c) Indebtedness existing at the time of acquisition of any new Subsidiary by
the Borrower or by a then-existing Subsidiary of the Borrower and any renewals,
extensions and modifications (but not increases) thereof (which, for the
avoidance of doubt, shall include any renewal, extension or modification which
occurs substantially concurrently with such acquisition); provided that such
Indebtedness was not incurred in contemplation of, and was in existence prior
to, such acquisition and that neither the Borrower nor any other Subsidiary of
the Borrower has any liability under such Indebtedness; and

(d) additional Indebtedness provided that, (i) both before and after such
Indebtedness is created, incurred or assumed, no Default or Event of Default
shall exist, and (ii) the aggregate outstanding principal amount of such
Indebtedness shall not exceed at any time an amount equal to 0.75 times
Consolidated EBITDA for the most recent four fiscal quarters.

7.05 Fundamental Changes. Merge, consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default or Event of Default exists or would result therefrom:

(a) mergers and consolidations among the Borrower and its Subsidiaries are
permitted, provided that in any merger or consolidation involving the Borrower,
the Borrower is the surviving entity, and provided further that when any
Wholly-Owned Subsidiary is merging with another Subsidiary, a Wholly-Owned
Subsidiary shall be the continuing or surviving Person; and

(b) any Subsidiary may sell or otherwise transfer all or substantially all of
its assets (upon voluntary liquidation, dissolution or otherwise), to the
Borrower or to another Subsidiary; provided that if the transferor in such a
transaction is a Wholly-Owned Subsidiary, then the transferee must also be a
Wholly-Owned Subsidiary.

7.06 Sale-Leaseback. Make, or enter into an agreement to make, any Disposition
pursuant to a sale-leaseback transaction, except for Dispositions pursuant to
sale-leaseback transactions if at the time of and after giving effect to such
Disposition, the aggregate fair market value of all assets Disposed of by the
MLP, the Borrower and their respective Subsidiaries pursuant to sale-leaseback
transactions after the Closing Date does not exceed $25,000,000.

 

67



--------------------------------------------------------------------------------

7.07 Restricted Payments; Distributions and Redemptions; Payments on Excluded
Affiliate Debt.

(a) Declare or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except that:

(i) each Subsidiary may make Restricted Payments to the Borrower or to another
Subsidiary, on at least a pro rata basis with any other holders of its capital
stock or other equity interests if such Subsidiary is not wholly owned by the
Borrower and other wholly owned Subsidiaries;

(ii) the Borrower may declare and make Quarterly Distributions of Available Cash
as defined in the Partnership Agreement (Borrower) and the Borrower may redeem
or repurchase its partner interests to the extent such Quarterly Distributions,
redemptions and repurchases in any fiscal quarter do not exceed in the aggregate
Available Cash as defined in the Partnership Agreement (Borrower) and are made
in accordance with the Partnership Agreement (Borrower); provided, that (A) at
the time each such Quarterly Distribution is made, no Default that could become
an Event of Default pursuant to Section 8.01(f) exists and no Event of Default
exists or would result therefrom, and (B) at the time each such redemption or
repurchase is made, no Default or Event of Default exists or would result
therefrom; and

(iii) the MLP may (A) declare and make Quarterly Distributions of Available Cash
as defined in the Partnership Agreement (MLP) and the MLP may redeem or
repurchase its limited partnership units to the extent such Quarterly
Distributions, redemptions and repurchases in any fiscal quarter do not exceed,
in the aggregate Available Cash as defined in the Partnership Agreement (MLP)
and are made in accordance with the Partnership Agreement (MLP), provided, that
(1) at the time each such Quarterly Distribution is made, no Default that could
become an Event of Default pursuant to Section 8.01(f) exists and no Event of
Default exists or would result therefrom, and (2) at the time each such
redemption or repurchase is made, no Default or Event of Default exists or would
result therefrom; and (B) redeem Common Units with the proceeds received from a
substantially concurrent issuance of new Common Units or other Parity Units;
provided that (1) each such redemption complies with the terms of the
Partnership Agreement (MLP), and (2) at the time each such redemption is made,
no Default or Event of Default exists or would result therefrom. As used in this
paragraph, “Common Units” and “Parity Units” have the meaning given to them in
the Partnership Agreement (MLP).

(b) Make or permit to be made by the Borrower or any Subsidiary of the Borrower
any payments of principal or interest in respect of Excluded Affiliate Debt
(i) if a Default or Event of Default exists at the time of such payment or would
occur as a result of such payment, or (ii) if such payment would otherwise be
prohibited by the terms of the subordination agreement applicable to such
Excluded Affiliate Debt.

7.08 ERISA. At any time engage in a transaction which could be subject to
Section 4069 or 4212(c) of ERISA, or permit any Plan maintained by a Company to
(a) engage in any non-exempt “prohibited transaction” (as defined in
Section 4975 of the Code); or (b) fail to comply with ERISA or any other
applicable Laws, which, with respect to each event listed above, could be
reasonably expected to have a Material Adverse Effect.

7.09 Nature of Business. Engage in any line of business other than (a) Present
and Related Businesses, and (b) any other business (other than exploration and
production) complementary,

 

68



--------------------------------------------------------------------------------

synergistic or ancillary thereto (including, complementary, synergistic or
ancillary technologies) or reasonable extensions there of.

7.10 Transactions with Affiliates. Sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to the MLP, the Borrower or such Subsidiary, as applicable, than could be
obtained on an arm’s length basis from unrelated third parties, (b) transactions
between or among the Borrower and its Wholly-Owned Subsidiaries not involving
any other Affiliate, and (c) any Restricted Payment permitted by Section 7.07.

7.11 Burdensome Agreements. Enter into any Contractual Obligation that limits
the ability of any Subsidiary to make Restricted Payments to the Borrower or to
otherwise transfer property to the Borrower, except for: (i) this Agreement and
the other Loan Documents and (ii) the 364-Day Credit Agreement and the Loan
Documents (as defined in the 364-Day Credit Agreement); (iii) customary
provisions restricting subletting or assignment of any lease governing any
leasehold interest of any Subsidiary; (iv) customary provisions restricting
assignment of any agreement entered into by any Subsidiary; (v) customary
provisions restricting the transfer of an asset or assets subject to a Permitted
Lien; and (vi) Contractual Obligations governing Indebtedness permitted under
Section 7.04(c).

7.12 Use of Proceeds. Use the proceeds of any Loan for purposes other than those
permitted by Section 6.12, or use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the Board) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.13 Organizational Documents; Material Agreements. Permit any amendment to any
Organizational Document of the Borrower or the MLP if such amendment could
reasonably be expected to materially adversely affect the rights and the
remedies of the Lenders under the Loan Documents; permit any amendment of any
Borrower Operating Agreement if such amendment could reasonably be expected to
have a Material Adverse Effect; or permit any Unauthorized Assignment of any
Borrower Operating Agreement.

7.14 Leverage Ratio. Permit the Leverage Ratio, determined as of the last day of
each fiscal quarter, to be greater than the ratio set forth below:

(a) During an Acquisition Period: 5.50 to 1.0

(b) Other than during an Acquisition Period: 5.00 to 1.0

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation or (ii) within
three Business Days after the same becomes due, any interest on any Loan, any
L/C Obligation, any commitment or other fee due hereunder, or any other amount
payable hereunder or under any other Loan Document; or

 

69



--------------------------------------------------------------------------------

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05 (with respect to
any Loan Party’s existence), 6.12 or Article VII;

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 calendar days after the earlier of the date notice thereof
shall have been given to the Borrower by the Administrative Agent or any Lender
or the date the Borrower has knowledge of such failure; or

(d) Representations and Warranties. Any representation or warranty made or
deemed made by the Borrower or any other Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith
proves to have been incorrect in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Borrower Affiliate (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness, Guaranty
Obligation or Synthetic Lease Obligation having an aggregate principal amount
(or, in the case of a Synthetic Lease Obligation, Attributable Principal)
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than (individually or collectively) $10,000,000, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, Guaranty Obligation or Synthetic Lease Obligation or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to (1) cause, with the giving of notice if required, such Indebtedness or
Synthetic Lease Obligation to be demanded or to become due or to be repurchased
or redeemed (automatically or otherwise) prior to its stated maturity, or such
Guaranty Obligation to become payable or cash collateral in respect thereof to
be demanded; or (2) in the case of all such Indebtedness and Guaranty
Obligations (other than Off-Balance Sheet Liabilities and Guaranty Obligations
with respect to Off-Balance Sheet Liabilities), permit the holder or holders of
such Indebtedness or the beneficiary or beneficiaries of such Guaranty
Obligation (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased or
redeemed (automatically or otherwise) prior to its stated maturity, or such
Guaranty Obligation to become payable or cash collateral in respect thereof to
be demanded; or (ii) (A) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from any event of
default under such Swap Contract as to which the Borrower or any Borrower
Affiliate is the Defaulting Party (as defined in such Swap Contract) and the
Swap Termination Value owed by the Borrower or any Borrower Affiliate as a
result thereof is greater than (individually or collectively) $10,000,000, or
(B) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Borrower Affiliate is
an Affected Party (as so defined) and the Swap Termination Value owed by the
Borrower and Borrower Affiliate as a result thereof is greater than
(individually or collectively) $10,000,000 and such amount is not paid when due
under such Swap Contract; or

(f) Insolvency Proceedings, Etc. (i) The Borrower or any Borrower Affiliate
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property or takes any action to effect any of the foregoing; or
(ii) any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed without the application or consent of such Person

 

70



--------------------------------------------------------------------------------

and the appointment continues undischarged or unstayed for 60 calendar days; or
(iii) any proceeding under any Debtor Relief Law relating to any such Person or
to all or any part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Borrower
Affiliate becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against property which is a
material part of the property of the Borrower and its Subsidiaries taken as a
whole, and is not released, vacated or fully bonded within 45 days after its
issue or levy; or

(h) Judgments. There is entered against the Borrower or any Borrower Affiliate
(i) a final judgment or order for the payment of money in an aggregate amount
exceeding (individually or collectively) $20,000,000 (to the extent not covered
by third-party insurance as to which the insurer does not dispute coverage), and
(i) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (ii) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower or any ERISA Affiliate (other than a Sunoco, Inc.
Affiliate) under Title IV of ERISA to the Pension Plan, Multiemployer Plan or
the PBGC in an aggregate amount in excess of $15,000,000, or (ii) the Borrower
or any ERISA Affiliate (other than a Sunoco, Inc. Affiliate) fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $15,000,000; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of all the
Lenders or termination of all Commitments and all Letters of Credit and
satisfaction in full of all the Obligations, ceases to be in full force and
effect, or is declared by a court of competent jurisdiction to be null and void,
invalid or unenforceable in any material respect; or any Loan Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Dissolution. Any Loan Party shall dissolve, liquidate, or otherwise
terminate its existence; or

(m) Borrower Operating Agreements; Omnibus Agreement. (i) Termination or
Unauthorized Assignment of any Borrower Operating Agreement; or (ii) termination
by Sunoco of Article II of the Omnibus Agreement pursuant to Section 8.4 (or any
other Section) of the Omnibus Agreement.

8.02 Remedies Upon Event of Default. If any Event of Default occurs, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligations shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to

 

71



--------------------------------------------------------------------------------

be immediately due and payable, without presentment, demand, protest, notice of
intent to accelerate, notice of acceleration or other notice of any kind, all of
which are hereby expressly waived by the Borrower;

(c) declare that an amount equal to the then Outstanding Amount of all L/C
Obligations be immediately due and payable by the Borrower, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby expressly waived by the Borrower,
and require that the Borrower deliver such payments to the Administrative Agent
to Cash Collateralize the L/C Obligations (in an amount equal to the then
Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in subsection
(f) of Section 8.01, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
an amount equal to the then Outstanding Amount of all L/C Obligations shall be
deemed to be forthwith due and owing by the Borrower to the L/C Issuer and the
Lenders as of the date of such occurrence and the Borrower’s obligation to pay
such amounts shall be absolute and unconditional, without regard to whether any
beneficiary of any such Letter of Credit has attempted to draw down all or a
portion of such amount under the terms of a Letter of Credit and, to the fullest
extent permitted by applicable law, shall not be subject to any defense or be
affected by a right of set-off, counterclaim or recoupment which the Borrower
may now or hereafter have against any such beneficiary, the L/C Issuer, the
Administrative Agent, the Lenders or any other Person for any reason whatsoever.
Such payments shall be delivered to and held by the Administrative Agent as Cash
Collateral securing the L/C Obligations.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.02(g) and Section 2.16, be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

 

72



--------------------------------------------------------------------------------

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and each L/C/ Issuer hereby
irrevocably appoints Citibank, N.A. to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any

 

73



--------------------------------------------------------------------------------

action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt, any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well

 

74



--------------------------------------------------------------------------------

as activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub agents except to the
extent that a court of competent jurisdiction determines in a final and non
appealable judgment that the Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub agents.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may on behalf of the Lenders and
the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective on the
Resignation Effective Date in accordance with such notice.

(b) Anything herein to the contrary notwithstanding, if at any time the Required
Lenders determine that the Person serving as Administrative Agent is (without
taking into account any provision in the definition of “Defaulting Lender”
requiring notice from the Administrative Agent or any other party) a Defaulting
Lender, the Required Lenders (determined after giving effect to Section 10.01)
may by notice to the Borrower and such Person remove such Person as
Administrative Agent and, in consultation with the Borrower, appoint a
replacement Administrative Agent hereunder. Such removal will, to the fullest
extent permitted by applicable law, be effective on the earlier of (the “Removal
Effective Date”) (i) the date a replacement Administrative Agent is appointed
and (ii) the date 30 days after the giving of such notice by the Required
Lenders (regardless of whether a replacement Administrative Agent has been
appointed).

(c) With effect from the Resignation Effective Date or the Removal Effective
Date, as applicable, (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the L/C Issuer directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) or removed Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Sections 10.04 and 10.05 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or

 

75



--------------------------------------------------------------------------------

omitted to be taken by any of them while the retiring or removed Administrative
Agent was acting as Administrative Agent.

(d) Any resignation by or removal of Citibank as Administrative Agent pursuant
to this Section shall also constitute its resignation as L/C Issuer and Swing
Line Lender. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangement satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 Indemnification of Administrative Agent, the L/C Issuer and the Swing Line
Lender. To the extent that the Borrower for any reason fails to indefeasibly pay
any amount required under Section 10.04 or Section 10.05 to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer, the Swing Line
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the L/C
Issuer, the Swing Line Lender or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
the L/C Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this Section 9.08 are subject to the provisions
of Section 2.11(g). The agreements in this Section shall survive the termination
of the Commitments and the repayment of all other Obligations.

9.09 Other Agents; Lead Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” as a “co-documentation agent,” any other type of agent
(other than the Administrative Agent), “lead arranger,” or “bookrunner” shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders so identified shall have or be deemed to have
any fiduciary relationship with any Lender. Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders so identified in deciding
to enter into this Agreement or in taking or not taking action hereunder.

9.10 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by

 

76



--------------------------------------------------------------------------------

declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower or any other Loan Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.02(i), 2.02(j), 2.08, 10.04 and 10.05) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08,
10.04 and 10.05.

9.11 Release of Lien on Cash Collateral Upon Expiration of Letters of Credit.
The Lenders irrevocably authorize the Administrative Agent to release its Lien
on Cash Collateral at such time as all Letters of Credit have expired, all
Obligations have been paid in full, and the Aggregate Commitments have
terminated.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the consent of such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the consent of each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing or (subject to clause (iv) of the proviso below) any fees
or other amounts payable hereunder or under any other Loan Document without the
consent of each Lender directly affected thereby, provided,

 

77



--------------------------------------------------------------------------------

however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;

(d) change the definition of “Required Lenders” or the percentage of the
Aggregate Commitments or of the aggregate unpaid principal amount of the Loans
and L/C Obligations which is required for the Lenders or any of them to take any
action hereunder, without the written consent of each Lender;

(e) release the Guarantor from the Guaranty, or agree to limit the Guarantor’s
liability thereunder, without the written consent of each Lender directly
affected thereby;

(f) change Section 2.12 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby; or

(g) amend this Section or any provision herein providing for unanimous consent
or other action by all the Lenders, without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Required Lenders or all
the Lenders, as the case may be, affect the rights or duties of such L/C Issuer
under this Agreement or any Letter of Credit Application relating to any Letter
of Credit issued or to be issued by it; (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Swing Line Lender in addition to the
Lenders required above, affect the rights or duties of the Swing Line Lender
under this Agreement; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Required
Lenders or all the Lenders, as the case may be, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document;
(iv) Section 10.07(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and (v) each Fee Letter may only be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, any Lender that has failed to fund any portion
of the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder shall not have any right
to approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitments of such Lender may not be increased or extended without the
consent of such Lender.

If a Lender does not consent to a proposed amendment or waiver with respect to a
Loan Document that requires the consent of each Lender, if such amendment or
consent has been approved by the Required Lenders the Borrower may replace such
non-consenting Lender; provided that: (i) the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 10.07(b); (ii) such
non-consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts); (iii) such assignment does not
conflict with applicable Laws; (iv) such amendment, waiver, consent or release
can be effected as a result of the assignment contemplated by such Section
(together with all other such assignments required by the Borrower to be made
pursuant to this paragraph); and (v) a Lender shall not be required to make any
such assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

78



--------------------------------------------------------------------------------

Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definition of “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided, (i) that any such amendment or waiver that would increase or extend
the term of the Commitment of such Defaulting Lender, extend the date fixed for
the payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender, (ii) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, and (iii) any waiver, amendment or
modification changing the voting rights of a Defaulting Lender shall require the
consent of each Lender that is a Defaulting Lender at the time that such waiver,
amendment or modification becomes effective.

10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsections
(b) and (e) below), all notices and other communications provided for hereunder
and under the other Loan Documents shall be in writing (including by facsimile
transmission) and mailed, faxed or delivered by hand or overnight courier
service, to the address or facsimile number, or delivered by electronic mail to
the electronic mail address, specified for notices on Schedule 10.02 (for the
Borrower, the Guarantor, the L/C Issuer, the Swing Line Lender, and the
Administrative Agent) or on the Administrative Details Form (for the Lenders);
or, in the case of the Borrower, the Guarantor, the Administrative Agent, the
L/C Issuer, or the Swing Line Lender, to such other address as shall be
designated by such party in a notice to the other parties, and in the case of
any other party, to such other address as shall be designated by such party in a
notice to the Borrower, the Administrative Agent, the Swing Line Lender, and the
L/C Issuer. All such notices and other communications shall be deemed to be
given or made upon actual receipt by the intended recipient if delivered by hand
or by courier or by mail. If delivered by facsimile, such notices and other
communications shall be deemed to be given or made when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsections (b) and (e) below, shall be effective as provided in
said subsections (b) and (e).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other

 

79



--------------------------------------------------------------------------------

written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

(d) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

(e) Electronic Platform. So long as Citibank is the Administrative Agent, all
information, documents and other materials that the Borrower is obligated to
furnish to the Administrative Agent pursuant to the Loan Documents, including
all notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, Borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under the Credit Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default or Event of
Default under the Credit Agreement or (iv) is required to be delivered to
satisfy any condition precedent to the effectiveness of the Credit Agreement
and/or any Borrowing or other extension of credit thereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), may be (or upon the request of the Administrative Agent shall
be) delivered to the Administrative Agent in an electronic medium in a format
acceptable to the Administrative Agent and the Lenders by e-mail at
oploanswebadmin@citigroup.com. The Borrower agrees that the Administrative Agent
may make the Communications, as well as any other written information,
documents, instruments and other material relating to the Borrower, any of its
Subsidiaries or any other materials or matters relating to the Loan Documents or
any transactions contemplated thereby available to the Lenders by posting such
notices on Debt Domain, Intralinks or a substantially similar electronic
transmission system (the “Platform”). The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Administrative Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Administrative Agent or any of its
Affiliates in connection with the Platform. In no event shall the Administrative
Agent or any of its Related Parties have any liability to the Borrower, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of communications through
the Platform (except to the extent such damages, losses or expenses are found in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted primarily from the Administrative Agent’s or its Related Parties’ gross
negligence or willful misconduct; provided, however, that in no event shall

 

80



--------------------------------------------------------------------------------

the Administrative Agent or any Related Party have any liability to the
Borrower, any Lender or any other Person for special, exemplary, punitive or
consequential damages, or damages other than, or in addition to, actual
damages).

Each Lender agrees that notice to it (as provided in the next sentence) under
any of the Loan Documents (a “Notice”) specifying that any Communications
hereunder and thereunder have been posted to the Platform shall constitute
effective delivery of such information, documents or other materials to such
Lender for the purposes of this Agreement and the other Loan Documents. Each
Lender agrees (i) to notify the Administrative Agent in writing of such Lender’s
e-mail address to which a Notice may be sent by electronic transmission
(including by electronic communication) on or before the date such Lender
becomes a party to this Agreement (and from time to time thereafter to ensure
that the Administrative Agent has on record an effective e-mail address for such
Lender) and (ii) that any Notice may be sent to such e-mail address.

(f) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing Notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein or therein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

10.04 Attorney Costs; Expenses. The Borrower agrees (a) to pay or reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, syndication,
administration and execution of this Agreement and the other Loan Documents and
any amendment, waiver, consent or other modification of the provisions hereof
and thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, (b) to pay or
reimburse any L/C Issuer all reasonable out-of-pocket expenses incurred by such
L/C Issuer in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder, and (c) to pay or
reimburse the Administrative Agent and each Lender for all costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any workout or
restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs. The foregoing costs and expenses shall include all other out-of-pocket
expenses incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Administrative Agent or
any Lender. The agreements in this Section shall survive the termination of the
Commitments and repayment of all the other Obligations.

10.05 Indemnification. Whether or not the transactions contemplated hereby are
consummated, each of the Borrower and the MLP, jointly and severally, agrees to
indemnify, save and

 

81



--------------------------------------------------------------------------------

hold harmless the Administrative Agent (and any sub-agent thereof) each Lender,
the Swing Line Lender and the L/C Issuer, and each Related Party of any of the
foregoing Persons (collectively the “Indemnitees”) from and against: (a) any and
all claims, demands, actions or causes of action that are asserted against any
Indemnitee by any Person (other than the Administrative Agent or any Lender)
relating directly or indirectly to a claim, demand, action or cause of action
that such Person asserts or may assert against any Loan Party, any Affiliate of
any Loan Party or any of their respective officers or directors, arising out of
or relating to, the Loan Documents, the Commitments, the use or contemplated use
of the proceeds of any Loans, or the relationship of any Loan Party, the
Administrative Agent, the Lenders, the L/C Issuer, and the Swing Line Lender
under this Agreement or any other Loan Document; (b) any and all claims,
demands, actions or causes of action that may at any time (including at any time
following repayment of the Obligations and the resignation of the Administrative
Agent or the replacement of any Lender) be asserted or imposed against any
Indemnitee, arising out of or relating to, the Loan Documents, the Commitments,
the use or contemplated use of the proceeds of any Loans, or the relationship of
any Loan Party, the Administrative Agent, the Lenders, the L/C Issuer, and the
Swing Line Lender under this Agreement or any other Loan Document; (c) without
limiting the foregoing, any and all claims, demands, actions or causes of action
that are asserted or imposed against any Indemnitee, (i) under the application
of any Environmental Law applicable to the Borrower or any of its Subsidiaries
or any of their properties or assets, including the treatment or disposal of
Hazardous Substances on any of their properties or assets, (ii) as a result of
the breach or non-compliance by the Borrower or any Subsidiary with any
Environmental Law applicable to the Borrower or any Subsidiary, (iii) due to
past ownership by the Borrower or any Subsidiary of any of their properties or
assets or past activity on any of their properties or assets which, though
lawful and fully permissible at the time, could result in present liability,
(iv) due to the presence, use, storage, treatment or disposal of Hazardous
Substances on or under, or the escape, seepage, leakage, spillage, discharge,
emission or release from, any of the properties owned or operated by the
Borrower or any Subsidiary (including any liability asserted or arising under
any Environmental Law), regardless of whether caused by, or within the control
of, the Borrower or such Subsidiary, or (v) due to any other environmental,
health or safety condition in connection with the Loan Documents; (d) any
administrative or investigative proceeding by any Governmental Authority arising
out of or related to a claim, demand, action or cause of action described in
subsection (a), (b) or (c) above; and (e) any and all liabilities (including
liabilities under indemnities), losses, costs or expenses (including Attorney
Costs and the allocated cost of internal counsel) that any Indemnitee suffers or
incurs as a result of the assertion of any foregoing claim, demand, action,
cause of action or proceeding, or as a result of the preparation of any defense
in connection with any foregoing claim, demand, action, cause of action or
proceeding, in all cases, WHETHER OR NOT ARISING OUT OF THE STRICT LIABILITY OR
NEGLIGENCE OF AN INDEMNITEE, and whether or not an Indemnitee is a party to such
claim, demand, action, cause of action or proceeding (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that no Indemnitee shall
be entitled to indemnification for any claim to the extent caused by its own
gross negligence or willful misconduct. The agreements in this Section shall
survive the termination of the Commitments and repayment of all the other
Obligations.

10.06 Payments Set Aside. To the extent that the Borrower makes a payment to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus

 

82



--------------------------------------------------------------------------------

interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.

10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void). No Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of paragraph (b) of
this Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

 

83



--------------------------------------------------------------------------------

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consent of each L/C Issuer (such consent not to be unreasonably withheld
or delayed) and the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500.00; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative Details
Form.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Assignment to a Defaulting Lender. No such assignment shall be made to
a Defaulting Lender or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender.

(viii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent each L/C Issuer,
the Swing Line Lender and each other Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Line Loans in
accordance with its Pro Rata Share. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such

 

84



--------------------------------------------------------------------------------

Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.08, 10.04, and 10.05 with respect
to facts and circumstances occurring prior to the date of such assignment
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver new or replacement Notes to the assigning Lender and the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount (and stated interest) of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders, the L/C Issuers and the Swing Line Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 9.08
with respect to any payments made by such Lender to its Participant(s). Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso of
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant agrees to be subject to the
provisions of Section 3.07 as if it were an assignee under subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall

 

85



--------------------------------------------------------------------------------

have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Limitations Upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Notes if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender After Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender that is also an L/C Issuer or the Swing Line Lender assigns all of its
Commitment and Loans pursuant to subsection (b) above, such L/C Issuer or Swing
Line Lender may, (i) upon 30 days’ notice to the Borrower and the Lenders,
resign as an L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign
as Swing Line Lender. In the event of any such resignation as an L/C Issuer or
Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders one or more successor L/C Issuers or Swing Line Lender hereunder. The
failure by the Borrower to appoint a successor L/C Issuer shall not affect the
resignation of the resigning L/C Issuer; however, the resignation of the Swing
Line Lender shall not be effective until a successor Swing Line Lender has been
appointed and has accepted such appointment. Such resigning L/C Issuer shall
retain all the rights and obligations of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund participations in
Unreimbursed Amounts pursuant to Section 2.02(c)). Such resigning Swing Line
Lender shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.15(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
such retiring L/C Issuer with respect to such Letters of Credit.

(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”),

 

86



--------------------------------------------------------------------------------

identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan or L/C Advance that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan or
L/C Advance, (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan or L/C Advance in accordance with
and at the times required by this Agreement, the Granting Lender shall be
obligated to make such Loan or L/C Advance pursuant to the terms hereof, and
(iii) each SPC that is a “foreign corporation, partnership or trust” within the
meaning of the Code must comply with the provisions of Section 3.01(e). The
making of a Loan or L/C Advance by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan or L/C Advance
were made by such Granting Lender. An SPC shall not be entitled to receive any
greater payment under Article III than its Granting Lender would have been
entitled to receive with respect to any Loan or L/C Advance made by such SPC.
Each party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). All voting rights under this Agreement shall
be exercised solely by the Granting Lender and each Granting Lender shall remain
solely responsible to the other parties hereto for its obligations under this
Agreement, including all obligations of a Lender in respect of Loans and L/C
Advances made by its SPC. Each Granting Lender shall act as administrative agent
for its SPC and give and receive notices and other communications hereunder. Any
payments for the account of any SPC shall be paid to its Granting Lender as
administrative agent for such SPC and neither the Borrower nor the
Administrative Agent shall be responsible for any Granting Lender’s application
of any such payments. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any state thereof. In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) with notice to, but without the prior written consent of, the
Borrower and the Administrative Agent, assign all or a portion of its interests
in any Loan or L/C Advances to the Granting Lender or to any financial
institutions (consented to by the Borrower and Administrative Agent) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans and L/C Advances and (ii) disclose on a
confidential basis any non-public information relating to its Loans and L/C
Advances to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. This section
may not be amended without the written consent of each SPC.

10.08 Confidentiality. Each of the Administrative Agent, the Lenders and the L/C
Issuer agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its managers, administrators,
trustees, partners, directors, officers, employees, agents, advisors and other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by

 

87



--------------------------------------------------------------------------------

reference relating to the Borrower or the Guarantor and their respective
obligations, this Agreement or payments hereunder, (iii) any rating agency, or
(iv) the CUSIP Service Bureau or any similar organization, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any of
its Subsidiaries, provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

10.09 Set-off. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender, each L/C Issuer and each of their respective Affiliates is
authorized at any time and from time to time, without prior notice to the
Borrower or any other Loan Party, any such notice being waived by the Borrower
(on its own behalf and on behalf of each other Loan Party) to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender, L/C Issuer or Affiliate to or
for the credit or the account of the Borrower or any other respective Loan Party
against any and all Obligations owing to the Administrative Agent and the
Lenders, now or hereafter existing, irrespective of whether or not the
Administrative Agent, such Lender or L/C Issuer shall have made demand under
this Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured, provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
set-off and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application.

10.10 Interest Rate Limitation. Regardless of any provision contained in any
Loan Document, none of the Administrative Agent, the L/C Issuer, the Swing Line
Lender or the other Lenders shall ever be entitled to contract for, charge,
take, reserve, receive, or apply, as interest on all or any part of the
Obligations, any amount in excess of the Maximum Rate, and, if any Lender ever
does so, then such excess shall be deemed a partial prepayment of principal and
treated hereunder as such and any remaining excess shall be refunded to the
Borrower. In determining if the interest paid or payable exceeds the Maximum
Rate, the Borrower and the Lenders shall, to the maximum extent permitted under
applicable Law, (a) treat all Borrowings as but a single extension of credit
(and the Lenders and the Borrower agree that such is the case and that provision
herein for multiple Borrowings is for convenience only), (b) characterize any
nonprincipal payment as an expense, fee, or premium rather than as interest,

 

88



--------------------------------------------------------------------------------

(c) exclude voluntary prepayments and the effects thereof, and (d) amortize,
prorate, allocate, and spread the total amount of interest throughout the entire
contemplated term of the Obligations. However, if the Obligations are paid and
performed in full prior to the end of the full contemplated term thereof, and if
the interest received for the actual period of existence thereof exceeds the
Maximum Amount, the Lenders shall refund such excess, and, in such event, the
Lenders shall not, to the extent permitted by Law, be subject to any penalties
provided by any Laws for contracting for, charging, taking, reserving, or
receiving interest in excess of the Maximum Amount. If, contrary to the parties’
intent expressed in Section 10.15(a), the Laws of the State of Texas are
applicable for purposes of determining the “Maximum Rate” or the “Maximum
Amount,” then those terms mean the “weekly ceiling” from time to time in effect
under Texas Finance Code § 303.305, as amended. The Borrower agrees that
Chapter 346 of the Texas Finance Code, as amended (which regulates certain
revolving credit loan accounts and revolving tri-party accounts), does not apply
to the Obligations.

10.11 Counterparts; Effectiveness. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.

10.12 Integration; Electronic Execution of Assignments and Certain Other
Documents.

(a) Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

(b) Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof shall be deemed
to include electronic signatures or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in

 

89



--------------------------------------------------------------------------------

full force and effect as long as any Loan or any other Obligation shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.14 Severability. Any provision of this Agreement and the other Loan Documents
to which the Borrower is a party that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.14, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, any L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.15 Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT
WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST ANY OTHER PARTY HERETO, OR ANY RELATED PARTY OF THE FOREGOING
IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. THE BORROWER, THE GUARANTOR, THE ADMINISTRATIVE
AGENT AND EACH LENDER (1) IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO, AND (2) IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, AT ITS ADDRESS FOR NOTICES DESIGNATED HEREIN. THE BORROWER, THE
GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE. THE BORROWER AND THE GUARANTOR AGREES TO
DESIGNATE AND MAINTAIN AN AGENT FOR SERVICE OF PROCESS IN NEW YORK IN CONNECTION
WITH ACTIONS AND PROCEEDINGS UNDER THE LOAN DOCUMENTS AND TO DELIVER TO THE
ADMINISTRATIVE AGENT EVIDENCE THEREOF.

 

90



--------------------------------------------------------------------------------

10.16 Waiver of Right to Trial by Jury, Etc. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES TO THE LOAN DOCUMENTS OR ANY OF THEM WITH RESPECT TO
ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
COMPANIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY; AND EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH ACTION ANY SPECIAL, EXEMPLARY, PUNITIVE
OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES.

10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “Act”)), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

10.18 Termination of Commitments Under Existing Credit Agreement. The Borrower
has given, or contemporaneously with the execution and delivery of this
Agreement is giving, to the administrative agent under the Existing Credit
Agreement, notice of the termination of commitments of the lenders under the
Existing Credit Agreement, so that such commitments terminate on the Closing
Date. Execution of this Agreement by Lenders who are lenders under the Existing
Credit Agreement shall constitute a waiver of the notice provisions in
Section 2.05 of the Existing Credit Agreement that would otherwise be applicable
to such termination, and the administrative agent under the Existing Credit
Agreement may rely on this Section 10.18.

10.19 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) the credit facility
provided for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower, on the one hand, and the
Administrative Agent, the Lenders and the Arrangers, on the other hand, and the
Borrower is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the Administrative Agent, each Lender and each Arranger is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Administrative Agent, any
Lender or any Arranger has assumed or will assume an advisory, agency or

 

91



--------------------------------------------------------------------------------

fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent or any Lender or
Arranger has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and none of the Administrative Agent, any Lender or
any Arranger has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Lenders and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and none of
the Administrative Agent, any Lender or any Arranger has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent, the Lenders and the Arrangers
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. The Borrower hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent, the Lenders and the Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty.

10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[REMAINDER OF PAGE INTENTIONALLY BLANK;

SIGNATURES BEGIN ON NEXT PAGE]

 

92



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P., as Borrower By:   SUNOCO LOGISTICS
PARTNERS GP LLC, its General Partner By:  

/s/ Daniel J. Platt

      Daniel J. Platt       Treasurer SUNOCO LOGISTICS PARTNERS L.P., a Delaware
limited partnership, as Guarantor By:   SUNOCO PARTNERS LLC, its General Partner
By:  

/s/ Daniel J. Platt

      Daniel J. Platt       Treasurer

[THIS IS A SIGNATURE PAGE TO THE

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent, a Lender, L/C Issuer and Swing Line
Lender By:  

/s/ Andrew Sidford

      Andrew Sidford       Vice President

[THIS IS A SIGNATURE PAGE TO THE

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender and a L/C Issuer By:  

/s/ Ann E. Sutton

      Ann E. Sutton       Director

[THIS IS A SIGNATURE PAGE TO THE

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Mark Walton

      Mark Walton       Authorized Signatory

[THIS IS A SIGNATURE PAGE TO THE

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:  

/s/ Todd Antico

      Todd Antico       Senior Vice President and Director

[THIS IS A SIGNATURE PAGE TO THE

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Paul V. Farrell

      Paul V. Farrell       Director

[THIS IS A SIGNATURE PAGE TO THE

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Ronald E. McKaig

      Ronald E. McKaig       Managing Director

[THIS IS A SIGNATURE PAGE TO THE

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Robert Traband

      Robert Traband       Managing Director

[THIS IS A SIGNATURE PAGE TO THE

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK (USA), as a Lender By:  

/s/ Raymond Ventura

      Raymond Ventura       Deputy General Manager

[THIS IS A SIGNATURE PAGE TO THE

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Denise D. Killen

      Denise D. Killen       Senior Vice President

[THIS IS A SIGNATURE PAGE TO THE

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ John Frazell

      John Frazell       Director

[THIS IS A SIGNATURE PAGE TO THE

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ LTD.,

as a Lender

By:  

/s/ Laurance Bressler

      Laurance Bressler       Managing Director

[THIS IS A SIGNATURE PAGE TO THE

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Lender By:  

/s/ Brian D. Williams

      Brian D. Williams       Authorised Signatory

[THIS IS A SIGNATURE PAGE TO THE

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:  

/s/ Mary E. Evans

      Mary E. Evans       Associate Director By:  

/s/ Irja R. Otsa

      Irja R. Otsa       Associate Director

[THIS IS A SIGNATURE PAGE TO THE

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Mikhail Faybusovich

      Mikhail Faybusovich       Director By:  

/s/ Vipul Dhadda

      Vipul Dhadda       Associate

[THIS IS A SIGNATURE PAGE TO THE

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Ross Levitsky

      Ross Levitsky       Managing Director By:  

/s/ Lawrence Williamson

      Lawrence Williamson       Managing Director

[THIS IS A SIGNATURE PAGE TO THE

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ John Prigge

      John Prigge       Vice President

[THIS IS A SIGNATURE PAGE TO THE

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender

   Commitment  

Citibank, N.A.

   $ 30,000,000   

Barclays Bank plc

   $ 30,000,000   

Goldman Sachs Bank USA

   $ 25,000,000   

TD Bank, N.A.

   $ 24,000,000   

Wells Fargo Bank, N.A.

   $ 24,000,000   

Bank of America, N.A.

   $ 21,500,000   

JPMorgan Chase Bank, N.A.

   $ 21,500,000   

Mizuho Corporate Bank (USA)

   $ 21,500,000   

PNC Bank, National Association

   $ 21,500,000   

The Bank of Nova Scotia

   $ 21,500,000   

The Bank of Tokyo-Mitsubishi UFJ Ltd.

   $ 21,500,000   

The Royal Bank of Scotland plc

   $ 21,500,000   

UBS Loan Finance LLC

   $ 21,500,000   

Credit Suisse AG, Cayman Islands Branch

   $ 15,000,000   

Deutsche Bank AG New York Branch

   $ 15,000,000   

U.S. Bank National Association

   $ 15,000,000   

Total

   $ 350,000,000.00   

 

Schedule 2.01 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 5.12

SUBSIDIARIES

AND OTHER EQUITY INVESTMENTS

 

(a) Subsidiaries as of the Closing Date:

 

Name

  

Jurisdiction of Organization

  

Ownership

1. Sunoco Logistics Partners Operations GP LLC

   Delaware    100% owned by the Borrower

2. Sunoco Partners Marketing & Terminals L.P.

   Texas   

99.99% limited partner interest owned by the Borrower

 

0.01% general partner interest owned by Sunoco Logistics Partners Operations GP
LLC

3. Sunoco Pipeline L.P.

   Texas   

99.99% limited partner interest owned by the Borrower

 

0.01% general partner interest owned by Sunoco Logistics Partners Operations GP
LLC

4. Sunoco Pipeline Acquisition LLC

   Delaware    100% owned by Sunoco Pipeline L.P.

5. Sun Pipe Line Company of Delaware LLC

   Delaware    100% owned by Sunoco Pipeline Acquisition LLC

6. Mid-Valley Pipeline Company

   Ohio    90.999% owned by Sun Pipe Line Company of Delaware LLC

7. West Texas Gulf Pipe Line Company

   Delaware    60.32% owned by Sunoco Pipeline L.P.

8. Excel Pipeline LLC

   Delaware    100% owned by Sunoco Pipeline L.P.

9. Inland Corporation

   Ohio    70% owned by Sunoco Pipeline L.P.

 

Schedule 5.12 – Page 1



--------------------------------------------------------------------------------

10. Austin Property Acquisition LLC

   Delaware    100% owned by Sunoco Partners Marketing & Terminals L.P.

11. Butane Acquisition I LLC

   Delaware    100% owned by Sunoco Partners Marketing & Terminals L.P.

12. Sunoco Partners Butane Blending LLC

   Delaware    100% owned by Butane Acquisition I LLC

13. Crude Acquisition LLC

   Delaware    100% owned by Sunoco Partners Marketing & Terminals L.P.

14. Texon Crude Oil LLC

   Delaware    100% owned by Crude Acquisition LLC

15. Texon Operating, LLC

   Delaware    100% owned by Texon Crude Oil LLC

16. Texon Rockies LLC

   Delaware    100% owned by Texon Crude Oil LLC

 

(b) Investments in Permitted Joint Ventures as of the Closing Date:

Sunoco Pipeline L.P. has (A) a 31.50% interest in Wolverine Pipe Line Company, a
Delaware limited liability company, (C) a 14.00% interest in Yellowstone Pipe
Line Company, a Delaware limited liability company, (D) a 17.18% interest in
West Shore Pipe Line Company, a Delaware limited liability company, and (E) a
9.4% interest in Explorer Pipeline Company, a Delaware corporation.

 

(c) Undivided interests ownership (a form of pipeline ownership in which the
investors share in the pipeline capacity according to their percentage of
ownership in the system) as of the Closing Date:

1. Sunoco Pipeline L.P. has (A) a 66.70% undivided interest in Harbor Pipeline
System, New Jersey, and (B) a 37.01% interest in Mesa Pipeline System,
California.

2. Mid-Valley Pipeline Company has a 73.97% undivided interest in Maumee Pipe
Line System, Texas.

3. Sunoco Partners Marketing and Terminals L.P. has a 50% undivided interest in
Van Buren, New York refined products terminal.

 

Schedule 5.12 – Page 2



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING LIENS

None

 

Schedule 7.01 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADDRESSES FOR NOTICES

ADDRESS FOR NOTICES TO BORROWER

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P.

Mellon Bank Center

1735 Market Street, Ste. LL

Philadelphia, PA 19103

Attn: Daniel J. Platt

Telephone: (215) 977-6005

Facsimile: (866) 767-0198

Electronic Mail: djplatt@sunocologistics.com

ADDRESS FOR NOTICES TO GUARANTOR

SUNOCO LOGISTICS PARTNERS L.P.

Mellon Bank Center

1735 Market Street, Ste. LL

Philadelphia, PA 19103

Attn: Daniel J. Platt

Telephone: (215) 977-6005

Facsimile: (866) 767-0198

Electronic Mail: djplatt@sunocologistics.com

ADDRESS FOR ADMINISTRATIVE AGENT

Citibank Delaware

1615 Brett Road

OPS III

New Castle, DE 19720

Attn: Lynn T. Baronsky

Telephone: (302) 323-5871

Facsimile: (212) 994-0961

Electronic Mail: Lynn.Baronsky@citi.com

Electronic Mail for faxes: glagentofficeops@citigroup.com

 

Schedule 10.02 – Page 1



--------------------------------------------------------------------------------

ADDRESS FOR SWING LINE LENDER

Citibank Delaware

1615 Brett Road

OPS III

New Castle, DE 19720

Attn: Lynn T. Baronsky

Telephone: (302) 323-5871

Facsimile: (212) 994-0961

Electronic Mail: Lynn.Baronsky@citi.com

Electronic Mail for faxes: glagentofficeops@citigroup.com

ADDRESSES FOR L/C ISSUERS

L/C Issuer - Citibank:

Citibank Delaware

1615 Brett Road

OPS III

New Castle, DE 19720

Attn: Lynn T. Baronsky

Telephone: (302) 323-5871

Facsimile: (212) 994-0961

Electronic Mail: Lynn.Baronsky@citi.com

Electronic Mail for faxes: glagentofficeops@citigroup.com

L/C Issuer - Barclays:

Barclays Bank PLC

200 Park Avenue

New York, NY 10166

Attention: Dawn Townsend

Telephone: (212) 412-5142

Facsimile: (212) 412-5111

Electronic Mail: dawn.townsend@barcap.com

 

Schedule 10.02 – Page 2



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF BORROWING NOTICE

Date:             ,         

 

To:       Citibank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of August 22, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Sunoco Logistics Partners Operations L.P., a Delaware
limited partnership, Sunoco Logistics Partners L.P., a Delaware limited
partnership, the Lenders from time to time party thereto, and Citibank, N.A., as
Administrative Agent.

1. The undersigned hereby requests the following Type of Committed Loan and
applicable Dollar amount:

 

  (a) Base Rate Loan for $            .

 

  (b) Eurodollar Rate Loan with Interest Period of:

 

(i)       one month for

   $            

(ii)      two months for

   $            

(iii)     three months for

   $            

(iv)     six months for

   $            

2. Requested date of Borrowing:             , 20    .

3. The undersigned hereby certifies that the following statements will be true
on the date of the proposed Borrowing(s) after giving effect thereto and to the
application of the proceeds therefrom:

(a) the representations and warranties of the Borrower contained in Article V
(excluding Section 5.05(c)) of the Agreement are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as though made on and as of such
date (except such representations and warranties which expressly refer to an
earlier date, which are true and correct as of such earlier date); and

(b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed Borrowing(s).

 

Exhibit A-1

Page 1

Form of Borrowing Notice



--------------------------------------------------------------------------------

The Borrowing requested herein complies with Sections 2.01 and 2.03 of the
Agreement, as applicable.

 

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. By   Sunoco Logistics Partners GP LLC,
its General Partner By:  

 

Name:  

 

Title:  

 

 

Exhibit A-1

Page 2

Form of Borrowing Notice



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF CONVERSION/CONTINUATION NOTICE

Date:             ,         

 

TO: Citibank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of August 22, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as herein defined), among Sunoco Logistics Partners Operations L.P., a Delaware
limited partnership, Sunoco Logistics Partners L.P., a Delaware limited
partnership, the Lenders from time to time party thereto, and Citibank, N.A., as
Administrative Agent.

The undersigned hereby requests a [conversion] [continuation] of Committed Loans
as follows:

 

  1. Amount of [conversion] [continuation]: $            

 

  2. Existing rate:                                            Check applicable
blank

 

  (a)   Base Rate                     

 

  (b)   Eurodollar Rate Loan with Interest Period of:

 

(i)

  

one month

        

(ii)

  

two months

        

(iii)

  

three months

        

(iv)

  

six months

        

 

  3. If a Eurodollar Rate Loan, date of the last day of the Interest Period for
such Loan:             , 20    .

The Loan described above is to be [converted] [continued] as follows:

 

  4. Requested date of [conversion] [continuation]:             , 20    .

 

  5. Requested Type of Loan and applicable Dollar amount:

 

  (a)   Base Rate Loan for $            .

 

  (b)   Eurodollar Rate Loan with Interest Period of:

 

(i)

  

one month for

   $                      

(ii)

  

two months for

   $                      

(iii)

  

three months for

   $                      

(iv)

  

six months for

   $                      

 

Exhibit A-2

Page 1

Form of Continuation/Conversion Notice



--------------------------------------------------------------------------------

The [conversion] [continuation] requested herein complies with Sections 2.01 and
2.03 of the Agreement, as applicable.

 

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. By   Sunoco Logistics Partners GP LLC,
its General Partner By:  

 

Name:  

 

Title:  

 

 

Exhibit A-2

Page 2

Form of Continuation/Conversion Notice



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF SWING LINE LOAN NOTICE

Date:             ,         

 

To: Citibank, N.A., as Swing Line Lender

Citibank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of August 22, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Sunoco Logistics Partners Operations L.P. (the
“Borrower”), Sunoco Logistics Partners L.P., the Lenders from time to time party
thereto, Citibank, N.A., as Administrative Agent, an L/C Issuer and Swing Line
Lender.

1. The undersigned hereby requests a Borrowing of Swing Line Loans as follows:

 

  (a) On                      (a Business Day).

 

  (a) In the amount of $            .

2. The Swing Line Borrowing requested herein complies with the requirements of
the provisos to the first sentence of Section 2.15(a) of the Agreement.

3. The undersigned hereby certifies that the following statements will be true
on the date of the proposed Borrowing(s) after giving effect thereto and to the
application of the proceeds therefrom:

(a) the representations and warranties of the Borrower contained in Article V
(excluding Section 5.05(c)) of the Agreement are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as though made on and as of such
date (except such representations and warranties which expressly refer to an
earlier date, which are true and correct as of such earlier date); and

(b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed Borrowing(s).

 

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. By   Sunoco Logistics Partners GP LLC,
its General Partner By:  

 

Name:  

 

Title:  

 

 

Exhibit A-3

Page 1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

SWING LINE LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Amount of

Loan Made

 

Amount of

Principal or

Interest Paid

This Date

 

Outstanding

Principal

Balance This

Date

 

Notation

Made By

       

 

               

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

 

Exhibit A-3

Page 2

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

[            ], 2011        

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of                                          (the “Lender”), on the
Lender’s Maturity Date (as defined in Agreement referred to below) the principal
amount of each Committed Loan (each, a “Loan”) from time to time made by the
Lender to the Borrower under that certain Credit Agreement dated as of even date
herewith (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, Sunoco Logistics Partners L.P.,
a Delaware limited partnership, the Lenders from time to time party thereto, and
Citibank, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates, and at such times as are specified in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and is subject to optional and mandatory prepayment in whole or
in part as provided therein. This Note is also entitled to the benefits of the
Guaranty. Upon the occurrence of one or more of the Events of Default specified
in the Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

This Note is a Loan Document and is subject to Section 10.10 of the Agreement,
which is incorporated herein by reference the same as if set forth herein
verbatim.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, notice of intent to
accelerate, notice of acceleration, demand, dishonor and non-payment of this
Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

Exhibit B

Page 1

Form of Note



--------------------------------------------------------------------------------

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. By:   Sunoco Logistics Partners GP
LLC, its General Partner By:  

 

Name:  

 

Title:  

 

 

Exhibit B

Page 2

Form of Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan

Made

 

Amount of

Loan Made

 

End of

Interest

Period

 

Amount of

Principal or

Interest Paid

This Date

 

Revolver

Principal Debt

This Date

 

Notation

Made By

 

 

 

Exhibit B

Page 3

Form of Note



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

(Pursuant to Section 6.02 of the Agreement)

Financial Statement Date:             ,         

 

To:       Citibank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 22, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Sunoco Logistics Partners Operations L.P., a Delaware
limited partnership (the “Borrower”), Sunoco Logistics Partners L.P., a Delaware
limited partnership (the “MLP”), the Lenders from time to time party thereto,
and Citibank, N.A., as Administrative Agent. Capitalized terms used herein but
not defined herein shall have the meaning set forth in the Agreement.

The undersigned Responsible Officers hereby certify as of the date hereof that
they are the                                          of the MLP and the
                                         of the Borrower, and that, as such,
they are authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the MLP and the Borrower, and that:

[Use one of the following for fiscal year-end financial statements]

1. Attached hereto are the year-end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of the MLP ended as of the
above date, together with the report and opinion of an independent certified
public accountant required by such section. [or]

1. The year-end audited financial statements required by Section 6.01(a) of the
Agreement for the fiscal year of the MLP ended as of the above date, together
with the report and opinion of an independent certified public accountant
required by such section were filed on-line through EDGAR on
                    .

[Use one of the following for fiscal quarter-end financial statements]

1. Attached hereto are the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the MLP ended as of
the above date, together with a certificate of a Responsible Officer of the MLP
stating that such financial statements fairly present the financial condition,
results of operations and cash flows of the MLP and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes. [or]

1. Attached is a certificate of a Responsible Officer of the MLP stating that
the unaudited financial statements required by Section 6.01(b) of the Agreement
for the fiscal quarter of the MLP ended as of the above date, which were filed
on-line through EDGAR on                     , fairly present the financial
condition, results of operations and cash flows of the MLP and its Subsidiaries
in accordance with GAAP as at such date and for such period, subject only to
normal year-end audit adjustments and the absence of footnotes.

 

Exhibit C

Page 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

[Use the following for both fiscal year-end and quarter-end financial
statements]

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.

3. A review of the activities of the MLP and the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the MLP and the Borrower performed
and observed all their respective Obligations under the Loan Documents, and no
Default or Event of Default has occurred and is continuing except as follows
(list of each such Default or Event of Default and include the information
required by Section 6.03 of the Credit Agreement):

4. The covenant analyses and information set forth on Schedule 1 attached hereto
are true and accurate on and as of the date of this Certificate.

[REMAINDER OF PAGE INTENTIONALLY BLANK;

SIGNATURES BEGIN ON NEXT PAGE]

 

Exhibit C

Page 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,         .

 

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. By:   Sunoco Logistics Partners GP
LLC,   its General Partner By:  

 

Name:  

 

Title:  

 

SUNOCO LOGISTICS PARTNERS L.P., a Delaware limited partnership By:   Sunoco
Partners LLC, its General Partner By:  

 

Name:  

 

Title:  

 

 

Exhibit C

Page 3

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.      Section 7.04(d) – Indebtedness of Subsidiaries            A.      
Consolidated EBITDA for the most recent four fiscal quarters: (Line II.A below)
      $                          B.       Consolidated EBITDA shown in Line I.A,
times 0.75:       $                          C.       Actual Principal Amount of
Indebtedness of Subsidiaries: (may not exceed the amount set forth in Line I.B
above)       $                     II.     
  Calculation of Consolidated EBITDA for four consecutive fiscal quarters ending
on the Statement Date
(“Subject Period”)            A.       Consolidated EBITDA (Sum of Line II.A.1
through Line II.A.7):       $                           1.      Consolidated Net
Income for Subject Period:       $                           2.     
Consolidated Interest Charges for Subject Period:       $                       
   3.      Provision for income taxes for Subject Period:       $
                          4.      Depreciation expenses for Subject Period:   
   $                           5.      Amortization expenses for Subject Period:
      $                           6.      Pro forma adjustments to EBITDA for
Acquisitions during the Subject Period:       $                           7.
     Material Project EBITDA Adjustments:       $                    

 

Exhibit C

Page 4

Form of Compliance Certificate



--------------------------------------------------------------------------------

III.

    

Section 7.14 – Leverage Ratio

           A.     

Indebtedness (other than Indebtedness set forth in clause (b) of the definition
thereof):

      $                      B.     

Designated Hybrid Securities (not to exceed 15% of Total Capitalization):

      $                           1.     

Face amount of Hybrid Securities:

      $                           2.     

Total Capitalization:

      $                           3.     

Consolidated Net Worth (used in calculating Total Capitalization):

      $                           4.     

Partners’ capital of the MLP (used in computing Consolidated Net Worth):

      $                      C.     

Indebtedness under the 364-Day Credit Agreement:

      $                      D.     

Consolidated Total Debt (Line III.A – Line III.B – Line III.C):

      $                      E.     

Excluded Affiliate Debt:

      $                      F.     

Consolidated EBITDA (Line II.A. above):

      $                      G.     

Leverage Ratio ((Line III.D – Line III.E ) ÷ Line III.F):

               to 1.0          

Maximum permitted

               

During a period that is not an Acquisition Period

     5.00:1.0                

During an Acquisition Period:

     5.50:1.0                 If an Acquisition Period is in effect, please
attach separate sheet showing relevant calculations and compliance.      

 

Exhibit C

Page 5

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each an] “Assignor”) and
[the][each]2 Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees]3 hereunder are several and not joint.]4 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including any letters of
credit, guarantees and swing line loans included in such facilities) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as, [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

1. Assignor[s]:                                                              

Assignor [is][is not] a Defaulting Lender

2. Assignee[s]:                                                              

 for each Assignee, indicate [Affiliate] [Approved Fund]

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Exhibit D

Page 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

   of [identify Lender]

3. Borrower:                            Sunoco Logistics Partners Operations
L.P.

4. Administrative Agent:        Citibank, N.A., as the administrative agent
under the Credit Agreement

5. Credit Agreement:              The Credit Agreement dated as of August 22,
2011 among Sunoco Logistics Partners Operations L.P., Sunoco Logistics Partners
L.P., the Lenders parties thereto, and Citibank, N.A., as Administrative Agent

6. Assigned Interest:

 

Assignor[s]5

   Assignee[s]6    Aggregate
Amount of
Commitment/Loans
for all Lenders7      Amount of
Commitment/
Loans
Assigned7      Percentage
Assigned of
Commitment/
Loans8     CUSIP
Number       $            $                   %          $            $        
          %          $            $                   %   

[7. Trade Date:                      ]9

[Page break]

 

5 

List each Assignor, as appropriate.

6 

List each Assignee, as appropriate.

7 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

8 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit D

Page 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]10 [NAME OF ASSIGNOR] By:  

 

Name:   Title:  

ASSIGNEE[S] 11 [NAME OF ASSIGNEE] By:  

 

Name:   Title:  

[Consented to and]12 Accepted:

 

CITIBANK, N.A., as Administrative Agent By  

 

Name:   Title:  

Consented to: CITIBANK, N.A., as Swing Line Lender By  

 

Name:   Title:  

 

10 

Add additional signature blocks as needed.

11 

Add additional signature blocks as needed.

12 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

Exhibit D

Page 3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

Consented to:

CITIBANK, N.A., as

L/C Issuer

By  

 

Name:   Title:  

Consented to:

 

BARCLAYS BANK PLC, as L/C Issuer By  

 

Name:   Title:  

[Consented to: ]13

BORROWER:

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P.

 

By:   SUNOCO LOGISTICS PARTNERS GP LLC, its general partner By  

 

Name:   Title:  

 

13 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

Exhibit D

Page 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under
Section 10.07(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance on the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations that by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments

 

Exhibit D

Page 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

by the Administrative Agent for periods prior to the Effective Date or with
respect to the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit D

Page 3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF GUARANTY

(MLP)

THIS GUARANTY is executed as of August 22, 2011, by the undersigned
(“Guarantor”), for the benefit of CITIBANK, N.A., a national banking association
(in its capacity as Administrative Agent for the benefit of Lenders).

RECITALS

A. Sunoco Logistics Partners Operations L.P., a Delaware limited partnership
(“Borrower”), Sunoco Logistics Partners L.P., a Delaware limited partnership
(the “MLP”), Citibank, N.A., as Administrative Agent (including its permitted
successors and assigns in such capacity, “Administrative Agent”), and the
Lenders now or hereafter party to the Credit Agreement (including their
respective permitted successors and assigns, “Lenders”) have entered into a
Credit Agreement, dated as of even date herewith (as amended, modified,
supplemented, or restated from time to time, the “Credit Agreement”);

B. Borrower is a Subsidiary of Guarantor, and therefore, Guarantor will derive
direct and substantial benefits from the extensions of credit under the Credit
Agreement; and

C. This Guaranty is integral to the transactions contemplated by the Loan
Documents and the execution and delivery hereof, is a condition precedent to
Lenders’ obligations to extend credit under the Loan Documents.

ACCORDINGLY, for adequate and sufficient consideration, the receipt and adequacy
of which are hereby acknowledged, the Guarantor hereby agrees as follows:

1. DEFINITIONS. Terms defined in the Credit Agreement have the same meanings
when used, unless otherwise defined, in this Guaranty. As used in this Guaranty:

Borrower means Borrower, Borrower as a debtor-in-possession, and any receiver,
trustee, liquidator, conservator, custodian, or similar party appointed for
Borrower or for all or substantially all of Borrower’s assets under any Debtor
Relief Law.

Credit Agreement is defined in the recitals to this Guaranty.

Guaranteed Debt means, collectively, (a) the Obligations and (b) all present and
future costs, attorneys’ fees, and expenses reasonably incurred by
Administrative Agent or any Lender to enforce Borrower’s, the Guarantor’s, or
any other obligor’s payment of any of the Guaranteed Debt, including, without
limitation (to the extent lawful), all present and future amounts that would
become due but for the operation of §§ 502 or 506 or any other provision of
Title 11 of the United States Code and all present and future accrued and unpaid
interest (including, without limitation, all post-maturity interest and any
post-petition interest in any proceeding under Debtor Relief Laws to which
Borrower or the Guarantor becomes subject whether or not the claim for such
interest is allowed in such proceeding.).

Guarantor is defined in the preamble to this Guaranty.

Lender means, individually, or Lenders means, collectively, on any date of
determination, the Lenders and their permitted successors and assigns.

 

Exhibit E

Page 1

Form of Guaranty



--------------------------------------------------------------------------------

Rights means rights, remedies, powers, privileges, and benefits.

Subordinated Debt means, all present and future obligations of any other Loan
Party to the Guarantor, whether those obligations are (a) direct, indirect,
fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, (b) due or to become due to the Guarantor, (c) held by or are to be
held by the Guarantor, (d) created directly or acquired by assignment or
otherwise, or (e) evidenced in writing.

2. GUARANTY. The Guarantor hereby guarantees to Administrative Agent and Lenders
the prompt payment in full when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, of the Guaranteed Debt. This
Guaranty is an absolute, irrevocable, unconditional and continuing guaranty of
payment and performance, not collection, and the circumstance that at any time
or from time to time the Guaranteed Debt may be paid in full does not affect the
obligation of the Guarantor with respect to the Guaranteed Debt incurred after
that. This Guaranty remains in effect until the Guaranteed Debt is fully paid
and performed, all commitments to extend any credit under the Loan Documents
have terminated and all Letters of Credit have terminated. The Guarantor may not
rescind or revoke its obligations with respect to the Guaranteed Debt. All
payments made by Guarantor under this Guaranty shall be made to the
Administrative Agent at the Administrative Agent’s Office in Dollars.

3. NO SETOFF OR DEDUCTIONS; TAXES; PAYMENTS. Guarantor represents and warrants
that it is organized and resident in the United States of America. Guarantor
shall make all payments hereunder (i) without setoff or counterclaim, and
(ii) free and clear of and without deduction for any taxes, levies, imposts,
duties, charges, fees, deductions, withholdings, restrictions or conditions of
any nature now or hereafter imposed or levied by any jurisdiction or any
political subdivision thereof or taxing or other authority therein unless
Guarantor is compelled by law to make such deduction or withholding. If any such
obligation (other than one arising with respect to taxes based on or measured by
the income or profits of the Lender) is imposed upon Guarantor with respect to
any amount payable by it hereunder, Guarantor will pay to the Lender, on the
date on which such amount is due and payable hereunder, such additional amount
in Dollars as shall be necessary to enable the Lender to receive the same net
amount which the Lender would have received on such due date had no such
obligation been imposed upon Guarantor. Guarantor will deliver promptly to the
Lender certificates or other valid vouchers for all taxes or other charges
deducted from or paid with respect to payments made by Guarantor hereunder. The
obligations of Guarantor under this paragraph shall survive the payment in full
of the Guaranteed Debt and termination of this Guaranty.

4. CONSIDERATION. The Guarantor represents and warrants that its liability under
this Guaranty will directly benefit it.

5. CUMULATIVE RIGHTS. If the Guarantor becomes liable for any indebtedness owing
by Borrower to Administrative Agent or any Lender, other than under this
Guaranty, that liability may not be in any manner impaired or affected by this
Guaranty. The Rights of Administrative Agent or Lenders under this Guaranty are
cumulative of any and all other Rights that Administrative Agent or Lenders may
ever have against the Guarantor. The exercise by Administrative Agent or Lenders
of any Right under this Guaranty or otherwise does not preclude the concurrent
or subsequent exercise of any other Right.

6. PAYMENT UPON DEMAND. (a) If an Event of Default exists, the Guarantor shall,
on demand and without further notice of dishonor and without any notice having
been given to the Guarantor previous to that demand of either the acceptance by
Administrative Agent or Lenders of this Guaranty or the creation or incurrence
of any Guaranteed Debt, pay the amount of the Guaranteed Debt

 

Exhibit E

Page 2

Form of Guaranty



--------------------------------------------------------------------------------

then due and payable to Administrative Agent and Lenders; provided that, if an
Event of Default exists and Administrative Agent or Lenders cannot accelerate
the Guaranteed Debt for any reason (including a stay of acceleration in
connection with any case commenced by or against the Guarantor, the Borrower or
any other Loan Party under any Debtor Relief Laws), then the Guaranteed Debt
shall be, as among the Guarantor, Administrative Agent, and Lenders, a fully
matured, due, and payable obligation of the Guarantor to Administrative Agent
and Lenders.

(b) The obligations of the Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Guaranteed Debt and the
obligations of any other guarantor, and it is not necessary for Administrative
Agent or Lenders, in order to enforce this Guaranty against the Guarantor, first
or contemporaneously to institute suit or exhaust remedies against Borrower or
others liable on any Guaranteed Debt.

7. SUBORDINATION. The Subordinated Debt is expressly subordinated to the full
and final payment of the Guaranteed Debt. Upon the occurrence and during the
continuation of a Default or an Event of Default, the Guarantor agrees not to
accept any payment of any Subordinated Debt from any other Loan Party. In the
event of (i) any insolvency, bankruptcy, receivership, liquidation,
reorganization, readjustment, composition or other similar proceeding relating
to any other Loan Party, its creditors as such or its property, (ii) any
proceeding for the liquidation, dissolution or other winding-up of any other
Loan Party, voluntary or involuntary, whether or not involving insolvency or
bankruptcy proceedings, (iii) any assignment by any other Loan Party for the
benefit of creditors, or (iv) any other marshalling of the assets of a other
Loan Party, the Guaranteed Debt (including any interest thereon accruing at the
legal rate after the commencement of any such proceedings and any additional
interest that would have accrued thereon but for the commencement of such
proceedings) shall first be paid in full before any payment or distribution,
whether in cash, securities or other property, shall be made to any holder of
any Subordinated Debt. If the Guarantor receives any payment of any Subordinated
Debt in violation of the terms of this Section, such Guarantor shall hold that
payment in trust for Administrative Agent and Lenders and promptly turn it over
to Administrative Agent, in the form received (with any necessary endorsements),
to be applied to the Guaranteed Debt.

8. SUBROGATION AND CONTRIBUTION. Until payment in full of the Guaranteed Debt
and the termination of the commitments of Lenders to extend credit under the
Loan Documents and the termination of all Letters of Credit, (a) the Guarantor
may not assert, enforce, or otherwise exercise any Right of subrogation to any
of the Rights or Liens of Administrative Agent or Lenders or any other
beneficiary against Borrower or any other obligor on the Guaranteed Debt or any
collateral or other security or any Right of recourse, reimbursement,
subrogation, contribution, indemnification, or similar Right against Borrower or
any other obligor on any Guaranteed Debt or any other guarantor of it, and
(b) the Guarantor defers all of the foregoing Rights (whether they arise in
equity, under contract, by statute, under common Law, or otherwise). Upon
payment in full of the Guaranteed Debt and the termination of the commitments of
Lenders to extend credit under the Loan Documents and the termination of all
Letters of Credit, the Guarantor shall be subrogated to the rights of the
Administrative Agent and Lenders against Borrower and the other obligors.

9. NO RELEASE. The Guarantor hereby waives any defense of a surety or guarantor
or any other obligor arising in connection with or in respect of any of the
following and hereby agrees that its obligations under this Guaranty may not be
released, diminished, or affected by the occurrence of any one or more of the
following events: (a) any taking or accepting of any additional guaranty or any
other security or assurance for any Guaranteed Debt; (b) any release, surrender,
exchange, subordination, impairment, or loss of any collateral securing any
Guaranteed Debt; (c) any full or partial release of the liability of any other
obligor on the Guaranteed Debt, except for any final release resulting from
payment

 

Exhibit E

Page 3

Form of Guaranty



--------------------------------------------------------------------------------

in full of such Guaranteed Debt; (d) the modification of, or waiver of
compliance with, any terms of any other Loan Document; (e) the insolvency,
bankruptcy, or lack of corporate or partnership power of any other obligor at
any time liable for any Guaranteed Debt, whether now existing or occurring in
the future; (f) any renewal, extension, or rearrangement of any Guaranteed Debt
or any adjustment, indulgence, forbearance, or compromise that may be granted or
given by Administrative Agent or any Lender to any other obligor on the
Guaranteed Debt; (g) any neglect, delay, omission, failure, or refusal of
Administrative Agent or any Lender to take or prosecute any action in connection
with the Guaranteed Debt or to foreclose, take, or prosecute any action in
connection with any Loan Document; (h) any failure of Administrative Agent or
any Lender to notify the Guarantor of any renewal, extension, or assignment of
any Guaranteed Debt, or the release of any security or of any other action taken
or refrained from being taken by Administrative Agent or any Lender against
Borrower or any new agreement between Administrative Agent, any Lender, and
Borrower; it being understood that neither Administrative Agent nor any Lender
is required to give the Guarantor any notice of any kind under any circumstances
whatsoever with respect to or in connection with any Guaranteed Debt, other than
any notice required to be given in this Guaranty; (i) the invalidity or
unenforceability of any Guaranteed Debt against any other obligor or any
security securing same because it exceeds the amount permitted by Law, the act
of creating it is ultra vires, the officers creating it exceeded their authority
or violated their fiduciary duties in connection with it, or otherwise; (j) any
payment of the Guaranteed Debt to Administrative Agent or any Lender is held to
constitute a preference under any Debtor Relief Law or for any other reason
Administrative Agent or any Lender is required to refund that payment or make
payment to someone else (and in each such instance this Guaranty will be
reinstated in an amount equal to that payment); or (k) any law or regulation or
other event affecting any term of the Guaranteed Debt; or (l) any other
circumstance which might otherwise constitute a defense available to, or a legal
or equitable discharge of, Borrower or the Guarantor.

10. WAIVERS. By execution hereof, the Guarantor waives presentment and demand
for payment, protest, notice of intention to accelerate, notice of acceleration,
and notice of protest and nonpayment, and agrees that its liability with respect
to the Guaranteed Debt (or any part thereof) shall not be affected by any
renewal or extension in the time of payment of the Guaranteed Debt (or any part
thereof). To the maximum extent lawful, the Guarantor waives all Rights by which
it might be entitled to require suit on an accrued Right of action in respect of
any Guaranteed Debt or require suit against Borrower or others.

11. TERMINATION; REINSTATEMENT. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Debt now or hereafter existing and shall remain in
full force and effect until payment in full of the Guaranteed Debt and the
termination of the commitments of Lenders to extend credit under the Loan
Documents and the termination of all Letters of Credit. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrower or any other
Loan Party is made, or Administrative Agent or any Lender exercises its right of
setoff, in respect of the Guaranteed Debt and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Administrative Agent or any Lender in its discretion)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not Administrative
Agent or Lenders are in possession of or has released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of the Guarantor under this paragraph shall survive termination of
this Guaranty

12. LOAN DOCUMENTS. By execution hereof, the Guarantor covenants and agrees that
certain representations, warranties, terms, covenants, and conditions set forth
in the Loan Documents are

 

Exhibit E

Page 4

Form of Guaranty



--------------------------------------------------------------------------------

applicable to the Guarantor by their terms and shall be imposed upon the
Guarantor, and the Guarantor reaffirms that each such representation and
warranty is true and correct and covenants and agrees to promptly and properly
perform, observe, and comply with each such term, covenant, or condition.
Moreover, the Guarantor acknowledges and agrees that this Guaranty is subject to
the offset provisions of the Loan Documents in favor of Administrative Agent and
Lenders. In the event the Credit Agreement or any other Loan Document shall
cease to remain in effect for any reason whatsoever during any period when any
part of the Guaranteed Debt remains unpaid, the terms, covenants, and agreements
of the Credit Agreement or such other Loan Document incorporated herein by
reference shall nevertheless continue in full force and effect as obligations of
the Guarantor under this Guaranty.

13. RELIANCE AND DUTY TO REMAIN INFORMED. The Guarantor confirms that it has
executed and delivered this Guaranty after reviewing the terms and conditions of
the Loan Documents and such other information as it has deemed appropriate in
order to make its own credit analysis and decision to execute and deliver this
Guaranty. The Guarantor confirms that it has made its own independent
investigation with respect to Borrower’s creditworthiness and is not executing
and delivering this Guaranty in reliance on any representation or warranty by
Administrative Agent or any Lender as to that creditworthiness. The Guarantor
expressly assumes all responsibilities to remain informed of the financial
condition of Borrower and any circumstances affecting Borrower’s ability to
perform under the Loan Documents to which it is a party.

14. LOAN DOCUMENT. This Guaranty is a Loan Document and is subject to the
applicable provisions of Articles I and X of the Credit Agreement, including,
without limitation, the provisions relating to GOVERNING LAW, AND WAIVER OF
RIGHT TO JURY TRIAL, both of which are incorporated into this Guaranty by
reference the same as if set forth in this Guaranty verbatim provided that all
references therein to “this Agreement” shall for purposes of this Guaranty be
deemed references to “this Guaranty”.

15. NOTICES. All notices required or permitted under this Guaranty, if any,
shall be given in the manner set forth in Section 10.02 of the Credit Agreement.

16. AMENDMENTS, ETC. No amendment, waiver, or discharge to or under this
Guaranty is valid unless it is in writing and is signed by the party against
whom it is sought to be enforced and is otherwise in conformity with the
requirements of Section 10.01 of the Credit Agreement. The unenforceability or
invalidity of any provision of this Guaranty shall not affect the enforceability
or validity of any other provision herein.

17. ADMINISTRATIVE AGENT AND LENDERS. Administrative Agent is Administrative
Agent for each Lender under the Credit Agreement. All Rights granted to
Administrative Agent under or in connection with this Guaranty are for each
Lender’s ratable benefit. Administrative Agent may, without the joinder of any
Lender, exercise any Rights in Administrative Agent’s or Lenders’ favor under or
in connection with this Guaranty. Administrative Agent’s and each Lender’s
Rights and obligations vis-a-vis each other may be subject to one or more
separate agreements between those parties. However, the Guarantor is not
required to inquire about any such agreement nor is it subject to any of its
terms unless the Guarantor specifically joins such agreement Therefore, neither
Guarantor nor its successors or assigns is entitled to any benefits or
provisions of any such separate agreement or is entitled to rely upon or raise
as a defense any party’s failure or refusal to comply with the provisions of
such agreement.

18. ADDITIONAL GUARANTORS. From time to time subsequent to the time hereof,
additional Persons may execute and deliver guaranties to the Administrative
Agent. The Guarantor

 

Exhibit E

Page 5

Form of Guaranty



--------------------------------------------------------------------------------

hereunder expressly agrees that its obligations arising hereunder shall not be
affected or diminished by any such additional guaranties. The Guarantor agrees
that it shall not be necessary or required that the Administrative Agent or any
Lender exercise any right, assert any claim or demand or enforce any remedy
whatsoever against the Borrower or any other Person who has guaranteed the
Guaranteed Debt before or as a condition to the obligations of the Guarantor
hereunder.

19. PARTIES. This Guaranty benefits Administrative Agent, Lenders, and their
respective successors and assigns and binds the Guarantor and their respective
successors and assigns. Upon appointment of any successor Administrative Agent
under the Credit Agreement, all of the Rights of Administrative Agent under this
Guaranty automatically vest in that new Administrative Agent as successor
Administrative Agent on behalf of Lenders without any further act, deed,
conveyance, or other formality other than that appointment. The Rights of
Administrative Agent and Lenders under this Guaranty may be transferred with any
assignment of the Guaranteed Debt pursuant to and in accordance with the terms
of the Credit Agreement. The Credit Agreement contains provisions governing
assignments of the Guaranteed Debt and of Rights and obligations under this
Guaranty.

Remainder of Page Intentionally Blank.

Signature Page(s) to Follow.

 

Exhibit E

Page 6

Form of Guaranty



--------------------------------------------------------------------------------

EXECUTED as of the date first stated in this Guaranty.

 

GUARANTOR: SUNOCO LOGISTICS PARTNERS L.P., a Delaware limited partnership

By:   Sunoco Partners LLC, a Pennsylvania limited liability company, its General
Partner

By:  

 

Name:  

 

Title:  

 

 

Exhibit E

Page 7

Form of Guaranty



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF INTERCOMPANY SUBORDINATION AGREEMENT

This INTERCOMPANY SUBORDINATION AGREEMENT (this “Subordination Agreement”) is
dated as of             , 20    , and entered into by SUNOCO LOGISTICS PARTNERS
OPERATIONS L.P., a Delaware limited partnership (“Debtor”), and
                    , a                              (“Subordinated Creditor”),
in favor of the Senior Creditors (defined below).

PRELIMINARY STATEMENTS

WHEREAS, Debtor is indebted to (a) the Multi-Year Creditors (defined below)
pursuant the Multi-Year Credit Agreement (defined below) and (b) the 364-Day
Creditors (defined below) pursuant to the Guaranty (defined below); the
aggregate of (i) all Obligations of Debtor owing from time to time to the
Multi-Year Creditors under the Multi-Year Credit Agreement and (ii) all
Guaranteed Debt of Debtor owing from time to time to the 364-Day Creditors under
the Guaranty, whether present or future, direct or indirect, contingent or
otherwise, including any interest accruing thereon after the date of filing any
petition by or against the Debtor in connection with any bankruptcy or other
proceeding any other interest that would have accrued thereon but for the
commencement of such proceeding, shall herein be called the “Senior Debt”;

WHEREAS, Debtor is indebted to Subordinated Creditor under that certain
promissory note dated as of even date herewith in an aggregate principal amount
of              (together with interest and premiums, if any, thereon and other
amounts payable in respect thereof, the “Subordinated Debt”);

WHEREAS, Debtor has requested that the Subordinated Debt be deemed “Excluded
Affiliate Debt” under the Multi-Year Credit Agreement and the 364-Day Credit
Agreement (defined below);

WHEREAS, in order for the Subordinated Debt to be deemed “Excluded Affiliate
Debt” under the Multi-Year Credit Agreement and the 364-Day Credit Agreement, it
is a condition under each such Credit Agreement that the Subordinated Creditor
execute and deliver this Subordination Agreement;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto agree as follows:

Section 1. Definitions. In this Subordination Agreement, capitalized terms used
herein and not otherwise defined herein shall have the meanings attributed to
such terms in the Multi-Year Credit Agreement and/or the 364-Day Credit
Agreement, as the context may require. In addition, the following terms shall
have the following meanings:

“364-Day Credit Agreement” means that certain 364-Day Credit Agreement dated as
of August 22, 2011 by and among Sunoco Partners Marketing & Terminals L.P. as
Borrower, Debtor and Sunoco Logistics Partners L.P. as Guarantors, the Lenders
party thereto, and Citibank, N.A., as Administrative Agent (as the same may from
time to time be amended, restated, refinanced and replaced).

“364-Day Creditors” means 364-Day Lenders and the Administrative Agent under the
364-Day Credit Agreement.

 

Exhibit F

Page 1

Form of Intercompany Subordination Agreement



--------------------------------------------------------------------------------

“364-Day Lenders” means the Lenders as defined in the 364-Day Credit Agreement.

“Guaranty” means, the that certain Guaranty dated August 22, 2011 made by Debtor
in favor of the Administrative Agent under the 364-Day Credit Agreement for the
benefit of Lenders under the 364-Day Credit Agreement, pursuant to which Debtor
has agreed to guaranty the Obligations of the Loan Parties arising under the
364-Day Credit Agreement (as the same may from time to time be amended,
restated, refinanced and replaced).

“Multi-Year Credit Agreement” means that certain Multi-Year Credit Agreement
dated as of August 22, 2011 by and among Debtor as Borrower, Sunoco Logistics
Partners L.P. as Guarantor, the Lenders party thereto, and Citibank, N.A. as
Administrative Agent (as the same may from time to time be amended, restated,
refinanced and replaced).

“Multi-Year Creditors” means Multi-Year Lenders and the Administrative Agent
under the Multi-Year Credit Agreement.

“Multi-Year Lenders” means the Lenders as defined in the Multi-Year Credit
Agreement.

“Senior Creditors” means, collectively, (a) the Lenders party to the Multi-Year
Credit Agreement and the Administrative Agent under the Multi-Year Credit
Agreement, and (b) the Lenders party to the 364-Day Credit Agreement and the
Administrative Agent under the 364-Day Credit Agreement.

“Senior Debt” has the meaning attributed to such term in the recitals.

“Senior Debt Loan Documents” means, collectively, (a) the Multi-Year Credit
Agreement and each of the other Loan Documents as defined in the Multi-Year
Credit Agreement, and (b) the 364-Day Credit Agreement, the Guaranty and each of
the other Loan Documents as defined in the 364-Day Credit Agreement.

“Subordinated Debt” has the meaning attributed to such term in the recitals.

Section 2. General Postponement and Subordination. Subordinated Creditor agrees
that the Subordinated Debt is and shall be expressly postponed and made
subordinate, to the extent and in the manner hereinafter set forth, in right of
payment to the prior payment in full in cash of the Senior Debt now or hereafter
existing and the termination of (a) the Multi-Year Lenders’ commitments to lend
or issue Letters of Credit under the Multi-Year Credit Agreement and (b) the
364-Day Lenders’ commitments to lend under the 364-Day Credit Agreement.

Section 3. Payment on the Subordinated Debt.

(a) Subordinated Creditor agrees that the Subordinated Debt requires (i) no
payment of principal at any time prior to the date that is six months after the
later of (A) the last occurring Stated Maturity Date of any Lender under the
Multi-Year Credit Agreement and (B) the Maturity Date under the 364-Day Credit
Agreement, and (ii) no payment of interest during the existence of a Default or
Event of Default under either the Multi-Year Credit Agreement or the 364-Day
Credit Agreement.

(b) Subordinated Creditor agrees not to ask, demand, sue for, take or receive
from Debtor, directly or indirectly, in cash or other property or by set-off or
in any other manner (including without limitation from or by way of collateral),
payment of all or any of the Subordinated Debt, until the

 

Exhibit F

Page 2

Form of Intercompany Subordination Agreement



--------------------------------------------------------------------------------

Satisfaction Time (defined below); provided, however, that Subordinated Creditor
may receive and Debtor may make payments in respect of the Subordinated Debt if,
at the time of making such payment and immediately after giving effect thereto,
no Default or Event of Default under the Multi-Year Credit Agreement or the
364-Day Credit Agreement shall have occurred and be continuing. For the purposes
of this Subordination Agreement, the “Satisfaction Time” shall mean such time as
(i) the Lenders under the Multi-Year Credit Agreement have no further
commitments to lend or issue Letters of Credit under the Multi-Year Credit
Agreement, (ii) the Lenders under the 364-Day Credit Agreement have no further
commitments to lend under the 364-Day Credit Agreement, (iii) all Letters of
Credit under the Multi-Year Credit Agreement have terminated, and (iv) the
Senior Debt (other than contingent indemnification obligations not yet due and
payable) has been paid in full.

(c) All payments or distributions upon or with respect to the Subordinated Debt
which are received by Subordinated Creditor contrary to the provisions of this
Subordination Agreement shall be received in trust for the benefit of the Senior
Creditors, shall be segregated from other funds and property held by
Subordinated Creditor, and shall be forthwith paid over to the Senior Creditors
in the same form as so received (with any necessary endorsement), for the
ratable benefit of the Senior Creditors according to the aggregate amounts
remaining unpaid on account of the Senior Debt held by each of them, for
application to the payment of all Senior Debt then remaining unpaid, until all
such Senior Debt shall have been paid in full.

Section 4. Priority of Obligations on Dissolution or Insolvency. In the event of
any dissolution, winding up, liquidation, readjustment, reorganization,
bankruptcy, insolvency, receivership or other similar proceedings (a
“Proceeding”) relating to Debtor, or any of its property (whether voluntary or
involuntary, partial or complete), or any other marshalling of the assets and
liabilities of the Debtor, the Senior Debt shall first be paid in full in cash
before Subordinated Creditor shall be entitled to receive or retain any payment
or distribution in respect of the Subordinated Debt. In such event, in order to
implement the foregoing:

(a) Subordinated Creditor shall promptly file a claim or claims, in the form
required in such proceedings, for the full outstanding amount of the
Subordinated Debt, and shall cause said claim or claims to be approved and all
payments and other distributions in respect thereof to be made directly to the
Senior Creditors, ratably according to the aggregate amounts remaining unpaid on
account of the Senior Debt held by each of them;

(b) Subordinated Creditor hereby irrevocably agrees that the Senior Creditors
may, at its sole discretion, in the name of Subordinated Creditor or otherwise,
demand, sue for, collect, receive and receipt for any and all such payments or
distributions, and any such receipts shall be distributed to Senior Creditors
according to the aggregate amounts remaining unpaid on account of the respective
Senior Debt held by them, and file, prove and vote or consent in any Proceeding
with respect to any and all claims of Subordinated Creditor relating to the
Subordinated Debt;

(c) In any bankruptcy or other Proceeding in respect of Debtor, Subordinated
Creditor shall not, unless otherwise agreed by the Senior Creditors, (i) file
any motion, application or other pleading seeking affirmative relief, including
without limitation for the appointment of a trustee or examiner, for the
conversion of the case to a liquidation proceeding, for the substantive
consolidation of Debtor’s bankruptcy case with the case of any other entity, for
the creation of a separate official committee representing only Subordinated
Creditor or any other form of affirmative relief of any other kind or nature, or
(ii) file any objection or other responsive pleading opposing any relief
requested by any Senior Creditor; and

 

Exhibit F

Page 3

Form of Intercompany Subordination Agreement



--------------------------------------------------------------------------------

(d) Subordinated Creditor shall execute and deliver to the Senior Creditors such
further proofs of claim, assignments of claim and other instruments confirming
the authorization referred to in the foregoing clause (b), and any powers of
attorney confirming the rights of the Senior Creditors arising hereunder, and
shall take such other actions as may be requested by the Senior Creditors in
order to enable the Senior Creditors to enforce any and all claims in respect of
the Subordinated Debt.

Section 5. Enforcement of Liens. Subordinated Creditor agrees not to foreclose,
repossess, sequester, or otherwise take steps or institute any action or
proceedings (judicial or otherwise, including without limitation, the
commencement of, or joinder in, any Proceeding) to enforce any Liens on assets
of Debtor, until the Satisfaction Time.

Section 6. Confirmation of Waiver of Rights of Subrogation. Subordinated
Creditor agrees that no payment or distribution to the Senior Creditors pursuant
to the provisions of this Subordination Agreement shall entitle Subordinated
Creditor to exercise any rights of subrogation in respect thereof, all of which
are expressly waived herein, until the Satisfaction Time.

Section 7. Subordination Legend; Further Assurances. Subordinated Creditor and
Debtor will further mark their respective books of account in such a manner as
shall be effective to give proper notice of the effect of this Subordination
Agreement. At the request of the Senior Creditors, Subordinated Creditor will,
in the case of any part of the Subordinated Debt which is not evidenced by an
instrument or document, cause such Subordinated Debt to be evidenced by an
appropriate instrument or instruments endorsed with a legend referencing this
Subordination Agreement. If so requested by the Senior Creditors, all
instruments evidencing the Subordinated Debt shall be promptly delivered to and
held by or on behalf of the Senior Creditors and shall be in suitable form for
transfer by delivery. Subordinated Creditor and Debtor will, at its expense and
at any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary,
or that Senior Creditors may request, in order to protect any right or interest
granted or purported to be granted hereby or to enable the Senior Creditors to
exercise and enforce its rights and remedies hereunder.

Section 8. Agreements by Debtor.

(a) Debtor agrees that it will not make any payment of any of the Subordinated
Debt under which it is indebted, or take any other action, in contravention of
the provisions of this Subordination Agreement.

(b) Debtor agrees that upon request of the Senior Creditors it will promptly
deliver to the Senior Creditors a schedule setting forth the amount of the
Subordinated Debt under which it is indebted as of the date of such request.

Section 9. Obligations Hereunder Not Affected. All rights and interests of the
Senior Creditors hereunder, and all agreements and obligations of Subordinated
Creditor and Debtor under this Subordination Agreement, shall remain in full
force and effect irrespective of:

(a) any lack of validity or enforceability of any Senior Debt Loan Document, or
any agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, the Senior Debt, or any other amendment or waiver of or any consent to or
departure from the Senior Debt Loan Documents, including, without limitation,
any increase in the Senior Debt;

 

Exhibit F

Page 4

Form of Intercompany Subordination Agreement



--------------------------------------------------------------------------------

(c) any enforcement of any Senior Debt Loan Document, including the taking,
holding or sale of any property or interests in property in or upon which a Lien
is granted or purported to be granted, if any, or any termination or release of
same;

(d) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, Debtor or Subordinated Creditor or third party guarantor
or surety.

This Subordination Agreement shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Senior Debt is
rescinded or must otherwise be returned by the Senior Creditors, or any one of
them, upon the insolvency, bankruptcy or reorganization of Debtor or otherwise,
all as though such payment had not been made.

Section 10. Waiver.

(a) Subordinated Creditor hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to the Senior Debt and this
Subordination Agreement and any requirement that the Senior Creditors, or any
one of them, exhaust any right or take any action against Debtor or any other
Person.

(b) Subordinated Creditor hereby waives any right to require the Senior
Creditors, or any one of them, to proceed against Debtor or any other Person, or
pursue any other remedy in the power of the Senior Creditors.

Section 11. Amendments, Etc. No amendment or waiver of any provision of this
Subordination Agreement nor consent to any departure by Subordinated Creditor or
by Debtor therefrom shall in any event be effective unless the same shall be in
writing and signed by the Administrative Agent under the Multi-Year Credit
Agreement and the Administrative Agent under the 364-Day Credit Agreement and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

Section 12. No Waiver; Remedies. No failure on the part of the Senior Creditors,
or any one of them, to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

Section 13. Continuing Agreement; Assignments under the Senior Debt Loan
Documents. This Subordination Agreement is a continuing agreement and shall
remain in full force and effect until the Satisfaction Time, be binding upon
Subordinated Creditor, Debtor and their respective successors and assigns, and
inure to the benefit of and be enforceable by the Senior Creditors and their
respective successors, transferees and assigns. Without limiting the generality
of the foregoing clause, each of the Senior Creditors may assign or otherwise
transfer in accordance with the Senior Debt Loan Documents all or any portion of
their respective rights and obligations under the Senior Debt Loan Documents to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to the Senior Creditors herein.

Section 14. Counterparts. This Subordination Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and

 

Exhibit F

Page 5

Form of Intercompany Subordination Agreement



--------------------------------------------------------------------------------

hereto were upon the same instrument. This Subordination Agreement shall become
effective as to each party hereto when a counterpart hereof shall have been
signed by such party.

Section 15. GOVERNING LAW AND JURISDICTION. THIS SUBORDINATION AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT
WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, IN ANY WAY RELATING TO THIS SUBORDINATION AGREEMENT IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.

Section 16. Waiver of Right to Trial by Jury, Etc. EACH OF THE PARTIES HERETO
HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS SUBORDINATION AGREEMENT, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY.

Section 17. Loan Document. This Subordination Agreement is a Loan Document as
defined in the Multi-Year Credit Agreement and a Loan Document as defined in the
364-Day Credit Agreement.

Section 18. ENTIRE AGREEMENT. THIS SUBORDINATION AGREEMENT AND THE OTHER SENIOR
DEBT LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH, REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of Page Is

Intentionally Left Blank]

 

Exhibit F

Page 6

Form of Intercompany Subordination Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Debtor and Subordinated Creditor have caused this
Subordination Agreement to be duly executed and delivered by its officer
thereunto duly authorized as of the date first above-written.

 

DEBTOR: SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. a Delaware limited partnership
By:  

 

  Name:  

 

  Title:  

 

 

Exhibit F

Page 7

Form of Intercompany Subordination Agreement



--------------------------------------------------------------------------------

SUBORDINATED CREDITOR:

 

By:  

 

  Name:  

 

  Title:  

 

 

Exhibit F

Page 8

Form of Intercompany Subordination Agreement



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 22, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Sunoco Logistics Partners Operations L.P., Sunoco Logistics
Partners L.P., the Lenders from time to time party thereto, and Citibank, N.A.,
as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:   Name:   Title:   Date:                , 20    

 

Exhibit G-1

Page 1

Form of U. S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 22, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Sunoco Logistics Partners Operations L.P., Sunoco Logistics
Partners L.P., the Lenders from time to time party thereto, and Citibank, N.A.,
as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:   Name:   Title:   Date:                , 20    

 

Exhibit G-2

Page 1

Form of U. S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 22, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Sunoco Logistics Partners Operations L.P., Sunoco Logistics
Partners L.P., the Lenders from time to time party thereto, and Citibank, N.A.,
as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:   Name:   Title:   Date:                , 20    

 

Exhibit G-3

Page 1

Form of U. S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of August 22, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Sunoco Logistics Partners Operations L.P., Sunoco Logistics
Partners L.P., the Lenders from time to time party thereto, and Citibank, N.A.,
as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:   Name:   Title:   Date:                , 20    

 

Exhibit G-4

Page 1

Form of U. S. Tax Compliance Certificate